Case 1:20-cv-00842-CFC-JLH Document 141 Filed 06/17/21 Page 1 of 213 PageID #: 11432




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF DELAWARE

   AMO DEVELOPMENT, LLC,                     )
   AMO MANUFACTURING USA, LLC                )
   and AMO SALES AND SERVICE,                )
   INC.,                                     )
                                             )
                      Plaintiffs,            )    C.A. No. 20-842 (CFC)
                                             )
         v.                                       DEMAND FOR JURY TRIAL
                                             )
                                             )
   ALCON VISION, LLC,                        )
   ALCON LABORATORIES, INC. and              )
   ALCON RESEARCH, LLC,                      )
                                             )
                      Defendants.            )


                         SECOND AMENDED COMPLAINT

         Plaintiffs AMO Development, LLC, AMO Manufacturing USA, LLC, and

   AMO Sales and Service, Inc. (collectively, “J&J Vision”) are part of Johnson &

   Johnson Vision, which represents the products and services of Johnson & Johnson

   Surgical Vision, Inc. and its affiliates. Johnson & Johnson Vision is part of Johnson

   & Johnson Medical Devices Companies of the Johnson & Johnson Family of

   Companies. J&J Vision, for its Complaint against Defendants Alcon Vision, LLC,

   Alcon Laboratories, Inc., and Alcon Research, LLC (collectively, “Alcon”), allege

   as follows:
Case 1:20-cv-00842-CFC-JLH Document 141 Filed 06/17/21 Page 2 of 213 PageID #: 11433




                             NATURE OF THE ACTION

         1.     This is a civil action for patent and copyright infringement. The

   infringed patents are U.S. Patent No. 8,394,084 (“the ’084 patent”), U.S. Patent

   No. 8,403,921 (“the ’921 patent”), U.S. Patent No. 8,425,497 (“the ’497 patent”),

   U.S. Patent No. 8,500,724 (“the ’724 patent”), U.S. Patent No. 8,709,001 (“the ’001

   patent”), U.S. Patent No. 9,095,415 (“the ’415 patent”), U.S. Patent No. 9,101,448

   (“the ’448 patent”), U.S. Patent No. 9,107,732 (“the ’732 patent”), U.S. Patent

   No. 9,125,725 (“the ’725 patent”), U.S. Patent No. 9,233,023 (“the ’023 patent”),

   U.S. Patent No. 9,233,024 (“the ’024 patent”), U.S. Patent No. 9,474,648 (“the ’648

   patent”), U.S. Patent No. 9,693,903 (“the ’903 patent”), U.S. Patent No. 9,693,904

   (“the ’904 patent”), U.S. Patent No. 10,376,356 (“the ’356 patent”), and U.S. Patent

   No. 10,709,548 (“the ’548 patent”) (collectively, the “Asserted Patents”), based on

   Alcon’s manufacture, use, offer to sell, sale, and import/export of the LenSx® Laser

   System (“LenSx”). The ’084 patent, ’921 patent, ’497 patent, ’724 patent, ’001

   patent, ’415 patent, ’448 patent, ’732 patent, ’725 patent, ’648 patent, ’903 patent,

   and ’904 patent are referred to collectively herein as the “Palanker Patents.” The

   ’023 patent, ’024 patent, ’356 patent, and ’548 patent are referred to collectively

   herein as the “Culbertson Patents.”

         2.     The infringed copyrights (“Asserted Copyrights”) protect (1) the

   computer programs that operate J&J Vision’s IntraLase® FS Model 2 and Model 3



                                            2
Case 1:20-cv-00842-CFC-JLH Document 141 Filed 06/17/21 Page 3 of 213 PageID #: 11434




   Laser systems and iFS® Advanced Femtosecond Laser systems (collectively, the

   “iFS® Laser”); (2) certain confidential submissions made by J&J Vision to the FDA

   to obtain approval for the iFS® Laser and IntraLase Fusion Laser1 system, which

   include as attachments confidential technical documentation for the iFS® Laser and

   IntraLase Fusion Laser created by J&J Vision; and (3) the operator’s manuals for

   the iFS® Laser system.

                                      PARTIES

         3.    Plaintiff AMO Development, LLC (“AMO Development”) is a

   Delaware company with a principal place of business at 1700 East St. Andrew Place,

   Santa Ana, California. AMO Development is an indirect subsidiary of Johnson &

   Johnson Vision, Inc.

         4.    Plaintiff AMO Manufacturing USA, LLC (“AMO Manufacturing”) is

   a Delaware company with a principal place of business at 510 Cottonwood Drive,

   Milpitas, California. AMO Manufacturing is an indirect subsidiary of Johnson &

   Johnson Vision, Inc.

         5.    Plaintiff AMO Sales and Service, Inc. (“AMO Sales and Service”) is a

   Delaware corporation with a principal place of business at 1700 East St. Andrew




   1
    The IntraLase Fusion Laser system was a modification of the IntraLase® FS Laser
   system.

                                           3
Case 1:20-cv-00842-CFC-JLH Document 141 Filed 06/17/21 Page 4 of 213 PageID #: 11435




   Place, Santa Ana, California. AMO Sales and Service is an indirect subsidiary of

   Johnson & Johnson Vision, Inc.

         6.    Upon information and belief, Defendant Alcon Vision, LLC (“Alcon

   Vision”) is a Delaware company with a principal place of business at 6201 South

   Freeway, Fort Worth, Texas.

         7.    Upon information and belief, Defendant Alcon Laboratories, Inc.

   (“Alcon Laboratories”) is a Delaware corporation with a principal place of business

   at 6201 South Freeway, Fort Worth, Texas.

         8.    Upon information and belief, Defendant Alcon Research, LLC (“Alcon

   Research”) is a Delaware company with a principal place of business at 6201 South

   Freeway, Fort Worth, Texas.

                            JURISDICTION AND VENUE

         9.    This action arises under the patent laws of the United States, Title 35 of

   the United States Code, and the copyright laws of the United States, Title 17 of the

   United States Code. This Court has subject matter jurisdiction pursuant to 28 U.S.C.

   §§ 1331 and 1338(a).

         10.   The Court has personal jurisdiction over Alcon Vision because it is a

   Delaware company and, upon information and belief, has regularly and

   systematically transacted business in Delaware and has committed acts of patent and

   copyright infringement in Delaware.



                                            4
Case 1:20-cv-00842-CFC-JLH Document 141 Filed 06/17/21 Page 5 of 213 PageID #: 11436




         11.    The Court has personal jurisdiction over Alcon Laboratories because it

   is a Delaware corporation and, upon information and belief, has regularly and

   systematically transacted business in Delaware and has committed acts of patent and

   copyright infringement in Delaware.

         12.    The Court has personal jurisdiction over Alcon Research because it is

   a Delaware company and, upon information and belief, has regularly and

   systematically transacted business in Delaware and has committed acts of patent and

   copyright infringement in Delaware.

         13.    Venue is proper in this judicial district pursuant to 28 U.S.C. § 1400(a)

   and (b).

                                    BACKGROUND

                                  The Asserted Patents

         14.    The ’084 patent is entitled “Apparatus for patterned plasma-mediated

   laser trephination of the lens capsule and three dimensional phaco-segmentation,”

   and was duly and legally issued on March 12, 2013. A true and correct copy of the

   ’084 patent is attached hereto as Exhibit A.

         15.    The ’921 patent is entitled “Method and apparatus for patterned plasma-

   mediated laser trephination of the lens capsule and three dimensional phaco-

   segmentation,” and was duly and legally issued on March 26, 2013. A true and

   correct copy of the ’921 patent is attached hereto as Exhibit B.



                                             5
Case 1:20-cv-00842-CFC-JLH Document 141 Filed 06/17/21 Page 6 of 213 PageID #: 11437




         16.    The ’497 patent is entitled “Method and apparatus for patterned plasma-

   mediated laser trephination of the lens capsule and three dimensional phaco-

   segmentation,” and was duly and legally issued on April 23, 2013. A true and correct

   copy of the ’497 patent is attached hereto as Exhibit C.

         17.    The ’724 patent is entitled “Method and apparatus for patterned plasma-

   mediated laser trephination of the lens capsule and three dimensional phaco-

   segmentation,” and was duly and legally issued on August 6, 2013. A true and

   correct copy of the ’724 patent is attached hereto as Exhibit D.

         18.    The ’001 patent is entitled “Method and apparatus for patterned plasma-

   mediated laser trephination of the lens capsule and three dimensional phaco-

   segmentation,” and was duly and legally issued on April 29, 2014. A true and correct

   copy of the ’001 patent is attached hereto as Exhibit E.

         19.    The ’415 patent is entitled “Method and apparatus for patterned plasma-

   mediated laser trephination of the lens capsule and three dimensional phaco-

   segmentation,” and was duly and legally issued on August 4, 2015. A true and

   correct copy of the ’415 patent is attached hereto as Exhibit F.

         20.    The ’448 patent is entitled “Method and apparatus for patterned plasma-

   mediated laser trephination of the lens capsule and three dimensional phaco-

   segmentation,” and was duly and legally issued on August 11, 2015. A true and

   correct copy of the ’448 patent is attached hereto as Exhibit G.



                                             6
Case 1:20-cv-00842-CFC-JLH Document 141 Filed 06/17/21 Page 7 of 213 PageID #: 11438




         21.    The ’732 patent is entitled “Method and apparatus for patterned plasma-

   mediated laser trephination of the lens capsule and three dimensional phaco-

   segmentation,” and was duly and legally issued on August 18, 2015. A true and

   correct copy of the ’732 patent is attached hereto as Exhibit H.

         22.    The ’725 patent is entitled “Method and apparatus for patterned plasma-

   mediated laser trephination of the lens capsule and three dimensional phaco-

   segmentation,” and was duly and legally issued on September 8, 2015. A true and

   correct copy of the ’725 patent is attached hereto as Exhibit I.

         23.    The ’023 patent is entitled “Method and apparatus for creating ocular

   surgical and relaxing incisions,” and was duly and legally issued on January 12,

   2016. A true and correct copy of the ’023 patent is attached hereto as Exhibit J.

         24.    The ’024 patent is entitled “Method and apparatus for creating ocular

   surgical and relaxing incisions,” and was duly and legally issued on January 12,

   2016. A true and correct copy of the ’024 patent is attached hereto as Exhibit K.

         25.    The ’648 patent is entitled “Apparatus for patterned plasma-mediated

   laser ophthalmic surgery,” and was duly and legally issued on October 25, 2016. A

   true and correct copy of the ’648 patent is attached hereto as Exhibit L.

         26.    The ’903 patent is entitled “Apparatus for patterned plasma-mediated

   laser ophthalmic surgery,” and was duly and legally issued on July 4, 2017. A true

   and correct copy of the ’903 patent is attached hereto as Exhibit M.



                                             7
Case 1:20-cv-00842-CFC-JLH Document 141 Filed 06/17/21 Page 8 of 213 PageID #: 11439




         27.    The ’904 patent is entitled “Apparatus for patterned plasma-mediated

   laser ophthalmic surgery,” and was duly and legally issued on July 4, 2017. A true

   and correct copy of the ’904 patent is attached hereto as Exhibit N.

         28.    The ’356 patent is entitled “Method and apparatus for creating ocular

   surgical and relaxing incisions,” and was duly and legally issued on August 13, 2019.

   A true and correct copy of the ’356 patent is attached hereto as Exhibit O.

         29.    The ’548 patent is entitled “Method and apparatus for creating ocular

   surgical and relaxing incisions,” and was duly and legally issued on July 14, 2020.

   A true and correct copy of the ’548 patent is attached hereto as Exhibit P.

         30.    AMO Development is the owner by assignment of each of the Asserted

   Patents.

         31.    AMO Manufacturing holds the exclusive license to manufacture

   products under the Asserted Patents, including the right to enforce the Asserted

   Patents jointly with AMO Development.

         32.    AMO Sales and Service holds the exclusive license to offer to sell and

   sell products under the Asserted Patents, including the right to enforce the Asserted

   Patents jointly with AMO Development.




                                             8
Case 1:20-cv-00842-CFC-JLH Document 141 Filed 06/17/21 Page 9 of 213 PageID #: 11440




                                 The Asserted Copyrights

         33.    The copyright in the initial version of the IntraLase FS Model 2/Model

   3 Software was registered with the U.S. Copyright Office as TX0008892568. A copy

   of the registration certificate is attached as Exhibit Q.

         34.    The copyright in IntraLase FS Model 2/Model 3 Software Version 1.01

   was registered with the U.S. Copyright Office as TX0008892570. A copy of the

   registration certificate is attached as Exhibit R.

         35.    The copyright in IntraLase FS Model 2/Model 3 Software Version 1.02

   was registered with the U.S. Copyright Office as TX0008892579. A copy of the

   registration certificate is attached as Exhibit S.

         36.    The copyright in IntraLase FS Model 2/Model 3 Software Version 1.03

   was registered with the U.S. Copyright Office as TX0008892616. A copy of the

   registration certificate is attached as Exhibit T.

         37.    The copyright in IntraLase FS Model 2/Model 3 Software Version 1.04

   was registered with the U.S. Copyright Office as TX0008892571. A copy of the

   registration certificate is attached as Exhibit U.

         38.    The copyright in IntraLase FS Model 2/Model 3 Software Version 1.05

   was registered with the U.S. Copyright Office as TX0008892576. A copy of the

   registration certificate is attached as Exhibit V.




                                               9
Case 1:20-cv-00842-CFC-JLH Document 141 Filed 06/17/21 Page 10 of 213 PageID #:
                                   11441



       39.    The copyright in IntraLase FS Model 2/Model 3 Software Version 1.06

 was registered with the U.S. Copyright Office as TX0008892583. A copy of the

 registration certificate is attached as Exhibit W.

       40.    The copyright in IntraLase FS Model 2/Model 3 Software Version 1.07

 was registered with the U.S. Copyright Office as TX0008892582. A copy of the

 registration certificate is attached as Exhibit X.

       41.    The copyright in IntraLase FS Model 2/Model 3 Software Version 1.08

 was registered with the U.S. Copyright Office as TX0008892586. A copy of the

 registration certificate is attached as Exhibit Y.

       42.    The copyright in IntraLase FS Model 2/Model 3 Software Version 1.10

 was registered with the U.S. Copyright Office as TX0008892565. A copy of the

 registration certificate is attached as Exhibit Z.

       43.    The copyright in IntraLase FS Model 2/Model 3 Software Version 1.12

 was registered with the U.S. Copyright Office as TX0008892585. A copy of the

 registration certificate is attached as Exhibit AA.

       44.    The copyright in iFS Advanced Femtosecond Laser Software Version

 2.02 was registered with the U.S. Copyright Office as TX0008892564. A copy of

 the registration certificate is attached as Exhibit BB.




                                            10
Case 1:20-cv-00842-CFC-JLH Document 141 Filed 06/17/21 Page 11 of 213 PageID #:
                                   11442



       45.    The copyright in iFS Advanced Femtosecond Laser Software Version

 2.04 was registered with the U.S. Copyright Office as TX0008892567. A copy of

 the registration certificate is attached as Exhibit CC.

       46.    The copyright in iFS Advanced Femtosecond Laser Software Version

 2.20 was registered with the U.S. Copyright Office as TX0008892618. A copy of

 the registration certificate is attached as Exhibit DD.

       47.    The copyright in iFS Advanced Femtosecond Laser Software Version

 2.30 was registered with the U.S. Copyright Office as TX0008892614. A copy of

 the registration certificate is attached as Exhibit EE.

       48.    The copyright in iFS Advanced Femtosecond Laser Software Version

 2.50 was registered with the U.S. Copyright Office as TX0008892580. A copy of

 the registration certificate is attached as Exhibit FF.

       49.    The copyright in iFS Advanced Femtosecond Laser Software Version

 2.60 was registered with the U.S. Copyright Office as TX0008892621. A copy of

 the registration certificate is attached as Exhibit GG.

       50.    The copyright in iFS Advanced Femtosecond Laser Software Version

 2.70 was registered with the U.S. Copyright Office as TX0008892612. A copy of

 the registration certificate is attached as Exhibit HH.

       51.    The copyright in the iFS Laser System 510(k) Premarket Notification

 (K073404) was registered with the U.S. Copyright Office as TXu002260982. A copy



                                            11
Case 1:20-cv-00842-CFC-JLH Document 141 Filed 06/17/21 Page 12 of 213 PageID #:
                                   11443



 of the unofficial registration certificate is attached as Exhibit II. That registration

 encompasses, among other things, material drafted specifically for submission to the

 FDA, as well as the attached technical documentation other than previously

 published content of the draft operator’s manual included therein.

       52.    The copyright in the IntraLase Fusion Laser System 510(k) Premarket

 Notification (K063682) was registered with the U.S. Copyright Office as

 TXu002261083. A copy of the unofficial registration certificate is attached as

 Exhibit JJ. That registration encompasses, among other things, material drafted

 specifically for submission to the FDA, as well as the attached technical

 documentation other than previously published content of the draft operator’s

 manual included therein.

       53.    The copyright in the IntraLase FS Laser Operator’s Manual was

 registered with the U.S. Copyright Office as TX0008971676. A copy of the

 unofficial registration certificate is attached as Exhibit KK.

       54.    The copyright registrations in Exhibits Q-HH were made prior to filing

 the First Amended Complaint, adding claims for copyright infringement of the

 Asserted Copyrights covered by those registrations. The copyright registrations in

 Exhibits II-KK were made prior to filing the Second Amended Complaint, which

 adds claims for copyright infringement of the Asserted Copyrights covered by those

 registrations.



                                           12
Case 1:20-cv-00842-CFC-JLH Document 141 Filed 06/17/21 Page 13 of 213 PageID #:
                                   11444



       55.    AMO Development owns the Asserted Copyrights (and all rights

 thereunder, including the right to file suit), either through a written transfer

 agreement or as the original work-for-hire author of the works.

                                  Cataract Surgery

       56.    Cataracts result from clouding of the crystalline lens of the eye. Left

 untreated, they can impair vision and ultimately result in blindness.

       57.    To restore vision in cataract patients, the diseased lens can be removed

 and replaced by an artificial intraocular lens. Cataract surgery is one of the most

 common surgical procedures in the United States.

       58.    Manual cataract surgery involves several challenging steps that require

 great expertise by the surgeon. To access the diseased lens, the surgeon must perform

 a capsulorhexis, in which a portion of the anterior capsule surrounding the lens is

 removed. Manual capsulorhexis involves freehand pulling and tearing of capsular

 tissue and presents the risk of unwanted tears in the capsule, which can increase

 surgical time and lead to poor clinical outcomes. Phacoemulsification is then used

 to break up the diseased lens into smaller pieces, typically using an ultrasonic probe,

 so that it can be removed. Extended use of the ultrasonic probe can cause excess

 cumulative dissipated energy in the eye and endothelial cell loss.




                                           13
Case 1:20-cv-00842-CFC-JLH Document 141 Filed 06/17/21 Page 14 of 213 PageID #:
                                   11445



                 The Patented Inventions and Copyrighted Works

       59.    J&J Vision, through its OptiMedica subsidiary, was a pioneer in the

 field of laser cataract surgery. Founded in 2004, OptiMedica envisioned that laser

 surgery could be performed deep below the surface of the eye, using an ultrafast

 “femtosecond” laser, to treat disorders such as cataracts.

       60.    The Asserted Patents disclose and claim novel inventions that address

 the most important and difficult steps of cataract surgery, resulting in improved

 patient care and superior clinical outcomes.

       61.    The inventors of the Asserted Patents developed apparatus and methods

 for laser cataract surgery that enable the often difficult steps of cataract surgery to

 be performed precisely, consistently, and safely. One key insight was to incorporate

 an advanced imaging technology known as optical coherence tomography (“OCT”)

 to identify structures in the anterior segment of the eye and to use the image data to

 control the laser to safely perform laser cataract surgery on the anterior capsule and

 crystalline lens of the eye. The laser is also configured to make controlled cataract

 incisions that allow entry into the eye and can promote wound healing and ensure

 sterility, together with relaxing incisions that precisely and reliably reduce

 astigmatism in cataract patients.

       62.    J&J Vision’s patented technology revolutionized cataract surgery by

 allowing ophthalmologists to perform laser surgery on the anterior capsule and



                                           14
Case 1:20-cv-00842-CFC-JLH Document 141 Filed 06/17/21 Page 15 of 213 PageID #:
                                   11446



 crystalline lens with greater precision, safety, and ease than is possible in manual

 cataract surgery. The laser can perform an anterior capsulotomy with greater

 circularity, and with decreased likelihood of nicks and tears, which allows for

 improved positioning and centration of the intraocular lens. This dramatic advance

 is described in a November 2010 cover article published by the inventors in Science

 Translational Medicine, entitled “Femtosecond Laser-Assisted Cataract Surgery

 with Integrated Optical Coherence Tomography.” As shown, OCT-guided laser

 cataract surgery (B) provided for the extraction of capsular tissue with far greater

 precision and reproducibility compared to manual cataract surgery (A):




       63.   The OCT-guided laser also can make cuts in the diseased lens in a

 technique known as lens fragmentation, which reduces the amount of potentially

 damaging ultrasonic energy needed for phacoemulsification. As shown by the

 inventors in their Science Translational Medicine article, OCT-guided laser cataract

                                         15
Case 1:20-cv-00842-CFC-JLH Document 141 Filed 06/17/21 Page 16 of 213 PageID #:
                                   11447



 surgery can be used to segment the lens tissue, which allows the surgeon to remove

 the diseased lens faster and with less ultrasonic energy:




 Segmentation of the diseased lens in this manner minimizes potential endothelial

 injury and results in faster visual recovery.

       64.    The inventors’ work ultimately led to the Catalys® Precision Laser

 System, which was cleared by the U.S. Food and Drug Administration (“FDA”) for

 commercial sale in 2011. This system employs the patented technology described

 and claimed in the Asserted Patents. The Catalys® Precision Laser System is marked

 with the Asserted Patents in accordance with 35 U.S.C. § 287(a).

       65.    In addition to the Catalys® Precision Laser System, J&J Vision

 manufactures the iFS® Laser, another ophthalmic surgical laser that is principally

 used for LASIK surgery. In addition to the laser hardware, the iFS® Laser includes

 proprietary software that directs the laser based on each patient’s surgical

 parameters, provides a graphical user interface to aid the surgeon in comfortably

 performing the procedure, and performs various pre-procedure system checks and


                                           16
Case 1:20-cv-00842-CFC-JLH Document 141 Filed 06/17/21 Page 17 of 213 PageID #:
                                   11448



 calibration checks, among other functions. As described below, there have been

 several versions of the iFS® Laser software released over the years.

       66.    The iFS® Laser software is highly complex and creative, and is a key

 component of the laser equipment it operates. The software enables the surgeon to

 cut a corneal flap at predetermined parameters within the eye’s corneal tissue. A

 surgeon can input a patient’s precise surgical parameters into the software prior to

 surgery. The software then performs pre-procedure system checks to verify the

 readiness of the laser, and directs the laser to create a precise corneal flap based on

 the input parameters. The software also provides a graphical user interface, patient

 and surgeon database, system utilities, diagnostic and calibration tools, and error

 management. The authors of the iFS® Laser software made numerous creative

 decisions in writing the computer programs (including all of the registered updates)

 that were not dictated by hardware or other external functional constraints, including

 decisions regarding the structure, sequence, and organization of the program, the file

 system structure and naming conventions, the content of error messages, and the

 graphical user interface.

       67.    The iFS® Laser was initially developed by AMO Development’s

 predecessor, IntraLase Corporation (“IntraLase”), which was founded in 1997 by

 Dr. Ron Kurtz and Dr. Tibor Juhasz. IntraLase’s primary line of business was the

 development of computer-controlled ophthalmic lasers for use in LASIK



                                           17
Case 1:20-cv-00842-CFC-JLH Document 141 Filed 06/17/21 Page 18 of 213 PageID #:
                                   11449



 procedures. After releasing an initial model of such a laser in 2001, IntraLase

 released two new models (IntraLase® Model 2 and Model 3) in approximately

 November 2003 and June 2005, respectively. Those models utilized a different

 software program developed by IntraLase employees. That software was used in the

 corneal incision process, was designed for a new version of the operating system,

 and provided other functionality. As reflected in the source code files for Version

 1.0 of the software, the principal author was an IntraLase employee named Peter

 Goldstein.

       68.    Employees at J&J Vision’s predecessors periodically revised and

 updated the software that operated the IntraLase® Model 2 and Model 3 systems

 through 2007 (Versions 1.01 to 1.12), adding new creative elements to the software.

 As reflected in the source code and other documentation, Mr. Goldstein was among

 the authors of these revisions.

       69.    Around 2008, J&J Vision’s predecessors released a new version of its

 system called the iFS® Advanced Femtosecond Laser. The software that operated

 that newer laser system built upon the existing source code for the IntraLase® Model

 2 and Model 3 systems, with IntraLase employees adding additional creative

 elements to it. As reflected in the source code and related documentation for this

 version, Mr. Goldstein and another IntraLase employee, Kostadin Vardin, were

 among authors of that code.



                                         18
Case 1:20-cv-00842-CFC-JLH Document 141 Filed 06/17/21 Page 19 of 213 PageID #:
                                   11450



       70.    The software for the iFS® Advanced Femtosecond Laser has been

 periodically updated since it was first released, with a number of versions released

 between 2008 and 2016, adding new creative elements. As reflected in the source

 code, Mr. Goldstein and Mr. Vardin were among the authors of the first such update

 (Version 2.02), which was developed largely over the course of 2007 and 2008 and

 released in early 2009.

       71.    Each version of the iFS® Laser software is a copyrightable computer

 program under the U.S. Copyright Act, and the Asserted Copyrights for those

 computer programs came into existence upon creation and fixation of each such

 version. The Asserted Copyrights for the iFS® Laser computer programs encompass

 all copyrightable expression embodied in those programs, including source code,

 object code, user interfaces, structure, sequence and organization, and all other literal

 and non-literal elements of those computer programs.

       72.    In addition to developing the iFS® Laser computer programs, IntraLase

 wrote confidential internal technical documentation relating to the iFS® Laser. That

 documentation included system risk and hazard analysis, software architecture

 design   descriptions,    software    requirements    documents,      software    design

 specifications, test execution plans, test verification and validations, and others. The

 authors of that documentation exercised creativity and judgment in drafting that

 documentation, and could have drafted it in any number of ways.



                                            19
Case 1:20-cv-00842-CFC-JLH Document 141 Filed 06/17/21 Page 20 of 213 PageID #:
                                   11451



       73.    IntraLase also created operator’s manuals for the iFS® Laser. The

 original version of the operator’s manual at issue in this case was created in 2003,

 and was the basis of later versions of the iFS® Laser operator’s manual. The 2003

 operator’s manual has been separately registered with the Copyright Office in its

 unpublished form. The authors of that operator’s manual exercised creativity and

 judgment, and could have drafted it in any number of ways.

       74.    IntraLase and/or contractors hired by IntraLase also drafted

 submissions to the FDA as part of the process for obtaining regulatory approval

 pursuant to Section 510(k) of the Federal Food, Drug and Cosmetic Act and the Safe

 Medical Devices Act of 1990. Two such regulatory submissions are at issue here:

 one made in 2006, and one made in 2007. Each has been registered separately with

 the Copyright Office. The submissions included detailed descriptions of the iFS®

 Laser and IntraLase Fusion Laser products and the process by which the products

 were developed and tested. The authors of those submissions exercised creativity

 and judgment in drafting those submissions, and could have drafted them in any

 number of ways. Those FDA submissions also included, as attachments, internal

 technical documentation for the iFS® Laser and IntraLase Fusion Laser, respectively,

 and a draft version of the operator’s manual.

       75.    Both FDA 510(k) submissions, including the internal technical

 documentation for the iFS® Laser and IntraLase Fusion Laser attached, respectively,



                                          20
Case 1:20-cv-00842-CFC-JLH Document 141 Filed 06/17/21 Page 21 of 213 PageID #:
                                   11452



 to each one, are copyrightable literary works and copyrightable compilations under

 the U.S. Copyright Act. The iFS® Laser’s operator’s manual is a copyrightable

 literary work. The Asserted Copyrights for those FDA 510(k) submissions, internal

 technical documentation, and operator’s manual came into existence upon their

 creation and fixation. The Asserted Copyrights encompass all copyrightable

 expression embodied in those works, including the text, diagrams, structure,

 sequence and organization, and all other literal and non-literal elements of those

 works.

                  Alcon’s Infringement of J&J Vision’s Patents

       76.   Alcon manufactures and markets the LenSx in the United States. The

 LenSx is an OCT-guided laser system designed and intended to perform an anterior

 capsulotomy and lens fragmentation. The LenSx is also designed to make cataract

 incisions and relaxing incisions during cataract surgery. The LenSx user interface

 includes five Programs:




       77.   Upon information and belief, Alcon’s customers in the United States

 and within this judicial district have used and continue to use the LenSx in

 accordance with instructions provided by Alcon.




                                        21
Case 1:20-cv-00842-CFC-JLH Document 141 Filed 06/17/21 Page 22 of 213 PageID #:
                                   11453



       78.    The LenSx directly competes against J&J Vision’s Catalys® Precision

 Laser System in a highly specialized technical market.

       79.    Upon information and belief, Alcon Research makes, uses, offers to

 sell, and/or sells the LenSx and consumables in the United States, and supplies or

 causes to be supplied the LenSx and consumables from the United States for use

 abroad. Upon information and belief, the LenSx is manufactured at facilities

 operated by Alcon Research in the United States, and is distributed both

 domestically and internationally. Upon information and belief, Alcon Research and

 its employees authored at least portions of the Operator’s Manual for the LenSx,

 which instructs customers how to perform anterior capsulotomy, lens fragmentation,

 cataract incisions, and relaxing incisions using the LenSx in a manner that infringes

 the Asserted Patents.

       80.    Upon information and belief, Alcon Vision makes, uses, offers to sell,

 and/or sells the LenSx and consumables in the United States, and supplies or causes

 to be supplied the LenSx and consumables from the United States for use abroad.

 Upon information and belief, Alcon Vision acts as a distributor for the LenSx both

 domestically and internationally. Upon information and belief, Alcon Vision is

 responsible for repair and maintenance of LenSx systems used by its customers.

       81.    Upon information and belief, Alcon Laboratories makes, uses, offers to

 sell, and/or sells the LenSx and consumables in the United States, and supplies or



                                          22
Case 1:20-cv-00842-CFC-JLH Document 141 Filed 06/17/21 Page 23 of 213 PageID #:
                                   11454



 causes to be supplied the LenSx and consumables from the United States for use

 abroad. Upon information and belief, Alcon Laboratories is involved in the

 manufacture, distribution, and export of the LenSx. Upon information and belief,

 Alcon Laboratories sells consumables for the LenSx, including but not limited to the

 LenSx SoftFit Patient Interface, and charges customers for using the LenSx on a

 per-procedure basis.

       82.   Upon information and belief, Alcon Vision, Alcon Laboratories, and

 Alcon Research act as agents of each other and/or operate in concert as integrated

 parts of the same business group with respect to the LenSx.

              Alcon’s Knowledge and Willful Patent Infringement

       83.   The LenSx was originally developed by LenSx Lasers, Inc., which was

 founded well after OptiMedica filed its original provisional patent application that

 resulted in the Palanker Patents. Its founders and other early employees, including

 key personnel who designed the hardware and software incorporated into the LenSx,

 were previously affiliated with J&J Vision.

       84.   Alcon acquired “LenSx Lasers, Inc.” in July 2010 and changed its name

 to “Alcon LenSx, Inc.” in September 2010. In April 2021, during the pendency of

 this litigation, Alcon LenSx, Inc. merged with and into Alcon Research. Alcon

 commercially launched the LenSx in the United States in 2011. At the time, there

 was a small number of competitors seeking to commercialize laser cataract surgery



                                         23
Case 1:20-cv-00842-CFC-JLH Document 141 Filed 06/17/21 Page 24 of 213 PageID #:
                                   11455



 systems, including Alcon and J&J Vision. Upon information and belief, at that time,

 Alcon (including its predecessors) was a sophisticated company that closely tracked

 the activities and patent filings of its competitors in a highly specialized technical

 market. Upon information and belief, Alcon has continued to track the activities and

 patent filings of its competitors.

       85.    WO 2006/074469, the international counterpart patent application to

 the Palanker Patents, published on July 13, 2006. Alcon was aware of that

 application on or about July 30, 2008, and Alcon’s knowledge is confirmed by

 citation to WO 2006/074469 in connection with its own patent applications. WO

 2006/074469 is well-known to Alcon given that it has been cited in connection with

 at least 10 Alcon patent applications since 2006. Upon information and belief, Alcon

 (including its predecessors) was aware of this patent application and its applicability

 to the LenSx when it commercially launched the LenSx in the United States. Upon

 information and belief, given the relationship of this application to the Palanker

 Patents, Alcon’s knowledge of WO 2006/074469 also resulted in knowledge of the

 Palanker Patents at or about the time that they issued.

       86.    US 2006/0195076, the United States patent application that resulted in

 the Palanker Patents, published on August 31, 2006. Alcon was aware of that

 application no later than February 25, 2008, and Alcon’s knowledge is confirmed by

 citation to US 2006/0195076 in connection with its own patent applications. US



                                           24
Case 1:20-cv-00842-CFC-JLH Document 141 Filed 06/17/21 Page 25 of 213 PageID #:
                                   11456



 2006/0195076 is well-known to Alcon given that it has been cited in connection with

 at least 30 Alcon (including its predecessors) patent applications since 2006. Upon

 information and belief, Alcon (including its predecessors) was aware of this patent

 application and its applicability to the LenSx when it commercially launched the

 LenSx in the United States. Upon information and belief, given the relationship of

 this application to the Palanker Patents, Alcon’s knowledge of US 2006/0195076

 also resulted in knowledge of the Palanker Patents at or about the time that they

 issued.

       87.   US 2008/0281303, the United States patent application that resulted in

 the Culbertson Patents, published on November 13, 2008. Alcon was aware of that

 application no later than April 6, 2010, and Alcon’s knowledge is confirmed by its

 citation to US 2008/0281303 in connection with its own patent applications. US

 2008/0281303 is well-known to Alcon given that it has been cited in connection with

 at least 21 Alcon (including its predecessors) patent applications since 2010. Upon

 information and belief, Alcon (including its predecessors) was aware of this patent

 application and its applicability to the LenSx when it commercially launched the

 LenSx in the United States. Upon information and belief, given the relationship of

 this application to the Culbertson Patents, Alcon’s knowledge of US 2008/0281303

 also resulted in knowledge of the Culbertson Patents at or about the time that they

 issued.



                                         25
Case 1:20-cv-00842-CFC-JLH Document 141 Filed 06/17/21 Page 26 of 213 PageID #:
                                   11457



       88.    Upon information and belief, when Alcon acquired LenSx Lasers, Inc.

 in July 2010, the acquisition agreement included an Escrow Balance that was

 intended to cover any one-time payment or future royalty payments arising from

 claims of patent infringement. Upon information and belief, the acquisition

 agreement also contemplated that the Alcon and the prior owners of LenSx Lasers,

 Inc. would equally share liability for payments arising from patent infringement up

 to $400 million. Upon information and belief, these provisions of the acquisition

 agreement were included to address the risk of liability arising from the then-pending

 patent applications that resulted in the Asserted Patents. Upon information and

 belief, Alcon knew that the manufacture, use, offer to sell, and/or sale of the LenSx

 would infringe patents that issued from the then-pending patent applications, and/or

 subjectively believed that there was a high probability of infringement and took

 deliberate actions to avoid learning these facts.

       89.    J&J Vision’s patent rights were well-known within the industry. For

 example, the inventors described their patented technology in a November 2010

 cover article for Science Translational Medicine, entitled “Femtosecond Laser-

 Assisted Cataract Surgery with Integrated Optical Coherence Tomography.” Upon

 information and belief, Alcon was familiar with and had reviewed that article prior

 to the commercial launch of the LenSx. The article provided notice that J&J Vision’s




                                           26
Case 1:20-cv-00842-CFC-JLH Document 141 Filed 06/17/21 Page 27 of 213 PageID #:
                                   11458



 predecessor “OptiMedica has filed patents on the technology described in the paper,”

 specifically identifying patent applications that resulted in the Asserted Patents.

       90.    J&J Vision’s patent rights were also described in a March 2011 article

 published in Cataract & Refractive Surgery Today, entitled “The Origins of Laser

 Cataract Surgery.” Upon information and belief, Alcon authorized William J. Link,

 the former Chairman of LenSx Lasers, Inc., be interviewed for that article on its

 behalf. Upon information and belief, Alcon was familiar with and had reviewed that

 article prior to the commercial launch of the LenSx. The article described J&J

 Vision’s pending patent applications that led to the Asserted Patents. A

 representative of J&J Vision’s predecessor was quoted as saying, “There’s a lot of

 intellectual property that we filed early that was very forward-thinking, and it was

 all about image-guidance of femtosecond laser for cataract, capsulotomy,

 fragmentation, softening, corneal incisions, astigmatic correction, and so those

 things we’ve been thinking about since day 1.”

       91.    On February 25, 2013, a press release announced “OptiMedica Granted

 Fundamental Patent on Laser Cataract Surgery by U.S. Patent & Trademark Office.”

 The press release indicated that the ’084 patent will issue on March 12, 2013, and

 that “[t]he U.S. patent supporting Catalys is one in a series that OptiMedica has filed

 for the system and its underlying technology worldwide.” Alcon has admitted that it

 was aware of this press release shortly after it issued.



                                           27
Case 1:20-cv-00842-CFC-JLH Document 141 Filed 06/17/21 Page 28 of 213 PageID #:
                                   11459



       92.    The ’084 patent, one of the Palanker Patents, issued on March 12, 2013.

 Alcon was aware of the ’084 patent, and upon information and belief its applicability

 to the LenSx, no later than March 12, 2013—the date of patent issuance. Alcon’s

 knowledge is further confirmed by its citation to the ’084 patent in connection with

 its own patent applications. Alcon has also admitted that it was aware of several

 additional Palanker Patents shortly after issuance. D.I. 77-1 at 3-4. Alcon was aware

 of the ’497 patent, and upon information and belief its applicability to the LenSx, no

 later than April 29, 2013—just one week after the ’497 patent issued. Alcon was

 aware of the ’497 patent, and upon information and belief its applicability to the

 LenSx, no later than April 29, 2013—just six days after the ’497 patent issued. Alcon

 was aware of the ’921 patent, and upon information and belief its applicability to the

 LenSx, no later than June 3, 2013—just two months after the ’921 patent issued.

 Alcon was aware of the ’724 patent, and upon information and belief its applicability

 to the LenSx, no later than August 12, 2013—just six days after the ’724 patent

 issued. Alcon was aware of the ’001 patent, and upon information and belief its

 applicability to the LenSx, no later than May 6, 2014—just one week after the ’001

 patent issued. Alcon’s admitted knowledge of the ’084, ’497, ’921, ’724, and ’001

 patents very shortly after issuance indicates that Alcon was tracking at least the

 applications that resulted in the ’084, ’497, ’921, ’724, and ’001 patents even before

 the patents issued. Upon information and belief, given the relationship of the ’084,



                                          28
Case 1:20-cv-00842-CFC-JLH Document 141 Filed 06/17/21 Page 29 of 213 PageID #:
                                   11460



 ’497, ’921, ’724, and ’001 patents to the other Palanker Patents, Alcon’s knowledge

 of the ’084, ’497, ’921, ’724, and ’001 patents also resulted in knowledge of the

 other Palanker Patents at or about the time that they issued.

       93.    On March 24, 2020, J&J Vision identified each of the Palanker Patents

 to Alcon and explained that the manufacture, use, offer to sell, and/or sale of the

 LenSx infringes the Palanker Patents. Alcon admits that it became aware of the

 remaining Palanker Patents by March 24, 2020. On April 14, 2020, J&J Vision

 provided exemplary claim charts that showed how claims of the Palanker Patents

 read on the LenSx. J&J Vision also requested Alcon identify any limitations of the

 patent claims that it contends are not met by the LenSx. Alcon failed to identify any

 missing limitation of the patent claims in response to that correspondence.

       94.    On July 14, 2020, J&J Vision identified each of the Culbertson Patents

 to Alcon and explained that the manufacture, use, offer to sell, and/or sale of the

 LenSx infringes the Culbertson Patents. Alcon admits that it became aware of the

 Culbertson Patents by July 14, 2020. On August 4, 2020, J&J Vision provided

 exemplary claim charts that showed how claims of each of the Culbertson Patents

 read on the LenSx.

       95.    Alcon also had knowledge of the Asserted Patents because the Catalys®

 Precision Laser System is marked with the Asserted Patents pursuant to 35 U.S.C.

 § 287(a).



                                          29
Case 1:20-cv-00842-CFC-JLH Document 141 Filed 06/17/21 Page 30 of 213 PageID #:
                                   11461



       96.    Upon information and belief, at the time it learned of the Asserted

 Patents, Alcon knew that the patented technology was fundamental to the operation

 and success of the LenSx. For example, Alcon stated: “the LenSx® laser uses a range

 of highly advanced technologies – including integrated optical coherence

 tomography (OCT) – to capture incredibly precise, high-resolution images of your

 eyes. These images – and the measurements and data they provide – are then used

 to plan and perform a surgery to exacting specifications not attainable with

 traditional surgery.”

       97.    Given the similarity of the Asserted Patents to the technology

 incorporated in the LenSx and touted in Alcon’s product literature, Alcon’s

 knowledge of the Asserted Patents would immediately have given it knowledge that

 the LenSx and its use infringe the Asserted Patents.

       98.    Despite its knowledge of the Asserted Patents and the LenSx’s design,

 operation, and use, Alcon has knowingly and willfully infringed and continues to

 knowingly and willfully infringe the patents by making, using, offering to sell,

 and/or selling the LenSx, and instructing its customers to use the LenSx in a manner

 that infringes the Asserted Patents. Alcon has acted despite a risk of infringement

 that was either known or so obvious that it should have been known. Upon

 information and belief, after learning of the Asserted Patents, Alcon has not made

 any changes to the LenSx (or its instructions for use) in order to avoid infringement.



                                          30
Case 1:20-cv-00842-CFC-JLH Document 141 Filed 06/17/21 Page 31 of 213 PageID #:
                                   11462



 Alcon’s knowing infringement of the Asserted Patents is thus wanton, malicious,

 deliberate, consciously wrongful, flagrant, egregious, willful, and in bad faith.

                  Theft of the Copyrighted Computer Programs

       99.    Dr. Kurtz left IntraLase Corp. to found LenSx Lasers, Inc. Soon

 thereafter, LenSx hired a number of research and development personnel from J&J

 Vision’s predecessor, including Mr. Goldstein in or about 2008, Dr. Juhasz (who

 was named Chief Technology Officer of LenSx) in or about 2008, and Mr. Vardin

 (who was named Principal Software Engineer for LenSx) in or about 2009. Mr.

 Goldstein and Mr. Vardin each had direct access to the iFS® Laser computer

 programs.

       100. Upon information and belief, LenSx incorporated one or more

 protected elements from the copyrighted iFS® Laser computer programs into the

 software for the LenSx, without authorization.

       101. Upon information and belief, the theft of the iFS® Laser software code

 allowed LenSx to accelerate the development of its laser system. The LenSx

 received clearance from the FDA for anterior capsulotomies in August 2009, and

 FDA clearance for corneal incisions in December 2009.

       102. Upon information and belief, Alcon unlawfully used and is continuing

 to use J&J Vision’s copyrighted computer programs (or copyrightable elements

 thereof) as part of the software that operates the LenSx. The installed version of the



                                           31
Case 1:20-cv-00842-CFC-JLH Document 141 Filed 06/17/21 Page 32 of 213 PageID #:
                                   11463



 LenSx software (at least as of Version 2.20.02) exhibits an overwhelming number

 of telltale signs of copying of J&J Vision’s copyrighted computer programs,

 including but not limited to the following:

              a.    The LenSx® file system mirrors the file structure of an iFS®

 Laser, with file folders with identical names, including “_energy”, “_fact”, “_io”,

 “_manager”, and “_pattern”.

              b.    The LenSx® includes a number of on-screen instructions

 identical to those on an iFS® Laser, right down to the punctuation and nonstandard

 capitalization, e.g., “Insert Memory Stick into USB Port, Wait for Light to Go Off

 …” and “Make Sure a Memory Stick is Inserted into USB Port!”.

              c.    The LenSx object code files includes over 300 references to file,

 function, and object names and other text that are identical to and originate in the

 iFS® Laser source code—far too many to be mere coincidence.

              d.    The object code file for the LenSx software module controlling

 the beam steering process (beam_control) references unique function names that

 were originally in the iFS® Laser source code (“bsx_thread”, “bsy_thread”,

 “check_inputs”, “read_z_enc_value”, “set_outputs”, “wait_beam_cmnd”). The

 same object code file includes at least fifty unique data object names that were

 originally in the iFS® Laser source code (e.g., “estop_coid”, “estop_msg”, “mutex”,

 “ok_for_ftsw_off”, “ok_for_ftsw_on”, “passlevel”, “ptrn_file”, “ptrn_rmsg”,



                                          32
Case 1:20-cv-00842-CFC-JLH Document 141 Filed 06/17/21 Page 33 of 213 PageID #:
                                   11464



 “ptrn_smsg”). That file also contains error codes and other text that are identical to,

 and originate in, the iFS® Laser source code (e.g., “Non Positive Spot Separation

 Value – Fatal Error”, “Invalid Service Code from Client Process”, “Minimum Z

 Value Exceeds Maximum Depth in Contact Glass”, “< beam > - Could Not Locate

 ESTOP”).

              e.       The object code file for the LenSx software module responsible

 for positioning the laser to the proper position (scanners) includes at least seventeen

 unique     function     names      (e.g.,   “dig_to_ana”,     “get_aio_base_address”,

 “gui_comm_request”,        “init_dio_board”,     “read_z_enc_value”,     “sig_handlr”),

 seventy-five unique data object names (e.g., “aio_base”, “aio_reg”, “lpoint”,

 “rr_divider”), and other text (e.g., “/galvo_points”, “No Additional Information

 Available”, “Invalid Pattern ID from Client Process”), that is identical to, and

 originate in, the iFS® Laser source code.

              f.       The LenSx exhibits similar or identical behaviors to various error

 conditions. For example, when the “/_io/errorint” process is removed from the iFS®

 Laser, it will display the following error: “< laser > Failed to Spawn ERRORINT

 . . . Failed to Start Child Processes !” When the “/_io/errirq” process was removed

 from the LenSx, the LenSx displayed a nearly identical error message, including the

 extra space before the final exclamation mark: “< laser > Failed to Spawn errirq

 . . . Failed to Start Child Processes !”



                                             33
Case 1:20-cv-00842-CFC-JLH Document 141 Filed 06/17/21 Page 34 of 213 PageID #:
                                   11465



              g.    Both the iFS® Laser and LenSx systems register process names

 with the operating system to facilitate interprocess communication. In the iFS®

 Laser, the registered process name matches the name of the file containing the code

 for that process. For example, the iFS® Laser registers a process name with the

 operating system called “ERRORINT”, corresponding to a process file called

 “/_io/errorint.” The LenSx contains registered process names that are identical to

 those in the iFS® Laser, even where the underlying process files in the LenSx do not

 match the corresponding process name. For instance, in the LenSx, there is a process

 file named “/_io/errirq” but when the LenSx registers the corresponding process

 name with the operating system, it uses the same process name as the iFS® Laser:

 “ERRORINT.” This in particular is evidence that Alcon attempted to cover up the

 evidence of copying by changing certain names.

       103. Upon information and belief, the LenSx software continues to

 incorporate one or more protected elements of the copyrighted iFS® Laser computer

 programs. Since 2014, Alcon has made three submissions to the FDA seeking

 approval to market modified versions of the LenSx, based on the assertion that the

 modified device is “substantially equivalent” to an earlier-approved device. A

 review of those filings, called “section 510(k) premarket notifications,” provides no

 indication that Alcon has replaced the LenSx software with new and original

 software. To the contrary, those filings suggest that any changes were only to add,



                                          34
Case 1:20-cv-00842-CFC-JLH Document 141 Filed 06/17/21 Page 35 of 213 PageID #:
                                   11466



 rather than remove or modify, functionality. The 2016 510(k) filing indicated that

 software updates were to “implement the use of a planner Ethernet device for

 cataract surgery, re-enabling flap functionality that was previously cleared, and

 introducing an optional lens fragmentation pattern whose parameters are within

 previously cleared treatment ranges.” The 2017 510(k) filing indicated that no

 changes to the LenSx software had been made. And the 2018 filing indicated that

 software updates were implemented only to support new functionality to create

 corneal tunnels and corneal pockets.

       104. On July 14, 2020, J&J Vision informed Alcon of numerous similarities

 to the iFS® Laser present in the LenSx software, and invited Alcon to explain the

 source of those similarities. Alcon did not deny that those similarities existed and

 continue to exist, and it provided no explanation for the telltale signs of copying that

 J&J Vision identified.

       105. In late 2020, after the filing of the First Amended Complaint, the parties

 exchanged source code. The ensuing inspection led to the discovery that Alcon had

 stolen electronic copies of the iFS® Laser source code, and incorporated at least

 26,000 lines of that code wholesale into the LenSx computer program—including

 typos and dates from well before development of the LenSx began. The LenSx relies

 on the stolen code for core functionality, including operating the movement of its

 laser. Alcon’s theft was so widespread and indiscriminate that Alcon even



                                           35
Case 1:20-cv-00842-CFC-JLH Document 141 Filed 06/17/21 Page 36 of 213 PageID #:
                                   11467



 incorporated stolen code that the LenSx does not use. To this day—even after being

 informed of the stolen code that operates the LenSx—Alcon continues to

 manufacture and sell machines with infringing code.

  Alcon’s Ongoing Acts of Copyright Infringement of J&J Vision’s Computer
                                 Programs

       106. Upon information and belief, Alcon has manufactured, and continues

 to manufacture, the LenSx in the United States, each of which contains one or more

 copies of software that incorporates one or more protected elements of the

 copyrighted iFS® Laser computer programs. In addition, upon information and

 belief, Alcon has made, and continues to make, additional copies of the LenSx

 software that incorporate one or more protected elements of the copyrighted iFS®

 Laser computer programs, including in the course of developing, testing,

 manufacturing, and distributing new versions of, or updates to, the LenSx software.

 These acts constitute unauthorized and unlawful reproduction of J&J Vision’s

 copyrighted computer programs.

       107. Upon information and belief, Alcon has created, and continues to

 create, modified versions of software based on the copyrighted iFS® Laser computer

 programs, including when developing, testing, and manufacturing new versions of

 the LenSx software. These acts constitute unauthorized and unlawful preparation of

 derivative works based upon J&J Vision’s copyrighted computer programs.




                                         36
Case 1:20-cv-00842-CFC-JLH Document 141 Filed 06/17/21 Page 37 of 213 PageID #:
                                   11468



       108. Upon information and belief, Alcon has distributed, and continues to

 distribute, the LenSx within the United States, each of which contains one or more

 copies of software that incorporates one or more protected elements of the

 copyrighted iFS® Laser computer programs. In addition, upon information and

 belief, Alcon has distributed, and continues to distribute, within the United States,

 new versions of, or updates to, the LenSx software that incorporate one or more

 protected elements of the copyrighted iFS® Laser computer programs. These acts

 constitute unauthorized and unlawful distribution of J&J Vision’s copyrighted

 computer programs to the public.

       109. Upon information and belief, Alcon also has exported, and continues to

 export, the LenSx, each of which contains one or more copies of software that

 incorporates one or more protected elements of the copyrighted iFS® Laser computer

 programs. In addition, upon information and belief, Alcon has exported, and

 continues to export, new versions of, or updates to, the LenSx software that

 incorporate one or more protected elements of the copyrighted iFS® Laser computer

 programs. These acts constitute unauthorized and unlawful exportation from the

 United States of works infringing J&J Vision’s copyrighted computer programs.

       110. Each of Alcon’s LenSx customers has made, and continues to make,

 copies of LenSx software each time that software is loaded into the random access

 memory of the LenSx. In addition, upon information and belief, each of Alcon’s



                                          37
Case 1:20-cv-00842-CFC-JLH Document 141 Filed 06/17/21 Page 38 of 213 PageID #:
                                   11469



 LenSx customers also has made, and continues to make, copies of LenSx software

 each time they install new versions of, or software updates to, the LenSx software

 on the LenSx. As a result, users of the LenSx are engaged in unauthorized and

 unlawful reproduction of the protected elements of the copyrighted iFS® Laser

 computer programs that are incorporated into the LenSx software. Upon information

 and belief, Alcon profits from its LenSx customers’ ongoing unauthorized acts of

 direct infringement. Specifically, Alcon sells consumable parts and receives ongoing

 procedure and maintenance fees from its customers based on their use of LenSx.

 Moreover, upon information and belief, Alcon has the right and ability to stop or

 limit those acts of infringement, but has declined to do so. Specifically, Alcon could

 decline to sell customers the necessary consumable parts, or could provide software

 updates that would replace the infringing software on its customers’ devices. In

 addition, upon information and belief, Alcon has induced and/or encouraged its

 customers to use the LenSx, with the knowledge that doing so would necessarily

 cause its customers to create unlawful and unauthorized copies of protected elements

 of J&J Vision’s copyrighted computer programs.

       111. J&J Vision put Alcon on notice of its acts of copyright infringement at

 least as of July 14, 2020, when J&J Vision sent a letter identifying unambiguous

 evidence of such copying. Nonetheless, upon information and belief, Alcon has

 continued to infringe J&J Vision’s copyrighted computer programs.



                                          38
Case 1:20-cv-00842-CFC-JLH Document 141 Filed 06/17/21 Page 39 of 213 PageID #:
                                   11470



 Theft of the iFS® Laser FDA Submissions, Internal Technical Documentation,
                           and Operator’s Manual

       112. In the course of document discovery after the filing of the First

 Amended Complaint, J&J Vision discovered that, in addition to taking J&J Vision’s

 highly confidential copyrighted source code, Alcon had also stolen highly

 confidential business records—specifically, internal iFS® Laser technical

 documentation, and confidential submissions to the FDA. On information and

 belief, Alcon stole either or both of the 2006 IntraLase Fusion Laser and 2007 iFS®

 Laser FDA 510(k) submissions, as well as internal technical documentation for the

 IntraLase Fusion Laser and iFS® Laser.

       113. Alcon then incorporated that stolen material into its own internal

 documentation and submissions to the FDA. For instance, a “software architecture

 description” document submitted by Alcon to the FDA in 2009 (produced as

 ALCON_LENSX044001) has pages of content that is identical to that found in an

 earlier iFS® Laser document (produced as JJSV_0133829), including technical

 diagrams that have been haphazardly relabeled and identical descriptions of software

 processes. Indeed, metadata within many of Alcon’s technical documents

 demonstrates that those documents originated at IntraLase.

       114. On information and belief, LenSx continued to submit infringing

 material to the FDA over and over again, including as late as November 2017. For

 instance, an entire section of Alcon’s 2017 510(k) submission, describing Alcon’s


                                          39
Case 1:20-cv-00842-CFC-JLH Document 141 Filed 06/17/21 Page 40 of 213 PageID #:
                                   11471



 software development environment, was lifted wholesale from an earlier IntraLase

 document.

       115. In addition to copying the FDA submissions and internal technical

 documents, Alcon copied content wholesale out of the operator’s manual for the

 iFS® Laser, and incorporated it wholesale into the operator’s manual for the LenSx.

 This included warnings and descriptions of safety features on the LenSx. Indeed, the

 LenSx operator’s manual that Alcon submitted into the docket includes content

 copied verbatim from the iFS® Laser operator’s manual. See D.I. 21-2, at 18-19. On

 information and belief, Alcon has distributed, and has continued to distribute, copies

 of this infringing user manual to customers to this day.

       116. These are just a few examples of Alcon’s wholesale copying of J&J

 Vision documents. Further discovery and investigation is likely to uncover more

 instances of copying.

       117. J&J Vision had no reason to believe that Alcon had copied this material

 until shortly before filing this Second Amended Complaint. Alcon’s copying of the

 source code did not necessarily also require copying of this documentation. And

 Alcon’s submissions to the FDA were filed confidentially, such that J&J Vision

 could not have known that infringing material was being submitted to the FDA as

 part of the regulatory approval process for the LenSx.




                                          40
Case 1:20-cv-00842-CFC-JLH Document 141 Filed 06/17/21 Page 41 of 213 PageID #:
                                   11472



                                    COUNT I
                           Infringement of the ’084 Patent

       118. J&J Vision incorporates by reference the allegations set forth in

 paragraphs 1 through 117 as though fully set forth herein.

       119. Alcon has directly and indirectly infringed, and continues to infringe,

 literally or under the doctrine of equivalents, one or more claims of the ’084 patent,

 by making, using, offering to sell, and/or selling the LenSx and consumables in the

 United States, and supplying or causing to be supplied the LenSx and consumables

 from the United States for use abroad, without authority or license, in violation of

 35 U.S.C. § 271.

       120. For example, the LenSx meets each limitation of claim 1 of the ’084

 patent, which recites:

       A system for cataract surgery on an eye, comprising:

              a.    a pulsed laser configured to produce a treatment beam
                    which creates dielectric breakdown in a focal zone of the
                    treatment beam within one or more tissue structures of a
                    cataractous crystalline lens;

              b.    a three-dimensional, optical coherence tomography
                    imaging assembly capable of creating a continuous depth
                    profile of the anterior portion of the cataractous crystalline
                    lens, the profile comprising information regarding the
                    location of a capsule of the cataractous crystalline lens and
                    structures within the crystalline lens, by detecting remitted
                    illumination light from locations distributed throughout a
                    volume of the cataractous crystalline lens, and generating
                    signals based upon the remitted light;



                                          41
Case 1:20-cv-00842-CFC-JLH Document 141 Filed 06/17/21 Page 42 of 213 PageID #:
                                   11473



              c.    an optical scanning system configured to position a focal
                    zone of the treatment beam to a targeted location in three
                    dimensions in the crystalline lens; and

              d.    one or more controllers operatively coupled to the laser,
                    optical system, and imaging assembly, and programmed
                    to automatically:

                    i.     scan tissues of the patient’s eye with the imaging
                           assembly so as to generate image data signals to
                           create a continuous depth profile of at least the
                           anterior portion of the lens;

                    ii.    identify one or more boundaries of the one or more
                           tissue structures of the cataractous crystalline lens
                           based at least in part on the image data;

                    iii.   identify one or more treatment regions based upon
                           the boundaries; and

                    iv.    operate the optical scanning system with the pulsed
                           laser to produce a treatment beam directed in a
                           pattern based on the one or more treatment regions
                           so as to create a capsulotomy in the anterior portion
                           of the lens, the treatment beam having a pulse
                           repetition rate between about 1 kHz and about 1,000
                           kHz, and a pulse energy between about 1 microjoule
                           and about 30 microjoules.

       121. The LenSx is a system for cataract surgery on an eye. For example,

 Alcon has stated that the LenSx is “indicated for use in patients undergoing cataract

 surgery.” Upon information and belief, the LenSx is designed and “indicated for . .

 . anterior capsulotomy and laser phacofragmentation during cataract surgery.”

       122. The LenSx has a pulsed laser configured to produce a treatment beam

 which creates dielectric breakdown in a focal zone of the treatment beam within one



                                          42
Case 1:20-cv-00842-CFC-JLH Document 141 Filed 06/17/21 Page 43 of 213 PageID #:
                                   11474



 or more tissue structures of a cataractous crystalline lens. For example, Alcon has

 stated that the LenSx has “an ophthalmic surgical laser which uses focused

 femtosecond laser pulses to create incisions and to separate tissue within the lens

 capsule, crystalline lens, and the cornea. A femtosecond light pulse[] is focused into

 a sufficiently small spot in order to achieve photodisruption of the tissue inside the

 focus. A tiny volume of tissue, a few microns in diameter, is thereby photodisrupted

 at the laser focus. A computer-controlled scanning system directs the focused laser

 beam throughout a three-dimensional pattern to produce an incision.” Upon

 information and belief, the photodisruption is achieved through dielectric breakdown

 within the tissue structures.

       123. The      LenSx       includes   a    three-dimensional,   optical   coherence

 tomography imaging assembly capable of creating a continuous depth profile of the

 anterior portion of the cataractous crystalline lens, the profile comprising

 information regarding the location of a capsule of the cataractous crystalline lens

 and structures within the crystalline lens, by detecting remitted illumination light

 from locations distributed throughout a volume of the cataractous crystalline lens,

 and generating signals based upon the remitted light. Upon information and belief,

 the LenSx uses a 3D spectral domain OCT imaging assembly. For example, Alcon

 has stated that its OCT imaging assembly is “a low power visible wavelength light

 source that is scanned throughout the transparent structures of the anterior chamber



                                                43
Case 1:20-cv-00842-CFC-JLH Document 141 Filed 06/17/21 Page 44 of 213 PageID #:
                                   11475



 of the eye.” Upon information and belief, the LenSx uses its OCT imaging assembly

 to generate what Alcon refers to as a circle scan. For example, Alcon has illustrated

 a circle scan as follows:




 The circle scan provides a continuous depth profile of the anterior portion of the

 cataractous crystalline lens. For example, the depth profile is shown in the following

 diagram that Alcon uses to describe the circle scan:




       124. The LenSx includes an optical scanning system configured to position

 a focal zone of the treatment beam to a targeted location in three dimensions in the

 crystalline lens. For example, Alcon has stated that the LenSx has “an ophthalmic

                                          44
Case 1:20-cv-00842-CFC-JLH Document 141 Filed 06/17/21 Page 45 of 213 PageID #:
                                   11476



 surgical laser which uses focused femtosecond laser pulses to create incisions and to

 separate tissue within the lens capsule, crystalline lens, and the cornea. A

 femtosecond light pulse[] is focused into a sufficiently small spot in order to achieve

 photodisruption of the tissue inside the focus. A tiny volume of tissue, a few microns

 in diameter, is thereby photodisrupted at the laser focus. A computer-controlled

 scanning system directs the focused laser beam throughout a three-dimensional

 pattern to produce an incision.”

       125. The LenSx includes one or more controllers operatively coupled to the

 laser, optical system, and imaging assembly, and programmed to automatically scan

 tissues of the patient’s eye with the imaging assembly so as to generate image data

 signals to create a continuous depth profile of at least the anterior portion of the lens.

 For example, Alcon has stated that in the LenSx, “[a] computer monitors and

 controls the beam energy, repetition rate, safety shutters, footswitch, laser

 diagnostics, the position of the scanners and the position of the scanning objective

 lens.” For example, Alcon has shown the continuous depth profile as follows:




                                            45
Case 1:20-cv-00842-CFC-JLH Document 141 Filed 06/17/21 Page 46 of 213 PageID #:
                                   11477




       126. The LenSx includes one or more controllers operatively coupled to the

 laser, optical system, and imaging assembly, and programmed to automatically

 identify one or more boundaries of the one or more tissue structures of the

 cataractous crystalline lens based at least in part on the image data. For example,

 Alcon has stated that in the LenSx, “[a] computer monitors and controls the beam

 energy, repetition rate, safety shutters, footswitch, laser diagnostics, the position of

 the scanners and the position of the scanning objective lens.” Upon information and

 belief, the computer auto-finds the anterior and posterior surfaces of the lens capsule.

 Upon information and belief, the computer generates two horizontal lines on the

 OCT image and indicates the depth of the anterior capsule based at least in part on

 the image data, as shown in the image above.

       127. The LenSx includes one or more controllers operatively coupled to the

 laser, optical system, and imaging assembly, and programmed to automatically

                                           46
Case 1:20-cv-00842-CFC-JLH Document 141 Filed 06/17/21 Page 47 of 213 PageID #:
                                   11478



 identify one or more treatment regions based upon the boundaries. For example,

 Alcon has stated that the LenSx “includes an optical coherence tomography (OCT)

 based imaging device that assists in localizing specific target locations.”

       128. The LenSx includes one or more controllers operatively coupled to the

 laser, optical system, and imaging assembly, and programmed to automatically

 operate the optical scanning system with the pulsed laser to produce a treatment

 beam directed in a pattern based on the one or more treatment regions so as to create

 a capsulotomy in the anterior portion of the lens, the treatment beam having a pulse

 repetition rate between about 1 kHz and about 1,000 kHz, and a pulse energy

 between about 1 microjoule and about 30 microjoules. For example, Alcon has stated

 that in the LenSx, “a computer-controlled scanning system directs the focused laser

 beam throughout a three-dimensional pattern to produce an incision…. The location

 of the tissue photodisruption is controlled by moving the focus of the laser beam to

 the desired surgical target location.” Upon information and belief, the LenSx is

 indicated for use in the creation of an anterior capsulotomy and laser

 phacofragmentation during cataract surgery. Upon information and belief, the LenSx

 has a 50 kHz repetition rate for cataract surgery. Upon information and belief, the

 LenSx has a maximum pulse energy of 15 microjoules for cataract surgery.




                                           47
Case 1:20-cv-00842-CFC-JLH Document 141 Filed 06/17/21 Page 48 of 213 PageID #:
                                   11479



       129. Alcon’s manufacture, use, offer to sell, and sale of the LenSx in the

 United States has infringed and continues to infringe the ’084 patent under 35 U.S.C.

 § 271(a).

       130. Alcon’s customers in the United States have directly infringed and

 continue to directly infringe the ’084 patent by using the LenSx for its FDA-

 approved     indications    (including     anterior    capsulotomy      and     laser

 phacofragmentation).

       131. Alcon has actively induced and continues to actively induce

 infringement of the ’084 patent by encouraging its customers to use the LenSx, with

 specific intent, knowledge and/or willful blindness that the induced acts constitute

 patent infringement, in violation of 35 U.S.C. § 271(b). Upon information and belief,

 Alcon’s inducing acts include marketing the LenSx, supporting the ongoing use of

 the LenSx by providing consumables such as the LenSx SoftFit Patient Interface for

 use with the LenSx, and providing installation, maintenance, service, and/or repair

 of the LenSx. Alcon has stated that the “LenSx® Laser requires use of proprietary

 sterile disposable Patient Interfaces.” Alcon has further stated “[t]he consumables

 used in conjunction with ALCON® instrument products constitute a complete

 surgical system.” Alcon’s inducing acts also include providing instructions to use

 the LenSx for its FDA-approved indications (including anterior capsulotomy and

 laser phacofragmentation) in an infringing manner, including providing the



                                          48
Case 1:20-cv-00842-CFC-JLH Document 141 Filed 06/17/21 Page 49 of 213 PageID #:
                                   11480



 information relevant to each of the claim limitations that is referenced and/or quoted

 in the paragraphs above. Additionally, upon information and belief, Alcon publishes

 and provides product documentation and educational materials that instruct and

 encourage its customers to use the LenSx for its FDA-approved indications in an

 infringing manner, with knowledge and/or with willful blindness that the induced

 acts constitute patent infringement. Moreover, upon information and belief, Alcon

 warns customers in the Operator’s Manual for the LenSx that its “instructions must

 be observed.”

       132. Alcon has known of the ’084 patent and of its infringement prior to this

 litigation, and it is further on notice through this lawsuit. Alcon’s knowledge of the

 ’084 patent, together with its knowledge about the design and operation of the

 LenSx, gave Alcon knowledge that its customers’ use of the LenSx constitutes patent

 infringement, because the language of the ’084 patent claims plainly reads upon the

 LenSx. Alcon’s knowledge of infringement is also demonstrated by its receipt of

 correspondence and infringement charts specifically identifying its infringing acts,

 the allegations contained in the original complaint, its prior knowledge of the patent

 and the subject matter claimed, its statements touting the advantages of features that

 it knew to be patented, and the affirmative measures it took to address its risk of

 liability for patent infringement. Alcon’s specific intent to induce infringement is

 demonstrated by its continued infringing acts despite this knowledge.



                                          49
Case 1:20-cv-00842-CFC-JLH Document 141 Filed 06/17/21 Page 50 of 213 PageID #:
                                   11481



       133. Alcon has contributed to and continues to contribute to infringement of

 the ’084 patent by offering to sell and selling the LenSx that its customers use to

 infringe the patent, in violation of 35 U.S.C. § 271(c). Alcon does so knowing that

 the LenSx constitutes a material part of the invention, and that it is especially made

 and especially adapted for use in an infringement of the patent. The LenSx is

 designed and configured so that the customer will use the system to perform FDA-

 approved anterior capsulotomy and lens fragmentation in a manner that infringes the

 patent, including as set forth limitation-by-limitation in the paragraphs above. The

 customer necessarily infringes the patent when it uses the LenSx for the FDA-

 approved indicated uses of anterior capsulotomy and laser phacofragmentation

 during cataract surgery. The LenSx includes separate and distinct modes of

 operation, the “Capsule” and “Lens” Programs, that perform anterior capsulotomy

 and laser phacofragmentation in an infringing manner, and for which there is no

 substantial noninfringing use. Using the LenSx for the FDA-approved indications of

 anterior capsulotomy and laser phacofragmentation during cataract surgery is not a

 staple article or commodity of commerce, and does not have a substantial

 noninfringing use. Upon information and belief, customers have no practical ability

 to modify or use the LenSx for the indicated uses of anterior capsulotomy and laser

 phacofragmentation in a way to avoid infringement of the ’084 patent.




                                          50
Case 1:20-cv-00842-CFC-JLH Document 141 Filed 06/17/21 Page 51 of 213 PageID #:
                                   11482



       134. Alcon has infringed and continues to infringe the ’084 patent by

 supplying or causing to be supplied in or from the United States, without authority,

 all or a substantial portion of the components of the patented invention, including

 but not limited to the LenSx (in either assembled or unassembled form), parts and

 software for the LenSx, and consumables such as the LenSx SoftFit Patient Interface,

 where such components are uncombined in whole or in part, in such a manner as to

 actively induce the combination of such components outside of the United States in

 a manner that would infringe the patent if such combination occurred within the

 United States, in violation of 35 U.S.C. § 271(f)(1). The components include but are

 not limited to the hardware and software components that are used to enable and

 perform the “Capsule” and “Lens” Programs that perform the FDA-approved

 anterior capsulotomy and laser phacofragmentation in an infringing manner. Alcon’s

 inducing acts include instructions on assembly and use of the LenSx and

 consumables for use with the LenSx, marketing the LenSx, and providing

 installation, maintenance, service, and/or repair of the LenSx. Alcon has stated that

 the “LenSx® Laser requires use of proprietary sterile disposable Patient Interfaces.”

 Alcon has further stated “[t]he consumables used in conjunction with ALCON®

 instrument products constitute a complete surgical system.” Additionally, upon

 information and belief, Alcon publishes and provides product documentation and

 educational materials that instruct and encourage its customers to use the LenSx for



                                          51
Case 1:20-cv-00842-CFC-JLH Document 141 Filed 06/17/21 Page 52 of 213 PageID #:
                                   11483



 its FDA-approved indications and in an infringing manner, including providing the

 information relevant to each of the claim limitations that is referenced and/or quoted

 in the paragraphs above, with knowledge and/or with willful blindness that the

 induced acts constitute patent infringement.

       135. Alcon has infringed and continues to infringe the ’084 patent by

 supplying or causing to be supplied in or from the United States, without authority,

 at least one component of the patented invention, including but not limited to the

 LenSx (in either assembled or unassembled form), and parts and software for the

 LenSx, that is especially made or especially adapted for use in the invention and not

 a staple article or commodity of commerce suitable for substantial noninfringing use,

 where such component is uncombined in whole or in part, knowing that such

 component is so made or adapted and intending that such component(s) will be

 combined outside of the United States in a manner that infringe the patent if such

 combination occurred within the United States, in violation of 35 U.S.C. § 271(f)(2).

 The components include but are not limited to the hardware and software

 components that are used to enable and perform the “Capsule” and “Lens” Programs

 that perform the FDA-approved anterior capsulotomy and laser phacofragmentation

 in an infringing manner, including as set forth limitation-by-limitation in the

 paragraphs above, and for which there are no substantial noninfringing uses. Using

 the LenSx for the FDA-approved indicated uses of anterior capsulotomy and laser



                                          52
Case 1:20-cv-00842-CFC-JLH Document 141 Filed 06/17/21 Page 53 of 213 PageID #:
                                   11484



 phacofragmentation during cataract surgery is not a staple article or commodity of

 commerce, and does not have a substantial noninfringing use. Upon information and

 belief, customers have no practical ability to modify or use the LenSx or the

 components thereto for the indicated uses of anterior capsulotomy and laser

 phacofragmentation in a way to avoid infringement of the ’084 patent.

       136. Alcon is not licensed under the ’084 patent.

       137. The marking requirement of 35 U.S.C. § 287(a) has been satisfied

 through J&J Vision’s marking of the Catalys® Precision Laser System.

       138. J&J Vision has been damaged and will continue to be damaged by

 Alcon’s infringement of the ’084 patent.

       139. J&J Vision has suffered and will continue to suffer irreparable harm

 unless and until Alcon’s infringing activities are enjoined by this Court. J&J Vision

 does not have an adequate remedy at law.

       140. Despite Alcon’s knowledge of the ’084 patent and of its infringing

 activities, Alcon has continued to manufacture, use, offer to sell, and/or sell the

 LenSx. Alcon’s infringement of the ’084 patent has been willful, making this an

 exceptional case and entitling J&J Vision to an award of increased damages and

 attorneys’ fees.




                                            53
Case 1:20-cv-00842-CFC-JLH Document 141 Filed 06/17/21 Page 54 of 213 PageID #:
                                   11485



                                   COUNT II
                          Infringement of the ’921 Patent

       141. J&J Vision incorporates by reference the allegations set forth in

 paragraphs 1 through 140 as though fully set forth herein.

       142. Alcon has directly and indirectly infringed, and continues to infringe,

 literally or under the doctrine of equivalents, one or more claims of the ’921 patent,

 by making, using, offering to sell, and/or selling the LenSx and consumables in the

 United States, and supplying or causing to be supplied the LenSx and consumables

 from the United States for use abroad, without authority or license, in violation of

 35 U.S.C. § 271.

       143. For example, the LenSx meets each limitation of claim 1 of the ’921

 patent, which claims:

       A system for cataract surgery on an eye of a patient, comprising:

              a laser assembly for generating a pulsed laser treatment beam that
              creates dielectric breakdown in a focal zone of the treatment
              beam within tissues of the patient’s eye so as to effect a cataract
              surgery procedure;

              an optical coherence tomography (OCT) 3-Dimensional imaging
              system configured for imaging tissue of a cataractous crystalline
              lens of the patient;

              an optical scanning system configured for positioning the focal
              zone of the treatment beam to targeted locations of the crystalline
              lens; and

              a computer control system operatively coupled to the laser
              assembly, the imaging system, and the optical scanning system,
              and programmed to automatically:


                                          54
Case 1:20-cv-00842-CFC-JLH Document 141 Filed 06/17/21 Page 55 of 213 PageID #:
                                   11486



                    a)      acquire image data from locations distributed
                            throughout a volume of the cataractous crystalline
                            lens using the imaging system;

                    b)      construct one or more images of the patient’s eye
                            tissues from the image data, comprising an image of
                            at least a portion of the crystalline lens;

                    c)      construct an anterior capsulotomy cutting region
                            based on the image data, the capsulotomy cutting
                            region comprising an anterior cutting boundary
                            axially spaced from a posterior cutting boundary so
                            as to define an axially-elongated cutting zone
                            transecting the anterior capsule; and

                    d)      operate the optical scanning system and laser
                            assembly to direct a treatment beam in a pattern
                            based on the anterior capsulotomy cutting region so
                            as to create an anterior capsulotomy in the
                            crystalline lens.

       144. The LenSx is a system for cataract surgery on an eye of a patient. For

 example, Alcon has stated that the LenSx is “indicated for use in patients undergoing

 cataract surgery.” Upon information and belief, the LenSx is designed and indicated

 for use in the creation of an anterior capsulotomy and laser phacofragmentation

 during cataract surgery.

       145. The LenSx includes a laser assembly for generating a pulsed laser

 treatment beam that creates dielectric breakdown in a focal zone of the treatment

 beam within tissues of the patient’s eye so as to effect a cataract surgery procedure.

 For example, Alcon has stated that the LenSx has “an ophthalmic surgical laser

 which uses focused femtosecond laser pulses to create incisions and to separate



                                          55
Case 1:20-cv-00842-CFC-JLH Document 141 Filed 06/17/21 Page 56 of 213 PageID #:
                                   11487



 tissue within the lens capsule, crystalline lens, and the cornea. A femtosecond light

 pulse[] is focused into a sufficiently small spot in order to achieve photodisruption

 of the tissue inside the focus. A tiny volume of tissue, a few microns in diameter, is

 thereby photodisrupted at the laser focus. A computer-controlled scanning system

 directs the focused laser beam throughout a three-dimensional pattern to produce an

 incision.” Upon information and belief, the photodisruption is achieved through

 dielectric breakdown within the tissue structures. Upon information and belief, the

 LenSx is designed and indicated for use in the creation of an anterior capsulotomy

 and laser phacofragmentation during cataract surgery.

       146. The LenSx includes an optical coherence tomography (OCT) 3-

 Dimensional imaging system configured for imaging tissue of a cataractous

 crystalline lens of the patient. Upon information and belief, the LenSx uses a 3D

 spectral domain OCT imaging assembly. Upon information and belief, the LenSx

 uses its OCT imaging assembly to generate what Alcon refers to as a circle scan.

 Alcon has illustrated a circle scan as follows:




                                           56
Case 1:20-cv-00842-CFC-JLH Document 141 Filed 06/17/21 Page 57 of 213 PageID #:
                                   11488




 The circle scan provides an image of the cataractous crystalline lens. For example,

 the depth profile is shown in the following diagram that Alcon uses to describe the

 circle scan:




       147. The LenSx includes an optical scanning system configured for

 positioning the focal zone of the treatment beam to targeted locations of the

 crystalline lens. For example, Alcon has stated that the LenSx has “an ophthalmic

 surgical laser which uses focused femtosecond laser pulses to create incisions and to

 separate tissue within the lens capsule, crystalline lens, and the cornea. A

 femtosecond light pulse[] is focused into a sufficiently small spot in order to achieve

                                           57
Case 1:20-cv-00842-CFC-JLH Document 141 Filed 06/17/21 Page 58 of 213 PageID #:
                                   11489



 photodisruption of the tissue inside the focus. A tiny volume of tissue, a few microns

 in diameter, is thereby photodisrupted at the laser focus. A computer-controlled

 scanning system directs the focused laser beam throughout a three-dimensional

 pattern to produce an incision.”

       148. The LenSx includes a computer control system operatively coupled to

 the laser assembly, the imaging system, and the optical scanning system, and

 programmed to automatically acquire image data from locations distributed

 throughout a volume of the cataractous crystalline lens using the imaging system.

 For example, Alcon has stated that in the LenSx, “[a] computer monitors and

 controls the beam energy, repetition rate, safety shutters, footswitch, laser

 diagnostics, the position of the scanners and the position of the scanning objective

 lens.” Upon information and belief, the LenSx uses a 3D spectral domain OCT

 imaging assembly. Alcon has stated that its OCT imaging assembly is “a low power

 visible wavelength light source that is scanned throughout the transparent structures

 of the anterior chamber of the eye.”

       149. The LenSx includes a computer control system operatively coupled to

 the laser assembly, the imaging system, and the optical scanning system, and

 programmed to automatically construct one or more images of the patient’s eye

 tissues from the image data, comprising an image of at least a portion of the

 crystalline lens. For example, Alcon has stated that in the LenSx, “[a] computer



                                          58
Case 1:20-cv-00842-CFC-JLH Document 141 Filed 06/17/21 Page 59 of 213 PageID #:
                                   11490



 monitors and controls the beam energy, repetition rate, safety shutters, footswitch,

 laser diagnostics, the position of the scanners and the position of the scanning

 objective lens.” Upon information and belief the LenSx uses its OCT imaging

 assembly to generate what Alcon refers to as a circle scan. For example, Alcon has

 illustrated a circle scan as follows:




 The circle scan provides an image of at least a portion of the cataractous crystalline

 lens. For example, Alcon uses the following diagram to describe the circle scan:




       150. The LenSx includes a computer control system operatively coupled to

 the laser assembly, the imaging system, and the optical scanning system, and

                                          59
Case 1:20-cv-00842-CFC-JLH Document 141 Filed 06/17/21 Page 60 of 213 PageID #:
                                   11491



 programmed to automatically construct an anterior capsulotomy cutting region

 based on the image data, the capsulotomy cutting region comprising an anterior

 cutting boundary axially spaced from a posterior cutting boundary so as to define an

 axially-elongated cutting zone transecting the anterior capsule. For example, Alcon

 has stated that the LenSx “includes an optical coherence tomography (OCT) based

 imaging device that assists in localizing specific target locations.” Alcon has also

 stated that “[a]nterior capsulotomy patterns are programmed to cut from at least 100

 microns below to 100 microns above the anterior capsule.” Alcon has described the

 anterior capsulotomy pattern as a “treatment pattern” that “begins as a scanned circle

 located below the depth of the anterior capsule. Once a scanned circle is completed,

 a new circle is scanned a few microns above the first circle. As each circle is

 completed, a cylindrical incision is created. The pattern is automatically completed

 when the anterior extent of the incision is reached.” Upon information and belief, a

 completed anterior capsulotomy transects the anterior capsule.

       151. The LenSx includes a computer control system operatively coupled to

 the laser assembly, the imaging system, and the optical scanning system, and

 programmed to automatically operate the optical scanning system and laser

 assembly to direct a treatment beam in a pattern based on the anterior capsulotomy

 cutting region so as to create an anterior capsulotomy in the crystalline lens. For

 example, Alcon has stated that in the LenSx, “a computer-controlled scanning



                                          60
Case 1:20-cv-00842-CFC-JLH Document 141 Filed 06/17/21 Page 61 of 213 PageID #:
                                   11492



 system directs the laser beam throughout a three-dimensional pattern to produce an

 incision…. The location of the tissue photodisruption is controlled by moving the

 focus of the laser beam to the desired surgical target location.” Upon information

 and belief, the LenSx is indicated for use in the creation of an anterior capsulotomy.

 Alcon has stated that “[a]nterior capsulotomy patterns are programmed to cut from

 at least 100 microns below to 100 microns above the anterior capsule.” Alcon has

 described the anterior capsulotomy pattern as a “treatment pattern” that “begins as a

 scanned circle located below the depth of the anterior capsule. Once a scanned circle

 is completed, a new circle is scanned a few microns above the first circle. As each

 circle is completed, a cylindrical incision is created. The pattern is automatically

 completed when the anterior extent of the incision is reached.”

       152. Alcon’s manufacture, use, offer to sell, and sale of the LenSx in the

 United States has infringed and continues to infringe the ’921 patent under 35 U.S.C.

 § 271(a).

       153. Alcon’s customers in the United States have directly infringed and

 continue to directly infringe the ’921 patent by using the LenSx for its FDA-

 approved     indications     (including    anterior     capsulotomy      and     laser

 phacofragmentation).

       154. Alcon has actively induced and continues to actively induce

 infringement of the ’921 patent by encouraging its customers to use the LenSx, with



                                           61
Case 1:20-cv-00842-CFC-JLH Document 141 Filed 06/17/21 Page 62 of 213 PageID #:
                                   11493



 specific intent, knowledge and/or willful blindness that the induced acts constitute

 patent infringement, in violation of 35 U.S.C. § 271(b). Upon information and belief,

 Alcon’s inducing acts include marketing the LenSx, supporting the ongoing use of

 the LenSx by providing consumables such as the LenSx SoftFit Patient Interface for

 use with the LenSx, and providing installation, maintenance, service, and/or repair

 of the LenSx. Alcon has stated that the “LenSx® Laser requires use of proprietary

 sterile disposable Patient Interfaces.” Alcon has further stated “[t]he consumables

 used in conjunction with ALCON® instrument products constitute a complete

 surgical system.” Alcon’s inducing acts also include providing instructions to use

 the LenSx for its FDA-approved indications (including anterior capsulotomy and

 laser phacofragmentation) in an infringing manner, including providing the

 information relevant to each of the claim limitations that is referenced and/or quoted

 in the paragraphs above. Additionally, upon information and belief, Alcon has

 published and provided product documentation and educational materials that

 instruct and encourage its customers to use the LenSx for its FDA-approved

 indications in an infringing manner. Moreover, upon information and belief, Alcon

 warns customers in the Operator’s Manual for the LenSx that its “instructions must

 be observed.”

       155. Alcon has known of the ’921 patent and of its infringement prior to this

 litigation, and it is further on notice through this lawsuit. Alcon’s knowledge of the



                                          62
Case 1:20-cv-00842-CFC-JLH Document 141 Filed 06/17/21 Page 63 of 213 PageID #:
                                   11494



 ’921 patent, together with its knowledge about the design and operation of the

 LenSx, gave Alcon knowledge that its customers’ use of the LenSx constitutes patent

 infringement, because the language of the ’921 patent claims plainly reads upon the

 LenSx. Alcon’s knowledge of infringement is also demonstrated by its receipt of

 correspondence and infringement charts specifically identifying its infringing acts,

 the allegations contained in the original complaint, its prior knowledge of the patent

 and the subject matter claimed, its statements touting the advantages of features that

 it knew to be patented, and the affirmative measures it took to address its risk of

 liability for patent infringement. Alcon’s specific intent to induce infringement is

 demonstrated by its continued infringing acts despite this knowledge.

       156. Alcon has contributed to and continues to contribute to infringement of

 the ’921 patent by offering to sell and selling the LenSx that its customers use to

 infringe the patent, in violation of 35 U.S.C. § 271(c). Alcon does so knowing that

 the LenSx constitutes a material part of the invention, and that it is especially made

 and especially adapted for use in an infringement of the patent. The LenSx is

 designed and configured so that the customer will use the system to perform FDA-

 approved anterior capsulotomy and lens fragmentation in a manner that infringes the

 patent, including as set forth limitation-by-limitation in the paragraphs above. The

 customer necessarily infringes the patent when it uses the LenSx for the FDA-

 approved indicated uses of anterior capsulotomy and laser phacofragmentation



                                          63
Case 1:20-cv-00842-CFC-JLH Document 141 Filed 06/17/21 Page 64 of 213 PageID #:
                                   11495



 during cataract surgery. The LenSx includes separate and distinct modes of

 operation, the “Capsule” and “Lens” Programs, that perform anterior capsulotomy

 and laser phacofragmentation in an infringing manner, and for which there is no

 substantial noninfringing use. Using the LenSx for the FDA-approved indications of

 anterior capsulotomy and laser phacofragmentation during cataract surgery is a not

 staple article or commodity of commerce, and does not have a substantial

 noninfringing use. Upon information and belief, customers have no practical ability

 to modify or use the LenSx for the indicated uses of anterior capsulotomy and laser

 phacofragmentation in a way to avoid infringement of the ’921 patent.

       157. Alcon has infringed and continues to infringe the ’921 patent by

 supplying or causing to be supplied in or from the United States, without authority,

 all or a substantial portion of the components of the patented invention, including

 but not limited to the LenSx (in either assembled or unassembled form), parts and

 software of the LenSx, and consumables such as the LenSx SoftFit Patient Interface,

 where such components are uncombined in whole or in part, in such a manner as to

 actively induce the combination of such components outside of the United States in

 a manner that would infringe the patent if such combination occurred within the

 United States, in violation of 35 U.S.C. § 271(f)(1). The components include but are

 not limited to the hardware and software components that are used to enable and

 perform the “Capsule” and “Lens” Programs that perform the FDA-approved



                                         64
Case 1:20-cv-00842-CFC-JLH Document 141 Filed 06/17/21 Page 65 of 213 PageID #:
                                   11496



 anterior capsulotomy and laser phacofragmentation in an infringing manner. Alcon’s

 inducing acts include instructions on assembly and use of the LenSx and

 consumables for use with the LenSx, marketing the LenSx, and providing

 installation, maintenance, service, and/or repair of the LenSx. Alcon has stated that

 the “LenSx® Laser requires use of proprietary sterile disposable Patient Interfaces.”

 Alcon has further stated “[t]he consumables used in conjunction with ALCON®

 instrument products constitute a complete surgical system.” Additionally, upon

 information and belief, Alcon publishes and provides product documentation and

 educational materials that instruct and encourage its customers to use the LenSx for

 its FDA-approved indications and in an infringing manner, including providing the

 information relevant to each of the claim limitations that is referenced and/or quoted

 in the paragraphs above, with knowledge and/or with willful blindness that the

 induced acts constitute patent infringement.

       158. Alcon has infringed and continues to infringe the ’921 patent by

 supplying or causing to be supplied in or from the United States, without authority,

 at least one component of the patented invention, including but not limited to the

 LenSx (in either assembled or unassembled form), and parts and software for the

 LenSx, that is especially made or especially adapted for use in the invention and not

 a staple article or commodity of commerce suitable for substantial noninfringing use,

 where such component is uncombined in whole or in part, knowing that such



                                          65
Case 1:20-cv-00842-CFC-JLH Document 141 Filed 06/17/21 Page 66 of 213 PageID #:
                                   11497



 component is so made or adapted and intending that such component(s) will be

 combined outside of the United States in a manner that infringe the patent if such

 combination occurred within the United States, in violation of 35 U.S.C. § 271(f)(2).

 The components include but are not limited to the hardware and software

 components that are used to enable and perform the “Capsule” and “Lens” Programs

 that perform the FDA-approved anterior capsulotomy and laser phacofragmentation

 in an infringing manner, including as set forth limitation-by-limitation in the

 paragraphs above, and for which there are no substantial noninfringing uses. Using

 the LenSx for the FDA-approved indicated uses of anterior capsulotomy and laser

 phacofragmentation during cataract surgery is not a staple article or commodity of

 commerce, and does not have a substantial noninfringing use. Upon information and

 belief, customers have no practical ability to modify or use the LenSx or the

 components thereto for the indicated uses of anterior capsulotomy and laser

 phacofragmentation in a way to avoid infringement of the ’921 patent.

       159. Alcon is not licensed under the ’921 patent.

       160. The marking requirement of 35 U.S.C. § 287(a) has been satisfied

 through J&J Vision’s marking of the Catalys® Precision Laser System.

       161. J&J Vision has been damaged and will continue to be damaged by

 Alcon’s infringement of the ’921 patent.




                                            66
Case 1:20-cv-00842-CFC-JLH Document 141 Filed 06/17/21 Page 67 of 213 PageID #:
                                   11498



       162. J&J Vision has suffered and will continue to suffer irreparable harm

 unless and until Alcon’s infringing activities are enjoined by this Court. J&J Vision

 does not have an adequate remedy at law.

       163. Despite Alcon’s knowledge of the ’921 patent and of its infringing

 activities, Alcon has continued to manufacture, use, offer to sell, and/or sell the

 LenSx. Alcon’s infringement of the ’921 patent has been willful, making this an

 exceptional case and entitling J&J Vision to an award of increased damages and

 attorneys’ fees.

                                   COUNT III
                          Infringement of the ’497 Patent

       164. J&J Vision incorporates by reference the allegations set forth in

 paragraphs 1 through 163 as though fully set forth herein.

       165. Alcon has directly and indirectly infringed, and continues to infringe,

 literally or under the doctrine of equivalents, one or more claims of the ’497 patent,

 by making, using, offering to sell, and/or selling the LenSx and consumables in the

 United States, without authority or license, in violation of 35 U.S.C. § 271.

       166. For example, the LenSx meets each limitation of at least claim 1 of the

 ’497 patent, which claims:

       A method of making an incision in eye tissue during a cataract surgical
       procedure, the method comprising:

              operating an imaging system, coupled to an electronics control
              system comprising a computer, so as to acquire image data from


                                          67
Case 1:20-cv-00842-CFC-JLH Document 141 Filed 06/17/21 Page 68 of 213 PageID #:
                                   11499



             locations distributed throughout a volume of a crystalline lens of
             a patient and construct one or more images of the patient’s eye
             tissues from the image data, wherein the one or more images
             include an image of at least a portion of the crystalline lens;

             identifying, using the control system, a cutting region based on
             the image data, the cutting region being at least partially defined
             by an anterior cutting boundary and a posterior cutting boundary
             and including a portion of the crystalline lens;

             generating a beam of light using a pulsed laser system guided by
             the control system so as to scan the beam in a pattern within the
             cutting region and segment the crystalline lens into a plurality of
             pieces for subsequent removal, the segmentation of the
             crystalline lens including:

                    focusing the beam at a first focal point located at a first
                    depth in the eye tissue;

                    scanning the beam on the eye while focused at the first
                    depth so as to create an incision pattern within the cutting
                    region at the first depth;

                    focusing the beam at a second focal point located at a
                    second depth in the eye tissue different than the first depth;
                    and

                    scanning the beam on the eye while focused at the second
                    depth so as to create an incision pattern within the cutting
                    region at the second depth.

       167. The LenSx practices a method of making an incision in eye tissue

 during a cataract surgical procedure. Upon information and belief, the LenSx is

 designed and indicated for use in the creation of an anterior capsulotomy and laser

 phacofragmentation during cataract surgery.

       168. The LenSx operates an imaging system, coupled to an electronics

 control system comprising a computer, so as to acquire image data from locations

                                          68
Case 1:20-cv-00842-CFC-JLH Document 141 Filed 06/17/21 Page 69 of 213 PageID #:
                                   11500



 distributed throughout a volume of a crystalline lens of a patient and construct one

 or more images of the patient’s eye tissues from the image data, wherein the one or

 more images include an image of at least a portion of the crystalline lens. For

 example, Alcon has stated that in the LenSx, “[a] computer monitors and controls

 the beam energy, repetition rate, safety shutters, footswitch, laser diagnostics, the

 position of the scanners and the position of the scanning objective lens.” Upon

 information and belief, the LenSx uses a 3D spectral domain OCT imaging

 assembly. Alcon has stated that its OCT imaging assembly is “a low power visible

 wavelength light source that is scanned throughout the transparent structures of the

 anterior chamber of the eye.” For example, upon information and belief the LenSx

 uses its OCT imaging assembly to generate what Alcon refers to as a line scan. For

 example, Alcon has shown an image of a line scan as follows:




 The line scan provides an image of at least a portion of the crystalline lens.

       169. The LenSx identifies, using the control system, a cutting region based

 on the image data, the cutting region being at least partially defined by an anterior


                                           69
Case 1:20-cv-00842-CFC-JLH Document 141 Filed 06/17/21 Page 70 of 213 PageID #:
                                   11501



 cutting boundary and a posterior cutting boundary and including a portion of the

 crystalline lens. For example, Alcon has stated that the LenSx “includes an optical

 coherence tomography (OCT) based imaging device that assists in localizing

 specific target locations.” For example, Alcon has shown an image of the target

 locations as follows:




       Alcon has stated that “[t]he Lens treatment volume is represented by a yellow

 semi-transparent solid. The upper arc of the solid matches the programmed Anterior

 Lens Curvature and the lower arc corresponds to the programmed Posterior Lens

 Curvature.” Upon information and belief the treatment volume includes at least a

 portion of the crystalline lens.

       170. The LenSx generates a beam of light using a pulsed laser system guided

 by the control system so as to scan the beam in a pattern within the cutting region

 and segment the crystalline lens into a plurality of pieces for subsequent removal,

 the segmentation of the crystalline lens including focusing the beam at a first focal

 point located at a first depth in the eye tissue. For example, Alcon has stated that the


                                           70
Case 1:20-cv-00842-CFC-JLH Document 141 Filed 06/17/21 Page 71 of 213 PageID #:
                                   11502



 LenSx has “an ophthalmic surgical laser which uses focused femtosecond laser

 pulses to create incisions and to separate tissue within the lens capsule, crystalline

 lens, and the cornea.” Alcon has also stated that in the LenSx, “[a] computer

 monitors and controls the beam energy, repetition rate, safety shutters, footswitch,

 laser diagnostics, the position of the scanners and the position of the scanning

 objective lens.” Alcon has stated that the resulting “Lens Pattern is used to perform

 phacofragmentation of the crystalline lens. Lens Patterns may be specified as Chop,

 Cylinder or combined Chop and Cylinder patterns.” Alcon has also stated that these

 “[l]ens phacofragmentation patterns are programmed to cut from at least 500

 microns above the posterior capsule to at least 500 microns below the anterior

 capsule.” Upon information and belief, phacofragmentation segments the lens into a

 plurality of pieces for subsequent removal. Alcon has stated that the

 phacofragmentation “treatment pattern begins at the programmed posterior depth.”

       171. The LenSx generates a beam of light using a pulsed laser system guided

 by the control system so as to scan the beam in a pattern within the cutting region

 and segment the crystalline lens into a plurality of pieces for subsequent removal,

 the segmentation of the crystalline lens including scanning the beam on the eye while

 focused at the first depth so as to create an incision pattern within the cutting region

 at the first depth. For example, Alcon has stated that the phacofragmentation




                                           71
Case 1:20-cv-00842-CFC-JLH Document 141 Filed 06/17/21 Page 72 of 213 PageID #:
                                   11503



 “treatment pattern begins at the programmed posterior depth as an initial x-shaped

 scan is complete.”

       172. The LenSx generates a beam of light using a pulsed laser system guided

 by the control system so as to scan the beam in a pattern within the cutting region

 and segment the crystalline lens into a plurality of pieces for subsequent removal,

 the segmentation of the crystalline lens including focusing the beam at the second

 focal point located at a second depth in the eye tissue different than the first depth.

 For example, Alcon has stated that the incision of the treatment pattern at the

 programmed posterior depth is “followed by successive x-shaped scans created a

 few microns apart.” Alcon has also stated that these “cuts proceed from the deepest

 point and move anteriorly, ending below the anterior capsule.”

       173. The LenSx generates a beam of light using a pulsed laser system guided

 by the control system so as to scan the beam in a pattern within the cutting region

 and segment the crystalline lens into a plurality of pieces for subsequent removal,

 the segmentation of the crystalline lens including scanning the beam on the eye while

 focused at the second depth so as to create an incision pattern within the cutting

 region at the second depth. For example, Alcon has stated that the incision of the

 treatment pattern at the programmed posterior depth is “followed by successive x-

 shaped scans created a few microns apart.” Alcon has also stated that these “cuts




                                           72
Case 1:20-cv-00842-CFC-JLH Document 141 Filed 06/17/21 Page 73 of 213 PageID #:
                                   11504



 proceed from the deepest point and move anteriorly, ending below the anterior

 capsule.”

       174. Alcon’s use of the LenSx in the United States has infringed and

 continues to infringe the ’497 patent under 35 U.S.C. § 271(a).

       175. Alcon’s customers in the United States have directly infringed and

 continue to directly infringe the ’497 patent by using the LenSx for its FDA-

 approved indications (including laser phacofragmentation).

       176. Alcon has actively induced and continues to actively induce

 infringement of the ’497 patent by encouraging its customers to use the LenSx, with

 specific intent, knowledge and/or willful blindness that the induced acts constitute

 patent infringement, in violation of 35 U.S.C. § 271(b). Upon information and belief,

 Alcon’s inducing acts include marketing the LenSx, supporting the ongoing use of

 the LenSx by providing consumables such as the LenSx SoftFit Patient Interface for

 use with the LenSx, and providing installation, maintenance, service, and/or repair

 of the LenSx. Alcon has stated that the “LenSx® Laser requires use of proprietary

 sterile disposable Patient Interfaces.” Alcon has further stated “[t]he consumables

 used in conjunction with ALCON® instrument products constitute a complete

 surgical system.” Alcon’s inducing acts also include providing instructions to use

 the LenSx for its FDA-approved indications (including laser phacofragmentation) in

 an infringing manner, including providing the information relevant to each of the



                                          73
Case 1:20-cv-00842-CFC-JLH Document 141 Filed 06/17/21 Page 74 of 213 PageID #:
                                   11505



 claim limitations that is referenced and/or quoted in the paragraphs above.

 Additionally, upon information and belief, Alcon has published and provided

 product documentation and educational materials that instruct and encourage its

 customers to use the LenSx for its FDA-approved indications in an infringing

 manner, with knowledge and/or with willful blindness that the induced acts

 constitute patent infringement. Moreover, upon information and belief, Alcon warns

 customers in the Operator’s Manual for the LenSx that its “instructions must be

 observed.”

       177. Alcon has known of the ’497 patent and of its infringement prior to this

 litigation, and it is further on notice through this lawsuit. Alcon’s knowledge of the

 ’497 patent, together with its knowledge about the design and operation of the

 LenSx, gave Alcon knowledge that its customers’ use of the LenSx constitutes patent

 infringement, because the language of the ’497 patent claims plainly reads upon the

 LenSx. Alcon’s knowledge of infringement is also demonstrated by its receipt of

 correspondence and infringement charts specifically identifying its infringing acts,

 the allegations contained in the original complaint, its prior knowledge of the patent

 and the subject matter claimed, its statements touting the advantages of features that

 it knew to be patented, and the affirmative measures it took to address its risk of

 liability for patent infringement. Alcon’s specific intent to induce infringement is

 demonstrated by its continued infringing acts despite this knowledge.



                                          74
Case 1:20-cv-00842-CFC-JLH Document 141 Filed 06/17/21 Page 75 of 213 PageID #:
                                   11506



       178. Alcon has contributed to and continues to contribute to infringement of

 the ’497 patent by offering to sell and selling the LenSx that its customers use to

 infringe the patent, in violation of 35 U.S.C. § 271(c). Alcon does so knowing that

 the LenSx constitutes a material part of the invention, and that it is especially made

 and especially adapted for use in an infringement of the patent. The LenSx is

 designed and configured so that the customer will use the system to perform FDA-

 approved lens fragmentation in a manner that infringes the patent, including as set

 forth limitation-by-limitation in the paragraphs above. The customer necessarily

 infringes the patent when it uses the LenSx for the FDA-approved indicated use of

 laser phacofragmentation during cataract surgery. The LenSx includes a separate and

 distinct mode of operation, the “Lens” Program, that performs laser

 phacofragmentation in an infringing manner, and for which there is no substantial

 noninfringing use. Using the LenSx for the FDA-approved indication of laser

 phacofragmentation during cataract surgery is not a staple article or commodity of

 commerce, and does not have a substantial noninfringing use. Upon information and

 belief, customers have no practical ability to modify or use the LenSx for the

 indicated use of laser phacofragmentation in a way to avoid infringement of the ’497

 patent.

       179. Alcon is not licensed under the ’497 patent.




                                          75
Case 1:20-cv-00842-CFC-JLH Document 141 Filed 06/17/21 Page 76 of 213 PageID #:
                                   11507



       180. J&J Vision has been damaged and will continue to be damaged by

 Alcon’s infringement of the ’497 patent.

       181. J&J Vision has suffered and will continue to suffer irreparable harm

 unless and until Alcon’s infringing activities are enjoined by this Court. J&J Vision

 does not have an adequate remedy at law.

       182. Despite Alcon’s knowledge of the ’497 patent and of its infringing

 activities, Alcon has continued to manufacture, use, offer to sell, and/or sell the

 LenSx. Alcon’s infringement of the ’497 patent has been willful, making this an

 exceptional case and entitling J&J Vision to an award of increased damages and

 attorneys’ fees.

                                   COUNT IV
                          Infringement of the ’724 Patent

       183. J&J Vision incorporates by reference the allegations set forth in

 paragraphs 1 through 182 as though fully set forth herein.

       184. Alcon has directly and indirectly infringed, and continues to infringe,

 literally or under the doctrine of equivalents, one or more claims of the ’724 patent,

 by making, using, offering to sell, and/or selling the LenSx and consumables in the

 United States, without authority or license, in violation of 35 U.S.C. § 271.




                                            76
Case 1:20-cv-00842-CFC-JLH Document 141 Filed 06/17/21 Page 77 of 213 PageID #:
                                   11508



       185. For example, the LenSx meets each limitation of at least Claim 1 of the

 ’724 patent, which claims:

       A method for laser cataract surgery that protects the retina of the eye
       from laser exposure, comprising:

              a.    generating, using a computer, an image of at least a portion
                    of a crystalline lens of the eye based on detecting remitted
                    light from locations distributed throughout a volume of the
                    crystalline lens;

              b.    processing data including the image data so as to
                    determine a targeted treatment region in the lens of the
                    eye, wherein the targeted treatment region comprises an
                    axially-elongated cutting zone transecting the anterior
                    capsule and does not transect the posterior capsule of the
                    lens;

              c.    directing a laser beam, under computer guided control, in
                    a first pattern to photodisrupt at least a portion of lens
                    tissue of the eye to create a light scattering region; and

              d.    subsequently directing the laser beam, under computer
                    guided control, in a second pattern in lens tissue anterior
                    to the light scattering region so as to photodisrupt at least
                    a portion of the targeted region, thereby effecting
                    patterned laser cutting of lens tissue for subsequent
                    removal of pieces or segments of lens tissue.

       186. The LenSx practices a method for laser cataract surgery that protects

 the retina of the eye from laser exposure. For example, Alcon has stated that the

 LenSx is designed and “indicated for use in patients undergoing cataract surgery …

 the LenSx® Laser creates incisions through tightly focused femtosecond laser pulses

 that cut tissue with micron-scale precision.” Upon information and belief, these laser

 pulses are directed in a manner to avoid damage to the retina of the eye.


                                          77
Case 1:20-cv-00842-CFC-JLH Document 141 Filed 06/17/21 Page 78 of 213 PageID #:
                                   11509



       187. The LenSx generates using a computer, an image of at least a portion

 of a crystalline lens of the eye based on detecting remitted light from locations

 distributed throughout a volume of the crystalline lens. Upon information and belief,

 the LenSx uses its OCT imaging assembly to generate what Alcon refers to as a

 circle scan. For example, Alcon has illustrated a circle scan as follows:




 The circle scan provides an image at least a portion of the crystalline lens. For

 example, Alcon has shown an image of a circle scan as follows:




 Upon information and belief, the LenSx uses a 3D spectral domain OCT imaging

 assembly to generate the circle scan. For example, Alcon has stated that its OCT

                                          78
Case 1:20-cv-00842-CFC-JLH Document 141 Filed 06/17/21 Page 79 of 213 PageID #:
                                   11510



 imaging assembly is “a low power visible wavelength light source that is scanned

 throughout the transparent structures of the anterior chamber of the eye.”

       188. The LenSx processes data including the image data so as to determine

 a targeted treatment region in the lens of the eye, wherein the targeted treatment

 region comprises an axially-elongated cutting zone transecting the anterior capsule

 and does not transect the posterior capsule of the lens. For example, Alcon has stated

 that the LenSx “includes an optical coherence tomography (OCT) based imaging

 device that assists in localizing specific target locations.” Additionally, “[t]he

 treatment pattern begins as a scanned circle located below the depth of the anterior

 capsule. Once a scanned circle is completed, a new circle is scanned a few microns

 above the first circle. As each circle is completed, a cylindrical incision is created.”

 Upon information and belief, the targeted treatment region comprises an axially-

 elongated cutting zone transecting the anterior capsule and does not transect the

 posterior capsule of the lens.

       189. The LenSx directs a laser beam, under computer guided control, in a

 first pattern to photodisrupt at least a portion of the lens tissue of the eye to create a

 light scattering region. For example, Alcon has stated that “[t]he LenSx® Laser

 System uses focused femtosecond laser pulses … and separates tissue in the …

 crystalline lens…. Individual photodisruption locations are controlled by repeatedly

 repositioning the laser focus. The light pulse is focused into a sufficiently small spot



                                            79
Case 1:20-cv-00842-CFC-JLH Document 141 Filed 06/17/21 Page 80 of 213 PageID #:
                                   11511



 in order to achieve photodisruption of the tissue inside the focus. A tiny volume of

 tissue, a few microns in diameter, is photodisrupted at the laser focus…. The location

 of the tissue photodisruption is controlled by moving the focus of the laser beam to

 the desired surgical target location. A computer-controlled scanning system directs

 the laser beam throughout a three-dimensional pattern to produce an incision.”

       190. The LenSx subsequently directs the laser beam, under computer guided

 control, in a second pattern in lens tissue anterior to the light scattering region so as

 to photodisrupt at least a portion of the targeted region, thereby effecting patterned

 laser cutting of lens tissue for subsequent removal of pieces or segments of lens

 tissue. For example, Alcon has stated that the phacofragmentation “treatment pattern

 begins at the programmed posterior depth as an initial x-shaped scan is complete,

 followed by successive x-shaped scans created a few microns apart. As each scan is

 completed, the lateral extent of the scans is adjusted to fill-in the elliptically shaped

 volume. The result is two or more vertically oriented, elliptically shaped planes that

 intersect at the lens center. As an alternative, a number of cylindrical shells may be

 generated in lieu of the planes or in combination with the planes. The pattern is

 automatically completed when the programmed anterior depth is reached.” Upon

 information and belief, phacofragmentation segments the lens into a plurality of

 pieces for subsequent removal.




                                            80
Case 1:20-cv-00842-CFC-JLH Document 141 Filed 06/17/21 Page 81 of 213 PageID #:
                                   11512



       191. Alcon’s use of the LenSx in the United States has infringed and

 continues to infringe the ’724 patent under 35 U.S.C. § 271(a).

       192. Alcon’s customers in the United States have directly infringed and

 continue to directly infringe the ’724 patent by using the LenSx for its FDA-

 approved     indications     (including    anterior     capsulotomy      and     laser

 phacofragmentation).

       193. Alcon has actively induced and continues to actively induce

 infringement of the ’724 patent by encouraging its customers to use the LenSx, with

 specific intent, knowledge and/or willful blindness that the induced acts constitute

 patent infringement, in violation of 35 U.S.C. § 271(b). Upon information and belief,

 Alcon’s inducing acts include marketing the LenSx, supporting the ongoing use of

 the LenSx by providing consumables such as the LenSx SoftFit Patient Interface for

 use with the LenSx, and providing installation, maintenance, service, and/or repair

 of the LenSx. Alcon has stated that the “LenSx® Laser requires use of proprietary

 sterile disposable Patient Interfaces.” Alcon has further stated “[t]he consumables

 used in conjunction with ALCON® instrument products constitute a complete

 surgical system.” Alcon’s inducing acts also include providing instructions to use

 the LenSx for its FDA-approved indications (including anterior capsulotomy and

 laser phacofragmentation) in an infringing manner, including providing the

 information relevant to each of the claim limitations that is referenced and/or quoted



                                           81
Case 1:20-cv-00842-CFC-JLH Document 141 Filed 06/17/21 Page 82 of 213 PageID #:
                                   11513



 in the paragraphs above. Additionally, upon information and belief, Alcon has

 published and provided product documentation and educational materials that

 instruct and encourage its customers to use the LenSx for its FDA-approved

 indications in an infringing manner, with knowledge and/or with willful blindness

 that the induced acts constitute patent infringement. Moreover, upon information

 and belief, Alcon warns customers in the Operator’s Manual for the LenSx that its

 “instructions must be observed.”

       194. Alcon has known of the ’724 patent and of its infringement prior to this

 litigation, and it is further on notice through this lawsuit. Alcon’s knowledge of the

 ’724 patent, together with its knowledge about the design and operation of the

 LenSx, gave Alcon knowledge that its customers’ use of the LenSx constitutes patent

 infringement, because the language of the ’724 patent claims plainly reads upon the

 LenSx. Alcon’s knowledge of infringement is also demonstrated by its receipt of

 correspondence and infringement charts specifically identifying its infringing acts,

 the allegations contained in the original complaint, its prior knowledge of the patent

 and the subject matter claimed, its statements touting the advantages of features that

 it knew to be patented, and the affirmative measures it took to address its risk of

 liability for patent infringement. Alcon’s specific intent to induce infringement is

 demonstrated by its continued infringing acts despite this knowledge.




                                          82
Case 1:20-cv-00842-CFC-JLH Document 141 Filed 06/17/21 Page 83 of 213 PageID #:
                                   11514



       195. Alcon has contributed to and continues to contribute to infringement of

 the ’724 patent by offering to sell and selling the LenSx that its customers use to

 infringe the patent, in violation of 35 U.S.C. § 271(c). Alcon does so knowing that

 the LenSx constitutes a material part of the invention, and that it is especially made

 and especially adapted for use in an infringement of the patent. The LenSx is

 designed and configured so that the customer will use the system to perform FDA-

 approved anterior capsulotomy and lens fragmentation in a manner that infringes the

 patent, including as set forth limitation-by-limitation in the paragraphs above. The

 customer necessarily infringes the patent when it uses the LenSx for the FDA-

 approved indicated uses of anterior capsulotomy and laser phacofragmentation

 during cataract surgery. The LenSx includes separate and distinct modes of

 operation, the “Capsule” and “Lens” Programs, that perform anterior capsulotomy

 and laser phacofragmentation in an infringing manner, and for which is no

 substantial noninfringing use. Using the LenSx for the FDA-approved indications of

 anterior capsulotomy and laser phacofragmentation during cataract surgery is a not

 a staple article or commodity of commerce, and does not have a substantial

 noninfringing use. Upon information and belief, customers have no practical ability

 to modify or use the LenSx for the indicate uses of anterior capsulotomy and laser

 phacofragmentation in a way to avoid infringement of the ’724 patent.

       196. Alcon is not licensed under the ’724 patent.



                                          83
Case 1:20-cv-00842-CFC-JLH Document 141 Filed 06/17/21 Page 84 of 213 PageID #:
                                   11515



       197. J&J Vision has been damaged and will continue to be damaged by

 Alcon’s infringement of the ’724 patent.

       198. J&J Vision has suffered and will continue to suffer irreparable harm

 unless and until Alcon’s infringing activities are enjoined by this Court. J&J Vision

 does not have an adequate remedy at law.

       199. Despite Alcon’s knowledge of the ’724 patent and of its infringing

 activities, Alcon has continued to manufacture, use, offer to sell, and/or sell the

 LenSx. Alcon’s infringement of the ’724 patent has been willful, making this an

 exceptional case and entitling J&J Vision to an award of increased damages and

 attorneys’ fees.

                                   COUNT V
                          Infringement of the ’001 Patent

       200. J&J Vision incorporates by reference the allegations set forth in

 paragraphs 1 through 199 as though fully set forth herein.

       201. Alcon has directly and indirectly infringed, and continues to infringe,

 literally or under the doctrine of equivalents, one or more claims of the ’001 patent,

 by making, using, offering to sell, and/or selling the LenSx and consumables in the

 United States, without authority or license, in violation of 35 U.S.C. § 271.

       202. For example, the LenSx meets each limitation of at least claim 1 of the

 ’001 patent, which claims:




                                            84
Case 1:20-cv-00842-CFC-JLH Document 141 Filed 06/17/21 Page 85 of 213 PageID #:
                                   11516



       A method for cataract surgery on an eye of a patient using a pulsed laser
       surgical system, comprising:

              operating an imaging system so as to acquire image data from
              locations distributed throughout a volume of a cataractous
              crystalline lens of the patient and construct one or more images
              of the patient’s eye tissues from the image data, wherein the one
              or more images comprise an image of at least a portion of the
              crystalline lens;

              constructing, using a computer system, an anterior capsulotomy
              cutting region based on the image data, the capsulotomy cutting
              region comprising an anterior cutting boundary axially spaced
              from a posterior cutting boundary so as to define an axially-
              elongated cutting zone transecting the anterior capsule; and

              operating the surgical system to direct a pulsed laser treatment
              beam in a pattern based on the anterior capsulotomy cutting
              region so as to create an anterior capsulotomy in the crystalline
              lens.

       203. The LenSx practices a method for cataract surgery on an eye of a patient

 using a pulsed laser surgical system. For example, Alcon has stated that “[t]he

 LenSx® Laser is indicated for use in patients undergoing cataract surgery … The

 LenSx® Laser creates incisions through tightly focused femtosecond laser pulses

 that cut tissue with micron-scale precision.”

       204. The LenSx operates an imaging system so as to acquire image data from

 locations distributed throughout a volume of a cataractous crystalline lens of the

 patient and construct one or more images of the patient’s eye tissues from the image

 data, wherein the one or more images comprise an image of at least a portion of the

 crystalline lens. Upon information and belief, the LenSx uses a 3D spectral domain



                                          85
Case 1:20-cv-00842-CFC-JLH Document 141 Filed 06/17/21 Page 86 of 213 PageID #:
                                   11517



 OCT imaging assembly. For example, Alcon has stated that its OCT imaging

 assembly is “a low power visible wavelength light source that is scanned throughout

 the transparent structures of the anterior chamber of the eye.” Upon information and

 belief, the LenSx uses its OCT imaging assembly to generate what Alcon refers to

 as a circle scan. Alcon has illustrated a circle scan as follows:




 The circle scan provides an image of at least a portion of the cataractous crystalline

 lens. For example, Alcon has shown an image of a circle scan as follows:




       205. The LenSx constructs, using a computer system, an anterior

 capsulotomy cutting region based on the image data, the capsulotomy cutting region

                                           86
Case 1:20-cv-00842-CFC-JLH Document 141 Filed 06/17/21 Page 87 of 213 PageID #:
                                   11518



 comprising an anterior cutting boundary axially spaced from a posterior cutting

 boundary so as to define an axially-elongated cutting zone transecting the anterior

 capsule. For example, Alcon has stated that the LenSx “includes an optical

 coherence tomography (OCT) based imaging device that assists in localizing

 specific target locations.” For example, Alcon has stated that in the LenSx, “a

 computer-controlled scanning system directs the laser beam throughout a three-

 dimensional pattern to produce an incision…. The location of the tissue

 photodisruption is controlled by moving the focus of the laser beam to the desired

 surgical target location.” Alcon has stated that “[a]nterior capsulotomy patterns are

 programmed to cut from at least 100 microns below to 100 microns above the

 anterior capsule.” Alcon has described the anterior capsulotomy pattern as a

 “treatment pattern” that “begins as a scanned circle located below the depth of the

 anterior capsule. Once a scanned circle is completed, a new circle is scanned a few

 microns above the first circle. As each circle is completed, a cylindrical incision is

 created. The pattern is automatically completed when the anterior extent of the

 incision is reached.” Upon information and belief, a completed anterior capsulotomy

 transects the anterior capsule.

       206. The LenSx operates the surgical system to direct a pulsed laser

 treatment beam in a pattern based on the anterior capsulotomy cutting region so as

 to create an anterior capsulotomy in the crystalline lens. For example, Alcon has



                                          87
Case 1:20-cv-00842-CFC-JLH Document 141 Filed 06/17/21 Page 88 of 213 PageID #:
                                   11519



 stated that in the LenSx, “a computer-controlled scanning system directs the laser

 beam throughout a three-dimensional pattern to produce an incision…. The location

 of the tissue photodisruption is controlled by moving the focus of the laser beam to

 the desired surgical target location.” Alcon has also stated that the LenSx has “an

 ophthalmic surgical laser which uses focused femtosecond laser pulses to create

 incisions.” Alcon has stated that “[t]he treatment pattern begins as a scanned circle

 located below the depth of the anterior capsule. Once a scanned circle is completed,

 a new circle is scanned a few microns above the first circle. As each circle is

 completed, a cylindrical incision is created. The pattern is automatically completed

 when the anterior extent of the incision is reached.” Alcon has also stated that “[t]he

 Capsule Pattern is used to perform an anterior capsulotomy of the crystalline lens.

 The anterior capsulotomy is created by scanning a cylindrical shell.”

       207. Alcon’s manufacture, use, offer to sell, and sale of the LenSx in the

 United States has infringed and continues to infringe the ’001 patent under 35 U.S.C.

 § 271(a).

       208. Alcon’s customers in the United States have directly infringed and

 continue to directly infringe the ’001 patent by using the LenSx for its FDA-

 approved     indications     (including     anterior    capsulotomy       and     laser

 phacofragmentation).




                                           88
Case 1:20-cv-00842-CFC-JLH Document 141 Filed 06/17/21 Page 89 of 213 PageID #:
                                   11520



       209. Alcon has actively induced and continues to actively induce

 infringement of the ’001 patent by encouraging its customers to use the LenSx, with

 specific intent, knowledge and/or willful blindness that the induced acts constitute

 patent infringement, in violation of 35 U.S.C. § 271(b). Upon information and belief,

 Alcon’s inducing acts include marketing the LenSx, supporting the ongoing use of

 the LenSx by providing consumables such as the LenSx SoftFit Patient Interface for

 use with the LenSx, and providing installation, maintenance, service, and/or repair

 of the LenSx. Alcon has stated that the “LenSx® Laser requires use of proprietary

 sterile disposable Patient Interfaces.” Alcon has further stated “[t]he consumables

 used in conjunction with ALCON® instrument products constitute a complete

 surgical system.” Alcon’s inducing acts also include providing instructions to use

 the LenSx for its FDA-approved indications for use (including anterior capsulotomy

 and laser phacofragmentation) in an infringing manner, including providing the

 information relevant to each of the claim limitations that is referenced and/or quoted

 in the paragraphs above. Additionally, upon information and belief, Alcon has

 published and provided product documentation and educational materials that

 instruct and encourage its customers to use the LenSx for its FDA-approved

 indications in an infringing manner, with knowledge and/or with willful blindness

 that the induced acts constitute patent infringement. Moreover, upon information




                                          89
Case 1:20-cv-00842-CFC-JLH Document 141 Filed 06/17/21 Page 90 of 213 PageID #:
                                   11521



 and belief, Alcon warns customers in the Operator’s Manual for the LenSx that its

 “instructions must be observed.”

       210. Alcon has known of the ’001 patent and of its infringement prior to this

 litigation, and it is further on notice through this lawsuit. Alcon’s knowledge of the

 ’001 patent, together with its knowledge about the design and operation of the

 LenSx, gave Alcon knowledge that its customers’ use of the LenSx constitutes patent

 infringement, because the language of the ’001 patent claims plainly reads upon the

 LenSx. Alcon’s knowledge of infringement is also demonstrated by its receipt of

 correspondence and infringement charts specifically identifying its infringing acts,

 the allegations contained in the original complaint, its prior knowledge of the patent

 and the subject matter claimed, its statements touting the advantages of features that

 it knew to be patented, and the affirmative measures it took to address its risk of

 liability for patent infringement. Alcon’s specific intent to induce infringement is

 demonstrated by its continued infringing acts despite this knowledge.

       211. Alcon has contributed to and continues to contribute to infringement of

 the ’001 patent by offering to sell and selling the LenSx that its customers use to

 infringe the patent, in violation of 35 U.S.C. § 271(c). Alcon does so knowing that

 the LenSx constitutes a material part of the invention, and that it is especially made

 and especially adapted for use in an infringement of the patent. The LenSx is

 designed and configured so that the customer will use the system to perform FDA-



                                          90
Case 1:20-cv-00842-CFC-JLH Document 141 Filed 06/17/21 Page 91 of 213 PageID #:
                                   11522



 approved anterior capsulotomy and lens fragmentation in a manner that infringes the

 patent, including as set forth limitation-by-limitation in the paragraphs above. The

 customer necessarily infringes the patent when it uses the LenSx for the FDA-

 approved indicated uses in the creation of an anterior capsulotomy and laser

 phacofragmentation during cataract surgery. The LenSx includes separate and

 distinct modes of operation, the “Capsule” and “Lens” Programs, that perform

 anterior capsulotomy and laser phacofragmentation in an infringing manner, and for

 which there is no substantial noninfringing use. Using the LenSx for the FDA-

 approved indications of anterior capsulotomy and laser phacofragmentation during

 cataract surgery is not a staple article or commodity of commerce, and does not have

 a substantial noninfringing use. Upon information and belief, customers have no

 practical ability to modify or use the LenSx for the indicated uses of anterior

 capsulotomy and laser phacofragmentation in a way to avoid infringement of the

 ’001 patent.

       212. Alcon is not licensed under the ’001 patent.

       213. The marking requirement of 35 U.S.C. § 287(a) has been satisfied

 through J&J Vision’s marking of the Catalys® Precision Laser System.

       214. J&J Vision has been damaged and will continue to be damaged by

 Alcon’s infringement of the ’001 patent.




                                            91
Case 1:20-cv-00842-CFC-JLH Document 141 Filed 06/17/21 Page 92 of 213 PageID #:
                                   11523



       215. J&J Vision has suffered and will continue to suffer irreparable harm

 unless and until Alcon’s infringing activities are enjoined by this Court. J&J Vision

 does not have an adequate remedy at law.

       216. Despite Alcon’s knowledge of the ’001 patent and of its infringing

 activities, Alcon has continued to manufacture, use, offer to sell, and/or sell the

 LenSx. Alcon’s infringement of the ’001 patent has been willful, making this an

 exceptional case and entitling J&J Vision to an award of increased damages and

 attorneys’ fees.

                                   COUNT VI
                          Infringement of the ’415 Patent

       217. J&J Vision incorporates by reference the allegations set forth in

 paragraphs 1 through 216 as though fully set forth herein.

       218. Alcon has directly and indirectly infringed, and continues to infringe,

 literally or under the doctrine of equivalents, one or more claims of the ’415 patent,

 by making, using, offering to sell, and/or selling the LenSx and consumables in the

 United States, without authority or license, in violation of 35 U.S.C. § 271.

       219. For example, the LenSx meets each limitation of at least claim 1 of the

 ’415 patent, which claims:

       A method for incising ocular tissue during a cataract surgical procedure,
       the method comprising:




                                          92
Case 1:20-cv-00842-CFC-JLH Document 141 Filed 06/17/21 Page 93 of 213 PageID #:
                                   11524



              operating an imaging device to acquire image data of ocular
              tissue, the image data including lens interior image data for an
              interior portion of the lens of a patient’s eye;

              processing the image data via a control system so as to generate
              an anterior capsulotomy scanning pattern for scanning a focal
              zone of a laser beam for performing an anterior capsulotomy, the
              imaging device being operatively coupled to the control system;

              generating the laser beam; and

              scanning the focal zone of the laser beam in the anterior
              capsulotomy scanning pattern so as to perform the anterior
              capsulotomy, wherein positioning of the focal zone is controlled
              by the control system based on the image data.

       220. The LenSx practices a method for incising ocular tissue during a

 cataract surgical procedure. For example, Alcon has stated that “[t]he LenSx® Laser

 is indicated for use in patients undergoing cataract surgery … The LenSx® Laser

 creates incisions through tightly focused femtosecond laser pulses that cut tissue

 with micron-scale precision.”

       221. The LenSx operates an imaging device to acquire image data of ocular

 tissue, the image data including lens interior image data for an interior portion of the

 lens of a patient’s eye. For example, Alcon has stated that “[an OCT] consists of a

 low power visible wavelength light source that is scanned throughout the transparent

 structures of the anterior chamber of the eye. Light scattered from ocular structures

 and surfaces within the eye is analyzed to produce cross sectional images of the eye’s

 anterior segment. Various sectioned images may be produced, including … circle

 and line scans of the lens and capsule.” Alcon has illustrated a circle scan as follows:

                                           93
Case 1:20-cv-00842-CFC-JLH Document 141 Filed 06/17/21 Page 94 of 213 PageID #:
                                   11525




 The circle scan provides image data for an interior portion of the lens. For example,

 Alcon has shown an image of a circle scan as follows:




       222. The LenSx processes the image data via a control system so as to

 generate an anterior capsulotomy scanning pattern for scanning a focal zone of a

 laser beam for performing an anterior capsulotomy, the imaging device being

 operatively coupled to the control system. For example, Alcon has stated that the

                                          94
Case 1:20-cv-00842-CFC-JLH Document 141 Filed 06/17/21 Page 95 of 213 PageID #:
                                   11526



 LenSx “includes an optical coherence tomography (OCT) based imaging device that

 assists in localizing specific target locations.” Alcon has also stated that a “[c]ircle

 scan OCT image of the lens and capsule is displayed [on] the top right area of the

 Surgical Display. The circle scan is performed along the Capsule Pattern diameter

 as defined on the video microscope image of the eye.” Alcon has also stated that

 “[t]he Capsule Pattern is used to perform an anterior capsulotomy of the crystalline

 lens.” Alcon has also stated that “[t]he surgical effect is produced by scanning

 thousands of individual pulses” and the location of those pulses “is controlled by

 moving the focus of the laser beam to the desired surgical target location. A

 computer-controlled scanning system directs the laser beam throughout a three-

 dimensional pattern to produce an incision.”

       223. The LenSx generates the laser beam. For example, Alcon has stated that

 “the laser engine uses a conventional amplified laser design in which pulses with

 sufficient bandwidth are generated by an oscillator, amplified to higher energies, and

 finally compressed in time to femtosecond pulse duration…. The beam of

 compressed pulses from the laser then enters the energy monitoring assembly.”

       224. The LenSx scans the focal zone of the laser beam in the anterior

 capsulotomy scanning pattern so as to perform the anterior capsulotomy, wherein

 positioning of the focal zone is controlled by the control system based on the image

 data. For example, Alcon has stated that “[a] femtosecond light pulse[] is focused



                                           95
Case 1:20-cv-00842-CFC-JLH Document 141 Filed 06/17/21 Page 96 of 213 PageID #:
                                   11527



 into a sufficiently small spot in order to achieve photodisruption of the tissue inside

 the focus. A tiny volume of tissue, a few microns in diameter, is thereby

 photodisrupted at the laser focus. A computer-controlled scanning system directs the

 focused laser beam throughout a three-dimensional pattern to produce an incision.

 … The location of the tissue photodisruption is controlled by moving the focus of

 the laser beam to the desired surgical target location.” Alcon has also stated that a

 “[c]ircle scan OCT image of the lens and capsule is displayed [on] the top right area

 of the Surgical Display. The circle scan is performed along the Capsule Pattern

 diameter as defined on the video microscope image of the eye.” Alcon has also stated

 that “[t]he Capsule Pattern is used to perform an anterior capsulotomy of the

 crystalline lens.” Alcon has stated that “[a]nterior capsulotomy patterns are

 programmed to cut from at least 100 microns below to 100 microns above the

 anterior capsule.” Alcon has described the anterior capsulotomy pattern as a

 “treatment pattern” that “begins as a scanned circle located below the depth of the

 anterior capsule. Once a scanned circle is completed, a new circle is scanned a few

 microns above the first circle. As each circle is completed, a cylindrical incision is

 created. The pattern is automatically completed when the anterior extent of the

 incision is reached.”

       225. Alcon’s use of the LenSx in the United States has infringed and

 continues to infringe the ’415 patent under 35 U.S.C. § 271(a).



                                           96
Case 1:20-cv-00842-CFC-JLH Document 141 Filed 06/17/21 Page 97 of 213 PageID #:
                                   11528



       226. Alcon’s customers in the United States have directly infringed and

 continue to directly infringe the ’415 patent by using the LenSx for its FDA-

 approved indications (including anterior capsulotomy).

       227. Alcon has actively induced and continues to actively induce

 infringement of the ’415 patent by encouraging its customers to use the LenSx, with

 specific intent, knowledge and/or willful blindness that the induced acts constitute

 patent infringement, in violation of 35 U.S.C. § 271(b). Upon information and belief,

 Alcon’s inducing acts include marketing the LenSx, supporting the ongoing use of

 the LenSx by providing consumables such as the LenSx SoftFit Patient Interface for

 use with the LenSx, and providing installation, maintenance, service, and/or repair

 of the LenSx. Alcon has stated that the “LenSx® Laser requires use of proprietary

 sterile disposable Patient Interfaces.” Alcon has further stated “[t]he consumables

 used in conjunction with ALCON® instrument products constitute a complete

 surgical system.” Alcon’s inducing acts also include providing instructions to use

 the LenSx for its FDA-approved indications (including anterior capsulotomy) in an

 infringing manner, including providing the information relevant to each of the claim

 limitations that is referenced and/or quoted in the paragraphs above. Additionally,

 upon information and belief, Alcon has published and provided product

 documentation and educational materials that instruct and encourage its customers

 to use the LenSx for its FDA-approved indications in an infringing manner, with



                                          97
Case 1:20-cv-00842-CFC-JLH Document 141 Filed 06/17/21 Page 98 of 213 PageID #:
                                   11529



 knowledge and/or with willful blindness that the induced acts constitute patent

 infringement. Moreover, upon information and belief, Alcon warns customers in the

 Operator’s Manual for the LenSx that its “instructions must be observed.”

       228. Alcon has known of the ’415 patent and of its infringement prior to this

 litigation, and it is further on notice through this lawsuit. Alcon’s knowledge of the

 ’415 patent, together with its knowledge about the design and operation of the

 LenSx, gave Alcon knowledge that its customers’ use of the LenSx constitutes patent

 infringement, because the language of the ’415 patent claims plainly reads upon the

 LenSx. Alcon’s knowledge of infringement is also demonstrated by its receipt of

 correspondence and infringement charts specifically identifying its infringing acts,

 the allegations contained in the original complaint, its prior knowledge of the patent

 and the subject matter claimed, its statements touting the advantages of features that

 it knew to be patented, and the affirmative measures it took to address its risk of

 liability for patent infringement. Alcon’s specific intent to induce infringement is

 demonstrated by its continued infringing acts despite this knowledge.

       229. Alcon has contributed to and continues to contribute to infringement of

 the ’415 patent by offering to sell and selling the LenSx that its customers use to

 infringe the patent, in violation of 35 U.S.C. § 271(c). Alcon does so knowing that

 the LenSx constitutes a material part of the invention, and that it is especially made

 and especially adapted for use in an infringement of the patent. The LenSx is



                                          98
Case 1:20-cv-00842-CFC-JLH Document 141 Filed 06/17/21 Page 99 of 213 PageID #:
                                   11530



 designed and configured so that the customer will use the system to perform FDA-

 approved anterior capsulotomy in a manner that infringes the patent, including as set

 forth limitation-by-limitation in the paragraphs above. The customer necessarily

 infringes the patent when it uses the LenSx for the FDA-approved indicated use in

 the creation of an anterior capsulotomy during cataract surgery. The LenSx includes

 a separate and distinct mode of operation, the “Capsule” Program, that performs

 anterior capsulotomy in an infringing manner, and for which there is no substantial

 noninfringing use. Using the LenSx for the FDA-approved indication of anterior

 capsulotomy during cataract surgery is not a staple article or commodity of

 commerce, and does not have a substantial noninfringing use. Upon information and

 belief, customers have no practical ability to modify or use the LenSx for the

 indicated use of anterior capsulotomy in a way to avoid infringement of the

 ’415 patent.

       230. Alcon is not licensed under the ’415 patent.

       231. J&J Vision has been damaged and will continue to be damaged by

 Alcon’s infringement of the ’415 patent.

       232. J&J Vision has suffered and will continue to suffer irreparable harm

 unless and until Alcon’s infringing activities are enjoined by this Court. J&J Vision

 does not have an adequate remedy at law.




                                            99
Case 1:20-cv-00842-CFC-JLH Document 141 Filed 06/17/21 Page 100 of 213 PageID #:
                                    11531



       233. Despite Alcon’s knowledge of the ’415 patent and of its infringing

 activities, Alcon has continued to manufacture, use, offer to sell, and/or sell the

 LenSx. Alcon’s infringement of the ’415 patent has been willful, making this an

 exceptional case and entitling J&J Vision to an award of increased damages and

 attorneys’ fees.

                                   COUNT VII
                          Infringement of the ’448 Patent

       234. J&J Vision incorporates by reference the allegations set forth in

 paragraphs 1 through 233 as though fully set forth herein.

       235. Alcon has directly and indirectly infringed, and continues to infringe,

 literally or under the doctrine of equivalents, one or more claims of the ’448 patent,

 by making, using, offering to sell, and/or selling the LenSx and consumables in the

 United States, and supplying or causing to be supplied the LenSx and consumables

 from the United States for use abroad, without authority or license, in violation of

 35 U.S.C. § 271.

       236. For example, the LenSx meets each limitation of claim 1 of the ’448

 patent, which claims:

       A laser surgical system for making incisions in ocular tissue during a
       cataract surgical procedure, the system comprising:

              a laser system comprising a scanning assembly, a laser operable
              to generate a laser beam configured to incise ocular issue, and an
              imaging device; and



                                          100
Case 1:20-cv-00842-CFC-JLH Document 141 Filed 06/17/21 Page 101 of 213 PageID #:
                                    11532



               a control system operably coupled to the laser system and
               configured to:

                    operate the imaging device to generate image data for
                    ocular tissue of a patient’s eye, the image data including
                    lens interior image data for an interior portion of the lens
                    of the patient’s eye;

                    process the image data to determine an anterior
                    capsulotomy scanning pattern for scanning a focal zone of
                    the laser beam for performing an anterior capsulotomy;
                    and

                    operate the laser and the scanning assembly to scan the
                    focal zone of the laser beam in the anterior capsulotomy
                    scanning pattern to perform the anterior capsulotomy,

                           wherein positioning of the focal zone is guided by
                           the control system based on the image data.

       237. The LenSx is a laser surgical system for making incisions in ocular

 tissue during a cataract surgical procedure. For example, Alcon has stated that “[t]he

 LenSx® Laser is indicated for use in patients undergoing cataract surgery for

 removal of the crystalline lens. Intended uses in cataract surgery include anterior

 capsulotomy, phacofragmentation, and the creation of single plane and multi-plane

 arc cuts/incisions in the cornea, each of which may be performed either individually

 or consecutively during the same procedure. … The LenSx® Laser creates incisions

 through tightly focused femtosecond laser pulses that cut tissue with micron-scale

 precision.”

       238. The LenSx has a laser system comprising a scanning assembly, a laser

 operable to generate a laser beam configured to incise ocular tissue, and an imaging


                                          101
Case 1:20-cv-00842-CFC-JLH Document 141 Filed 06/17/21 Page 102 of 213 PageID #:
                                    11533



 device. For example, Alcon has stated that the LenSx device console “houses the

 laser source, power supplies, control electronics, cooling system, beam delivery

 device, optical coherence tomography (OCT) device, video microscope and

 computers.” Alcon has also stated that the LenSx has “an ophthalmic surgical laser

 which uses focused femtosecond laser pulses to create incisions and to separate

 tissue within the lens capsule, crystalline lens, and the cornea.” Alcon has also stated

 that “[a] computer-controlled scanning system directs the laser beam throughout a

 three-dimensional pattern to produce an incision.”

       239. The LenSx has a control system operably coupled to the laser system

 and configured to operate the imaging device to generate image data for ocular tissue

 of a patient’s eye, the image data including lens interior image data for an interior

 portion of the lens of the patient’s eye. For example, Alcon has stated that “[a]

 computer monitors and controls the beam energy, repetition rate, safety shutters,

 footswitch, laser diagnostics, the position of the scanners and the position of the

 scanning objective lens.” Upon information and belief, the LenSx uses its OCT

 imaging to generate what Alcon refers to as a circle scan. For example, Alcon has

 illustrated a circle scan as follows:




                                           102
Case 1:20-cv-00842-CFC-JLH Document 141 Filed 06/17/21 Page 103 of 213 PageID #:
                                    11534




 The circle scan provides image data for an interior portion of the patient’s eye. For

 example, Alcon has shown an image of a circle scan as follows:




       240. The LenSx has a control system operably coupled to the laser system

 and configured to process the image data to determine an anterior capsulotomy

 scanning pattern for scanning a focal zone of the laser beam for performing an

 anterior capsulotomy. For example, Alcon has stated that the LenSx “includes an

 optical coherence tomography (OCT) based imaging device that assists in localizing

 specific target locations.” Alcon has also stated that a “[c]ircle scan OCT image of

                                         103
Case 1:20-cv-00842-CFC-JLH Document 141 Filed 06/17/21 Page 104 of 213 PageID #:
                                    11535



 the lens and capsule is displayed [on] the top right area of the Surgical Display. The

 circle scan is performed along the Capsule Pattern diameter as defined on the video

 microscope image of the eye.” Alcon has also stated that “[t]he Capsule Pattern is

 used to perform an anterior capsulotomy of the crystalline lens.” Alcon has also

 stated that “[t]he surgical effect is produced by scanning thousands of individual

 pulses” and the location of those pulses “is controlled by moving the focus of the

 laser beam to the desired surgical target location. A computer-controlled scanning

 system directs the laser beam throughout a three-dimensional pattern to produce an

 incision.”

       241. The LenSx has a control system operably coupled to the laser system

 and configured to operate the laser and the scanning assembly to scan the focal zone

 of the laser beam in the anterior capsulotomy scanning pattern to perform the anterior

 capsulotomy, wherein positioning of the focal zone is guided by the control system

 based on the image data. For example, Alcon has stated that in the LenSx, “[a]

 computer monitors and controls the beam energy, repetition rate, safety shutters,

 footswitch, laser diagnostics, the position of the scanners and the position of the

 scanning objective lens.” Alcon has also stated that a “[c]ircle scan OCT image of

 the lens and capsule is displayed [on] the top right area of the Surgical Display. The

 circle scan is performed along the Capsule Pattern diameter as defined on the video

 microscope image of the eye.” Alcon has also stated that “[t]he Capsule Pattern is



                                          104
Case 1:20-cv-00842-CFC-JLH Document 141 Filed 06/17/21 Page 105 of 213 PageID #:
                                    11536



 used to perform an anterior capsulotomy of the crystalline lens.” Alcon has also

 stated that “[t]he surgical effect is produced by scanning thousands of individual

 pulses” and the location of those pulses “is controlled by moving the focus of the

 laser beam to the desired surgical target location. A computer-controlled scanning

 system directs the laser beam throughout a three-dimensional pattern to produce an

 incision…. The location of the tissue photodisruption is controlled by moving the

 focus of the laser beam to the desired surgical target location.”

       242. Alcon’s manufacture, use, offer to sell, and sale of the LenSx in the

 United States has infringed and continues to infringe the ’448 patent under 35 U.S.C.

 § 271(a).

       243. Alcon’s customers in the United States have directly infringed and

 continue to directly infringe the ’448 patent by using the LenSx for its FDA-

 approved indications (including anterior capsulotomy).

       244. Alcon has actively induced and continues to actively induce

 infringement of the ’448 patent by encouraging its customers to use the LenSx, with

 specific intent, knowledge and/or willful blindness that the induced acts constitute

 patent infringement, in violation of 35 U.S.C. § 271(b). Upon information and belief,

 Alcon’s inducing acts include marketing the LenSx, supporting the ongoing use of

 the LenSx by providing consumables such as the LenSx SoftFit Patient Interface for

 use with the LenSx, and providing installation, maintenance, service, and/or repair



                                          105
Case 1:20-cv-00842-CFC-JLH Document 141 Filed 06/17/21 Page 106 of 213 PageID #:
                                    11537



 of the LenSx. Alcon has stated that the “LenSx® Laser requires use of proprietary

 sterile disposable Patient Interfaces.” Alcon has further stated “[t]he consumables

 used in conjunction with ALCON® instrument products constitute a complete

 surgical system.” Alcon’s inducing acts also include providing instructions to use

 the LenSx for its FDA-approved indications (including anterior capsulotomy) in an

 infringing manner, including providing the information relevant to each of the claim

 limitations that is referenced and/or quoted in the paragraphs above. Additionally,

 upon information and belief, Alcon has published and provided product

 documentation and educational materials that instruct and encourage its customers

 to use the LenSx for its FDA-approved indications in an infringing manner, with

 knowledge and/or with willful blindness that the induced acts constitute patent

 infringement. Moreover, upon information and belief, Alcon warns customers in the

 Operator’s Manual for the LenSx that its “instructions must be observed.”

       245. Alcon has known of the ’448 patent and of its infringement prior to this

 litigation, and it is further on notice through this lawsuit. Alcon’s knowledge of the

 ’448 patent, together with its knowledge about the design and operation of the

 LenSx, gave Alcon knowledge that its customers’ use of the LenSx constitutes patent

 infringement, because the language of the ’448 patent claims plainly reads upon the

 LenSx. Alcon’s knowledge of infringement is also demonstrated by its receipt of

 correspondence and infringement charts specifically identifying its infringing acts,



                                          106
Case 1:20-cv-00842-CFC-JLH Document 141 Filed 06/17/21 Page 107 of 213 PageID #:
                                    11538



 the allegations contained in the original complaint, its prior knowledge of the patent

 and the subject matter claimed, its statements touting the advantages of features that

 it knew to be patented, and the affirmative measures it took to address its risk of

 liability for patent infringement. Alcon’s specific intent to induce infringement is

 demonstrated by its continued infringing acts despite this knowledge.

       246. Alcon has contributed to and continues to contribute to infringement of

 the ’448 patent by offering to sell and selling the LenSx that its customers use to

 infringe the patent, in violation of 35 U.S.C. § 271(c). Alcon does so knowing that

 the LenSx constitutes a material part of the invention, and that it is especially made

 and especially adapted for use in an infringement of the patent. The LenSx is

 designed and configured so that the customer will use the system to perform FDA-

 approved anterior capsulotomy in a manner that infringes the patent, including as set

 forth limitation-by-limitation in the paragraphs above. The customer necessarily

 infringes the patent when it uses the LenSx for the FDA-approved indicated use in

 the creation of an anterior capsulotomy during cataract surgery. The LenSx includes

 a separate and distinct mode of operation, the “Capsule” Program, that performs

 anterior capsulotomy in an infringing manner, and for which there is no substantial

 noninfringing use. Using the LenSx for the FDA-approved indications of anterior

 capsulotomy during cataract surgery is not a staple article or commodity of

 commerce, and does not have a substantial noninfringing use. Upon information and



                                          107
Case 1:20-cv-00842-CFC-JLH Document 141 Filed 06/17/21 Page 108 of 213 PageID #:
                                    11539



 belief, customers have no practical ability to modify or use the LenSx for the

 indicated use of anterior capsulotomy in a way to avoid infringement of the

 ’448 patent.

       247. Alcon has infringed and continues to infringe the ’448 patent by

 supplying or causing to be supplied in or from the United States, without authority,

 all or a substantial portion of the components of the patented invention, including

 but not limited to the LenSx (in either assembled or unassembled form), parts and

 software for the LenSx, and consumables such as the LenSx SoftFit Patient Interface,

 where such components are uncombined in whole or in part, in such a manner as to

 actively induce the combination of such components outside of the United States in

 a manner that would infringe the patent if such combination occurred within the

 United States, in violation of 35 U.S.C. § 271(f)(1). The components include but are

 not limited to the hardware and software components that are used to enable and

 perform the “Capsule” Program that performs the FDA-approved anterior

 capsulotomy in an infringing manner. Alcon’s inducing acts include instructions on

 assembly and use of the LenSx and consumables for use with the LenSx, marketing

 the LenSx, and providing installation, maintenance, service, and/or repair of the

 LenSx. Alcon has stated that the “LenSx® Laser requires use of proprietary sterile

 disposable Patient Interfaces.” Alcon has further stated “[t]he consumables used in

 conjunction with ALCON® instrument products constitute a complete surgical



                                         108
Case 1:20-cv-00842-CFC-JLH Document 141 Filed 06/17/21 Page 109 of 213 PageID #:
                                    11540



 system.” Additionally, upon information and belief, Alcon publishes and provides

 product documentation and educational materials that instruct and encourage its

 customers to use the LenSx for its FDA-approved indications for use and in an

 infringing manner, including providing the information relevant to each of the claim

 limitations that is referenced and/or quoted in the paragraphs above, with knowledge

 and/or with willful blindness that the induced acts constitute patent infringement.

       248. Alcon has infringed and continues to infringe the ’448 patent by

 supplying or causing to be supplied in or from the United States, without authority,

 at least one component of the patented invention, including but not limited to the

 LenSx (in either assembled or unassembled form), and parts and software for the

 LenSx, that is especially made or especially adapted for use in the invention and not

 a staple article or commodity of commerce suitable for substantial noninfringing use,

 where such component is uncombined in whole or in part, knowing that such

 component is so made or adapted and intending that such component(s) will be

 combined outside of the United States in a manner that infringe the patent if such

 combination occurred within the United States, in violation of 35 U.S.C. § 271(f)(2).

 The components include but are not limited to the hardware and software

 components that are used to enable and perform the “Capsule” Program that

 performs the FDA-approved anterior capsulotomy in an infringing manner,

 including as set forth limitation-by-limitation in the paragraphs above, and for which



                                          109
Case 1:20-cv-00842-CFC-JLH Document 141 Filed 06/17/21 Page 110 of 213 PageID #:
                                    11541



 there are no substantial noninfringing uses. Using the LenSx for the FDA-approved

 indicated use of anterior capsulotomy during cataract surgery is not a staple article

 or commodity of commerce, and does not have a substantial noninfringing use. Upon

 information and belief, customers have no practical ability to modify or use the

 LenSx or the components thereto for the indicated use of anterior capsulotomy in a

 way to avoid infringement of the ’448 patent.

       249. Alcon is not licensed under the ’448 patent.

       250. The marking requirement of 35 U.S.C. § 287(a) has been satisfied

 through J&J Vision’s marking of the Catalys® Precision Laser System.

       251. J&J Vision has been damaged and will continue to be damaged by

 Alcon’s infringement of the ’448 patent.

       252. J&J Vision has suffered and will continue to suffer irreparable harm

 unless and until Alcon’s infringing activities are enjoined by this Court. J&J Vision

 does not have an adequate remedy at law.

       253. Despite Alcon’s knowledge of the ’448 patent and of its infringing

 activities, Alcon has continued to manufacture, use, offer to sell, and/or sell the

 LenSx. Alcon’s infringement of the ’448 patent has been willful, making this an

 exceptional case and entitling J&J Vision to an award of increased damages and

 attorneys’ fees.




                                         110
Case 1:20-cv-00842-CFC-JLH Document 141 Filed 06/17/21 Page 111 of 213 PageID #:
                                    11542



                                  COUNT VIII
                          Infringement of the ’732 Patent

       254. J&J Vision incorporates by reference the allegations set forth in

 paragraphs 1 through 253 as though fully set forth herein.

       255. Alcon has directly and indirectly infringed, and continues to infringe,

 literally or under the doctrine of equivalents, one or more claims of the ’732 patent,

 by making, using, offering to sell, and/or selling the LenSx and consumables in the

 United States, and supplying or causing to be supplied the LenSx and consumables

 from the United States for use abroad, without authority or license, in violation of

 35 U.S.C. § 271.

       256. For example, the LenSx meets each limitation of claim 1 of the ’732

 patent, which claims:

       A laser surgical system for making incisions in ocular tissue during a
       cataract surgical procedure, the system comprising:

              a laser operable to generate a laser beam for incising ocular
              tissue;

              a scanning assembly operable to direct a focal zone of the laser
              beam to locations within a patient’s eye;

              an optical coherence tomography (OCT) imaging device; and

              a control system operably coupled to the laser, the scanning
              assembly, and the OCT imaging device; the control system being
              configured to:

                    operate the OCT imaging device to generate image data
                    for ocular tissue of the patient, the image data including



                                          111
Case 1:20-cv-00842-CFC-JLH Document 141 Filed 06/17/21 Page 112 of 213 PageID #:
                                    11543



                     lens interior image data for an interior portion of the lens
                     of the patient’s eye;

                     process the image data to determine an anterior
                     capsulotomy scanning pattern for scanning the focal zone
                     of the laser beam for performing an anterior capsulotomy;
                     and

                     operate the laser and the scanning assembly to scan the
                     focal zone of the laser beam in the anterior capsulotomy
                     scanning pattern so as to perform the anterior
                     capsulotomy, wherein positioning of the focal zone is
                     guided by the control system based on the image data.

       257. The LenSx is a laser surgical system for making incisions in ocular

 tissue during a cataract surgical procedure. For example, Alcon has stated that “[t]he

 LenSx® Laser is indicated for use in patients undergoing cataract surgery…. The

 LenSx® Laser creates incisions through tightly focused femtosecond laser pulses

 that cut tissue with micron-scale precision.”

       258. The LenSx has a laser operable to generate a laser beam for incising

 ocular tissue. For example, Alcon has stated that the LenSx device console “houses

 the laser source, power supplies, control electronics, cooling system, beam delivery

 device, optical coherence tomography (OCT) device, video microscope and

 computers.” Alcon has also stated that the LenSx “uses focused femtosecond laser

 pulses to create incisions and separates tissue in the lens capsule, crystalline lens and

 cornea.”

       259. The LenSx has a scanning assembly operable to direct a focal zone of

 the laser beam to locations within a patient’s eye. For example, Alcon has stated that

                                           112
Case 1:20-cv-00842-CFC-JLH Document 141 Filed 06/17/21 Page 113 of 213 PageID #:
                                    11544



 the LenSx has “an ophthalmic surgical laser which uses focused femtosecond laser

 pulses to create incisions and to separate tissue within the lens capsule, crystalline

 lens, and the cornea. A femtosecond light pulse[] is focused into a sufficiently small

 spot in order to achieve photodisruption of the tissue inside the focus. A tiny volume

 of tissue, a few microns in diameter, is thereby photodisrupted at the laser focus. A

 computer-controlled scanning system directs the focused laser beam throughout a

 three-dimensional pattern to produce an incision.”

       260. The LenSx has an optical coherence tomography (OCT) imaging

 device. For example, Alcon has stated that the LenSx device console “houses the

 laser source, power supplies, control electronics, cooling system, beam delivery

 device, optical coherence tomography (OCT) device, video microscope and

 computers.”

       261. The LenSx has a control system operably coupled to the laser, the

 scanning assembly, and the OCT imaging device; the control system being

 configured to operate the OCT imaging device to generate image data for ocular

 tissue of the patient, the image data including lens interior image data for an interior

 portion of the lens of the patient’s eye. For example, Alcon has stated that “[a]

 computer monitors and controls the beam energy, repetition rate, safety shutters,

 footswitch, laser diagnostics, the position of the scanners and the position of the

 scanning objective lens.” Upon information and belief, the LenSx uses its OCT



                                           113
Case 1:20-cv-00842-CFC-JLH Document 141 Filed 06/17/21 Page 114 of 213 PageID #:
                                    11545



 imaging device to generate what Alcon refers to as a circle scan. For example, Alcon

 has illustrated a circle scan as follows:




 The circle scan provides image data for an interior portion of the lens of the patient’s

 eye. For example, Alcon has shown an image of a circle scan as follows:




       262. The LenSx has a control system operably coupled to the laser, the

 scanning assembly, and the OCT imaging device; the control system being

 configured to process the image data to determine an anterior capsulotomy scanning

 pattern for scanning the focal zone of the laser beam for performing an anterior

                                             114
Case 1:20-cv-00842-CFC-JLH Document 141 Filed 06/17/21 Page 115 of 213 PageID #:
                                    11546



 capsulotomy. For example, Alcon has stated that the LenSx “includes an optical

 coherence tomography (OCT) based imaging device that assists in localizing

 specific target locations.” Alcon has also stated that a “[c]ircle scan OCT image of

 the lens and capsule is displayed [on] the top right area of the Surgical Display. The

 circle scan is performed along the Capsule Pattern diameter as defined on the video

 microscope image of the eye.” Alcon has also stated that “[t]he Capsule Pattern is

 used to perform an anterior capsulotomy of the crystalline lens.” Alcon has also

 stated that in the LenSx, “a computer-controlled scanning system directs the laser

 beam throughout a three-dimensional pattern to produce an incision…. The location

 of the tissue photodisruption is controlled by moving the focus of the laser beam to

 the desired surgical target location.” Upon information and belief, the LenSx is

 indicated for use in the creation of an anterior capsulotomy. Alcon has stated that

 “[a]nterior capsulotomy patterns are programmed to cut from at least 100 microns

 below and 100 microns above the anterior capsule.” Alcon has described the anterior

 capsulotomy pattern as a “treatment pattern” that “begins as a scanned circle located

 below the depth of the anterior capsule. Once a scanned circle is completed, a new

 circle is scanned a few microns above the first circle. As each circle is completed, a

 cylindrical incision is created. The pattern is automatically completed when the

 anterior extent of the incision is reached.”




                                          115
Case 1:20-cv-00842-CFC-JLH Document 141 Filed 06/17/21 Page 116 of 213 PageID #:
                                    11547



       263. The LenSx has a control system operably coupled to the laser, the

 scanning assembly, and the OCT imaging device; the control system being

 configured to operate the laser and the scanning assembly to scan the focal zone of

 the laser beam in the anterior capsulotomy scanning pattern so as to perform the

 anterior capsulotomy, wherein positioning of the focal zone is guided by the control

 system based on the image data. For example, Alcon has stated that a “[c]ircle scan

 OCT image of the lens and capsule is displayed [on] the top right area of the Surgical

 Display. The circle scan is performed along the Capsule Pattern diameter as defined

 on the video microscope image of the eye.” Alcon has also stated that “[t]he Capsule

 Pattern is used to perform an anterior capsulotomy of the crystalline lens.” Alcon

 has also stated that “[t]he surgical effect is produced by scanning thousands of

 individual pulses” and the location of those pulses “is controlled by moving the focus

 of the laser beam to the desired surgical target location. A computer-controlled

 scanning system directs the laser beam throughout a three-dimensional pattern to

 produce an incision.”

       264. Alcon’s manufacture, use, offer to sell, and sale of the LenSx in the

 United States has infringed and continues to infringe the ’732 patent under 35 U.S.C.

 § 271(a).




                                          116
Case 1:20-cv-00842-CFC-JLH Document 141 Filed 06/17/21 Page 117 of 213 PageID #:
                                    11548



       265. Alcon’s customers in the United States have directly infringed and

 continue to directly infringe the ’732 patent by using the LenSx for its FDA-

 approved indications (including anterior capsulotomy).

       266. Alcon has actively induced and continues to actively induce

 infringement of the ’732 patent by encouraging its customers to use the LenSx, with

 specific intent, knowledge and/or willful blindness that the induced acts constitute

 patent infringement, in violation of 35 U.S.C. § 271(b). Upon information and belief,

 Alcon’s inducing acts include marketing the LenSx, supporting the ongoing use of

 the LenSx by providing consumables such as the LenSx SoftFit Patient Interface for

 use with the LenSx, and providing installation, maintenance, service, and/or repair

 of the LenSx. Alcon has stated that the “LenSx® Laser requires use of proprietary

 sterile disposable Patient Interfaces.” Alcon has further stated “[t]he consumables

 used in conjunction with ALCON® instrument products constitute a complete

 surgical system.” Alcon’s inducing acts also include providing instructions to use

 the LenSx for its FDA-approved indications (including anterior capsulotomy) in an

 infringing manner, including providing the information relevant to each of the claim

 limitations that is referenced and/or quoted in the paragraphs above. Additionally,

 upon information and belief, Alcon has published and provided product

 documentation and educational materials that instruct and encourage its customers

 to use the LenSx for its FDA-approved indications in an infringing manner, with



                                         117
Case 1:20-cv-00842-CFC-JLH Document 141 Filed 06/17/21 Page 118 of 213 PageID #:
                                    11549



 knowledge and/or with willful blindness that the induced acts constitute patent

 infringement. Moreover, upon information and belief, Alcon warns customers in the

 Operator’s Manual for the LenSx that its “instructions must be observed.”

       267. Alcon has known of the ’732 patent and of its infringement prior to this

 litigation, and it is further on notice through this lawsuit. Alcon’s knowledge of the

 ’732 patent, together with its knowledge about the design and operation of the

 LenSx, gave Alcon knowledge that its customers’ use of the LenSx constitutes patent

 infringement, because the language of the ’732 patent claims plainly reads upon the

 LenSx. Alcon’s knowledge of infringement is also demonstrated by its receipt of

 correspondence and infringement charts specifically identifying its infringing acts,

 the allegations contained in the original complaint, its prior knowledge of the patent

 and the subject matter claimed, its statements touting the advantages of features that

 it knew to be patented, and the affirmative measures it took to address its risk of

 liability for patent infringement. Alcon’s specific intent to induce infringement is

 demonstrated by its continued infringing acts despite this knowledge.

       268. Alcon has contributed to and continues to contribute to infringement of

 the ’732 patent by offering to sell and selling the LenSx that its customers use to

 infringe the patent, in violation of 35 U.S.C. § 271(c). Alcon does so knowing that

 the LenSx constitutes a material part of the invention, and that it is especially made

 and especially adapted for use in infringing the patent. The LenSx is designed and



                                          118
Case 1:20-cv-00842-CFC-JLH Document 141 Filed 06/17/21 Page 119 of 213 PageID #:
                                    11550



 configured so that the customer will use the system to perform FDA-approved

 anterior capsulotomy in a manner that infringes the patent, including as set forth

 limitation-by-limitation in the paragraphs above. The customer necessarily infringes

 the patent when it uses the LenSx for the FDA-approved indicated use in the creation

 of an anterior capsulotomy during cataract surgery. The LenSx includes a separate

 and distinct mode of operation, the “Capsule” Program, that performs anterior

 capsulotomy in an infringing manner, and for which there is no substantial

 noninfringing use. Using the LenSx for the FDA-approved indications of anterior

 capsulotomy during cataract surgery is not a staple article or commodity of

 commerce, and does not have a substantial noninfringing use. Upon information and

 belief, customers have no practical ability to modify or use the LenSx for the

 indicated use of anterior capsulotomy in a way to avoid infringement of the

 ’732 patent.

       269. Alcon has infringed and continues to infringe the ’732 patent by

 supplying or causing to be supplied in or from the United States, without authority,

 all or a substantial portion of the components of the patented invention, including

 but not limited to the LenSx (in either assembled or unassembled form), parts and

 software for the LenSx, and consumables such as the LenSx SoftFit Patient Interface,

 where such components are uncombined in whole or in part, in such a manner as to

 actively induce the combination of such components outside of the United States in



                                         119
Case 1:20-cv-00842-CFC-JLH Document 141 Filed 06/17/21 Page 120 of 213 PageID #:
                                    11551



 a manner that would infringe the patent if such combination occurred within the

 United States, in violation of 35 U.S.C. § 271(f)(1). The components include but are

 not limited to the hardware and software components that are used to enable and

 perform the “Capsule” Program that performs the FDA-approved anterior

 capsulotomy in an infringing manner. Alcon’s inducing acts include instructions on

 assembly and use of the LenSx and consumables for use with the LenSx, marketing

 the LenSx, and providing installation, maintenance, service, and/or repair of the

 LenSx. Alcon has stated that the “LenSx® Laser requires use of proprietary sterile

 disposable Patient Interfaces.” Alcon has further stated “[t]he consumables used in

 conjunction with ALCON® instrument products constitute a complete surgical

 system.” Additionally, upon information and belief, Alcon publishes and provides

 product documentation and educational materials that instruct and encourage its

 customers to use the LenSx for its FDA-approved indications for use and in an

 infringing manner, including providing the information relevant to each of the claim

 limitations that is referenced and/or quoted in the paragraphs above, with knowledge

 and/or with willful blindness that the induced acts constitute patent infringement.

       270. Alcon has infringed and continues to infringe the ’732 patent by

 supplying or causing to be supplied in or from the United States, without authority,

 at least one component of the patented invention, including but not limited to the

 LenSx (in either assembled or unassembled form), and parts and software for the



                                         120
Case 1:20-cv-00842-CFC-JLH Document 141 Filed 06/17/21 Page 121 of 213 PageID #:
                                    11552



 LenSx, that is especially made or especially adapted for use in the invention and not

 a staple article or commodity of commerce suitable for substantial noninfringing use,

 where such component is uncombined in whole or in part, knowing that such

 component is so made or adapted and intending that such component(s) will be

 combined outside of the United States in a manner that infringe the patent if such

 combination occurred within the United States, in violation of 35 U.S.C. § 271(f)(2).

 The components include but are not limited to the hardware and software

 components that are used to enable and perform the “Capsule” Program that

 performs the FDA-approved anterior capsulotomy in an infringing manner,

 including as set forth limitation-by-limitation in the paragraphs above, and for which

 there are no substantial noninfringing uses. Using the LenSx for the FDA-approved

 indicated use of anterior capsulotomy during cataract surgery is not a staple article

 or commodity of commerce, and does not have a substantial noninfringing use. Upon

 information and belief, customers have no practical ability to modify or use the

 LenSx or the components thereto for the indicated use of anterior capsulotomy in a

 way to avoid infringement of the ’732 patent.

       271. Alcon is not licensed under the ’732 patent.

       272. The marking requirement of 35 U.S.C. § 287(a) has been satisfied

 through J&J Vision’s marking of the Catalys® Precision Laser System.




                                          121
Case 1:20-cv-00842-CFC-JLH Document 141 Filed 06/17/21 Page 122 of 213 PageID #:
                                    11553



       273. J&J Vision has been damaged and will continue to be damaged by

 Alcon’s infringement of the ’732 patent.

       274. J&J Vision has suffered and will continue to suffer irreparable harm

 unless and until Alcon’s infringing activities are enjoined by this Court. J&J Vision

 does not have an adequate remedy at law.

       275. Despite Alcon’s knowledge of the ’732 patent and of its infringing

 activities, Alcon has continued to manufacture, use, offer to sell, and/or sell the

 LenSx. Alcon’s infringement of the ’732 patent has been willful, making this an

 exceptional case and entitling J&J Vision to an award of increased damages and

 attorneys’ fees.

                                   COUNT IX
                          Infringement of the ’725 Patent

       276. J&J Vision incorporates by reference the allegations set forth in

 paragraphs 1 through 275 as though fully set forth herein.

       277. Alcon has directly and indirectly infringed, and continues to infringe,

 literally or under the doctrine of equivalents, one or more claims of the ’725 patent,

 by making, using, offering to sell, and/or selling the LenSx and consumables in the

 United States, and supplying or causing to be supplied the LenSx and consumables

 from the United States for use abroad, without authority or license, in violation of

 35 U.S.C. § 271.




                                          122
Case 1:20-cv-00842-CFC-JLH Document 141 Filed 06/17/21 Page 123 of 213 PageID #:
                                    11554



       278. For example, the LenSx meets each limitation of claim 1 of the ’725

 patent, which claims:

       A laser surgical system for making incisions in ocular tissues during a
       cataract surgical procedure, the system comprising:

             a laser system comprising a scanning assembly, a laser operable
             to generate a laser beam configured to incise ocular tissue;

             an imaging device configured to acquire point by point image
             data from locations distributed throughout a volume of a
             crystalline lens of the patient and construct one or more images
             of the patient’s eye tissues from the image data, wherein the one
             or more images comprise an image of at least a portion of the
             crystalline lens; and

             a control system operably coupled to the laser system and
             configured to:

                    operate the imaging device to generate image data for
                    patient’s crystalline lens;

                    process the image data to identify a location for each of
                    one or more targets in the lens of the patient;

                    process the image data to determine a treatment scanning
                    pattern for scanning a focal zone of the laser beam for
                    performing one or more incisions in the lens capsule; and

                    operate the laser and the scanning assembly to scan the
                    focal zone of the laser beam in the treatment scanning
                    pattern at each location of the one or more targets, wherein
                    positioning of the focal zone is guided by the control
                    system based on the location of the one or more targets so
                    as to perform the one or more incision in the lens capsule.

       279. The LenSx is a laser surgical system for making incisions in ocular

 tissues during a cataract surgical procedure. For example, Alcon has stated that

 “[t]he LenSx® Laser is indicated for use in patients undergoing cataract surgery …

                                         123
Case 1:20-cv-00842-CFC-JLH Document 141 Filed 06/17/21 Page 124 of 213 PageID #:
                                    11555



 The LenSx® Laser creates incisions through tightly focused femtosecond laser

 pulses that cut tissue with micron-scale precision.”

       280. The LenSx has a laser system comprising a scanning assembly, a laser

 operable to generate a laser beam configured to incise ocular tissue. For example,

 Alcon has stated that the LenSx has “an ophthalmic surgical laser which uses focused

 femtosecond laser pulses to create incisions and to separate tissue within the lens

 capsule, crystalline lens, and the cornea. A femtosecond light pulse[] is focused into

 a sufficiently small spot in order to achieve photodisruption of the tissue inside the

 focus. A tiny volume of tissue, a few microns in diameter, is thereby photodisrupted

 at the laser focus. A computer-controlled scanning system directs the focused laser

 beam throughout a three-dimensional pattern to produce an incision.”

       281. The LenSx has an imaging device configured to acquire point by point

 image data from locations distributed throughout a volume of a crystalline lens of

 the patient and construct one or more images of the patient’s eye tissues from the

 image data, wherein the one or more images comprise an image of at least a portion

 of the crystalline lens. For example, Alcon has stated that “[t]he OCT consists of a

 low power visible wavelength light source that is scanned throughout the transparent

 structures of the anterior chamber of the eye. Light scattered from ocular structures

 and surfaces within the eye is analyzed to produce cross sectional images of the eye’s

 anterior segment. Various sectioned images may be produced, including a wide field



                                          124
Case 1:20-cv-00842-CFC-JLH Document 141 Filed 06/17/21 Page 125 of 213 PageID #:
                                    11556



 line scan of the anterior chamber, magnified cross sections of the cornea at the points

 of planned incisions, and circle and line scans of the lens and capsule.” Upon

 information and belief, the LenSx uses its OCT imaging device to generate what

 Alcon refers to as a circle scan. For example, Alcon has illustrated a circle scan as

 follows:




 The circle scan provides an image of at least a portion of the crystalline lens. For

 example, Alcon has shown an image of a circle scan as follows:




       282. The LenSx has a control system operably coupled to the laser system

 and configured to operate the imaging device to generate image data for patient’s

                                          125
Case 1:20-cv-00842-CFC-JLH Document 141 Filed 06/17/21 Page 126 of 213 PageID #:
                                    11557



 crystalline lens. For example, Alcon has stated that “[a] computer monitors and

 controls the beam energy, repetition rate, safety shutters, footswitch, laser

 diagnostics, the position of the scanners and the position of the scanning objective

 lens.” Upon information and belief, the LenSx uses its OCT imaging device to

 generate what Alcon refers to as a circle scan. For example, Alcon has illustrated a

 circle scan as follows:




 The circle scan provides an image of the patient’s crystalline lens. For example,

 Alcon has shown an image of a circle scan as follows:




                                         126
Case 1:20-cv-00842-CFC-JLH Document 141 Filed 06/17/21 Page 127 of 213 PageID #:
                                    11558



       283. The LenSx has a control system operably coupled to the laser system

 and configured to process the image data to identify a location for each of one or

 more targets in the lens of the patient. For example, Alcon has stated that “[a]

 computer monitors and controls the beam energy, repetition rate, safety shutters,

 footswitch, laser diagnostics, the position of the scanners and the position of the

 scanning objective lens.” Alcon has also stated that the LenSx “includes an optical

 coherence tomography (OCT) based imaging device that assists in localizing

 specific target locations.” Alcon has stated that in the LenSx, “a computer-controlled

 scanning system directs the laser beam throughout a three-dimensional pattern to

 produce an incision…. The location of the tissue photodisruption is controlled by

 moving the focus of the laser beam to the desired surgical target location.”

       284. The LenSx has a control system operably coupled to the laser system

 and configured to process the image data to determine a treatment scanning pattern

 for scanning a focal zone of the laser beam for performing one or more incisions in

 the lens capsule. For example, Alcon has stated that the LenSx “includes an optical

 coherence tomography (OCT) based imaging device that assists in localizing

 specific target locations.” Alcon has also stated that a “[c]ircle scan OCT image of

 the lens and capsule is displayed [on] the top right area of the Surgical Display. The

 circle scan is performed along the Capsule Pattern diameter as defined on the video

 microscope image of the eye.” Alcon has also stated that “[t]he Capsule Pattern is



                                          127
Case 1:20-cv-00842-CFC-JLH Document 141 Filed 06/17/21 Page 128 of 213 PageID #:
                                    11559



 used to perform an anterior capsulotomy of the crystalline lens.” Upon information

 and belief, an anterior capsulotomy requires performing one or more incisions in the

 lens capsule. Alcon has also stated that “[t]he surgical effect is produced by scanning

 thousands of individual pulses” and the location of those pulses “is controlled by

 moving the focus of the laser beam to the desired surgical target location. A

 computer-controlled scanning system directs the laser beam throughout a three-

 dimensional pattern to produce an incision.”

       285. The LenSx has a control system operably coupled to the laser system

 and configured to operate the laser and the scanning assembly to scan the focal zone

 of the laser beam in the treatment scanning pattern at each location of the one or

 more targets, wherein positioning of the focal zone is guided by the control system

 based on the location of the one or more targets so as to perform the one or more

 incision in the lens capsule. For example, Alcon has stated that in the LenSx, “[a]

 computer monitors and controls the beam energy, repetition rate, safety shutters,

 footswitch, laser diagnostics, the position of the scanners and the position of the

 scanning objective lens.” Alcon has stated that in the LenSx, “a computer-controlled

 scanning system directs the laser beam throughout a three-dimensional pattern to

 produce an incision…. The location of the tissue photodisruption is controlled by

 moving the focus of the laser beam to the desired surgical target location.” Alcon

 has also stated that the LenSx “includes an optical coherence tomography (OCT)



                                          128
Case 1:20-cv-00842-CFC-JLH Document 141 Filed 06/17/21 Page 129 of 213 PageID #:
                                    11560



 based imaging device that assists in localizing specific target locations.” Upon

 information and belief, the LenSx is indicated for use in the creation of an anterior

 capsulotomy and laser phacofragmentation during cataract surgery. Upon

 information and belief an anterior capsulotomy requires performing one or more

 incisions in the lens capsule. For example, Alcon has described the anterior

 capsulotomy pattern as a “treatment pattern” that “begins as a scanned circle located

 below the depth of the anterior capsule. Once a scanned circle is completed, a new

 circle is scanned a few microns above the first circle. As each circle is completed, a

 cylindrical incision is created. The pattern is automatically completed when the

 anterior extent of the incision is reached.”

       286. Alcon’s manufacture, use, offer to sell, and sale of the LenSx in the

 United States has infringed and continues to infringe the ’725 patent under 35 U.S.C.

 § 271(a).

       287. Alcon’s customers in the United States have directly infringed and

 continue to directly infringe the ’725 patent by using the LenSx for its FDA-

 approved indications (including anterior capsulotomy).

       288. Alcon has actively induced and continues to actively induce

 infringement of the ’725 patent by encouraging its customers to use the LenSx, with

 specific intent, knowledge and/or willful blindness that the induced acts constitute

 patent infringement, in violation of 35 U.S.C. § 271(b). Upon information and belief,



                                          129
Case 1:20-cv-00842-CFC-JLH Document 141 Filed 06/17/21 Page 130 of 213 PageID #:
                                    11561



 Alcon’s inducing acts include marketing the LenSx, supporting the ongoing use of

 the LenSx by providing consumables such as the LenSx SoftFit Patient Interface for

 use with the LenSx, and providing installation, maintenance, service, and/or repair

 of the LenSx. Alcon has stated that the “LenSx® Laser requires use of proprietary

 sterile disposable Patient Interfaces.” Alcon has further stated “[t]he consumables

 used in conjunction with ALCON® instrument products constitute a complete

 surgical system.” Alcon’s inducing acts also include providing instructions to use

 the LenSx for its FDA-approved indications (including anterior capsulotomy) in an

 infringing manner, including providing the information relevant to each of the claim

 limitations that is referenced and/or quoted in the paragraphs above. Additionally,

 upon information and belief, Alcon has published and provided product

 documentation and educational materials that instruct and encourage its customers

 to use the LenSx for its FDA-approved in an infringing manner, with knowledge

 and/or with willful blindness that the induced acts constitute patent infringement.

 Moreover, upon information and belief, Alcon warns customers in the Operator’s

 Manual for the LenSx that its “instructions must be observed.”

       289. Alcon has known of the ’725 patent and of its infringement prior to this

 litigation, and it is further on notice through this lawsuit. Alcon’s knowledge of the

 ’725 patent, together with its knowledge about the design and operation of the

 LenSx, gave Alcon knowledge that its customers’ use of the LenSx constitutes patent



                                          130
Case 1:20-cv-00842-CFC-JLH Document 141 Filed 06/17/21 Page 131 of 213 PageID #:
                                    11562



 infringement, because the language of the ’725 patent claims plainly reads upon the

 LenSx. Alcon’s knowledge of infringement is also demonstrated by its receipt of

 correspondence and infringement charts specifically identifying its infringing acts,

 the allegations contained in the original complaint, its prior knowledge of the patent

 and the subject matter claimed, its statements touting the advantages of features that

 it knew to be patented, and the affirmative measures it took to address its risk of

 liability for patent infringement. Alcon’s specific intent to induce infringement is

 demonstrated by its continued infringing acts despite this knowledge.

       290. Alcon has contributed to and continues to contribute to infringement of

 the ’725 patent by offering to sell and selling the LenSx that its customers use to

 infringe the patent, in violation of 35 U.S.C. § 271(c). Alcon does so knowing that

 the LenSx constitutes a material part of the invention, and that it is especially made

 and especially adapted for use in an infringement of the patent. The LenSx is

 designed and configured so that the customer will use the system to perform FDA-

 approved anterior capsulotomy in a manner that infringes the patent, including as set

 forth limitation-by-limitation in the paragraphs above. The customer necessarily

 infringes the patent when it uses the LenSx for the FDA-approved indicated use in

 the creation of an anterior capsulotomy during cataract surgery. The LenSx includes

 a separate and distinct mode of operation, the “Capsule” Program, that performs

 anterior capsulotomy in an infringing manner, and for which there is no substantial



                                          131
Case 1:20-cv-00842-CFC-JLH Document 141 Filed 06/17/21 Page 132 of 213 PageID #:
                                    11563



 noninfringing use. Using the LenSx for the FDA-approved indication of anterior

 capsulotomy during cataract surgery is not a staple article or commodity of

 commerce, and does not have a substantial noninfringing use. Upon information and

 belief, customers have no practical ability to modify or use the LenSx for the

 indicated use of anterior capsulotomy in a way to avoid infringement of the

 ’725 patent.

       291. Alcon has infringed and continues to infringe the ’725 patent by

 supplying or causing to be supplied in or from the United States, without authority,

 all or a substantial portion of the components of the patented invention, including

 but not limited to the LenSx (in either assembled or unassembled form), parts and

 software for the LenSx, and consumables such as the LenSx SoftFit Patient Interface,

 where such components are uncombined in whole or in part, in such a manner as to

 actively induce the combination of such components outside of the United States in

 a manner that would infringe the patent if such combination occurred within the

 United States, in violation of 35 U.S.C. § 271(f)(1). The components include but are

 not limited to the hardware and software components that are used to enable and

 perform the “Capsule” Program that performs the FDA-approved anterior

 capsulotomy in an infringing manner. Alcon’s inducing acts include instructions on

 assembly and use of the LenSx and consumables for use with the LenSx, marketing

 the LenSx, and providing installation, maintenance, service, and/or repair of the



                                         132
Case 1:20-cv-00842-CFC-JLH Document 141 Filed 06/17/21 Page 133 of 213 PageID #:
                                    11564



 LenSx. Alcon has stated that the “LenSx® Laser requires use of proprietary sterile

 disposable Patient Interfaces.” Alcon has further stated “[t]he consumables used in

 conjunction with ALCON® instrument products constitute a complete surgical

 system.” Additionally, upon information and belief, Alcon publishes and provides

 product documentation and educational materials that instruct and encourage its

 customers to use the LenSx for its FDA-approved indications for use and in an

 infringing manner, including providing the information relevant to each of the claim

 limitations that is referenced and/or quoted in the paragraphs above, with knowledge

 and/or with willful blindness that the induced acts constitute patent infringement.

       292. Alcon has infringed and continues to infringe the ’725 patent by

 supplying or causing to be supplied in or from the United States, without authority,

 at least one component of the patented invention, including but not limited to the

 LenSx (in either assembled or unassembled form), and parts and software for the

 LenSx, that is especially made or especially adapted for use in the invention and not

 a staple article or commodity of commerce suitable for substantial noninfringing use,

 where such component is uncombined in whole or in part, knowing that such

 component is so made or adapted and intending that such component(s) will be

 combined outside of the United States in a manner that infringe the patent if such

 combination occurred within the United States, in violation of 35 U.S.C. § 271(f)(2).

 The components include but are not limited to the hardware and software



                                         133
Case 1:20-cv-00842-CFC-JLH Document 141 Filed 06/17/21 Page 134 of 213 PageID #:
                                    11565



 components that are used to enable and perform the “Capsule” Program that

 performs the FDA-approved anterior capsulotomy in an infringing manner,

 including as set forth limitation-by-limitation in the paragraphs above, and for which

 there are no substantial noninfringing uses. Using the LenSx for the FDA-approved

 indicated uses of anterior capsulotomy during cataract surgery is not a staple article

 or commodity of commerce, and does not have a substantial noninfringing use. Upon

 information and belief, customers have no practical ability to modify or use the

 LenSx or the components thereto for the indicated use of anterior capsulotomy in a

 way to avoid infringement of the ’725 patent.

       293. Alcon is not licensed under the ’725 patent.

       294. The marking requirement of 35 U.S.C. § 287(a) has been satisfied

 through J&J Vision’s marking of the Catalys® Precision Laser System.

       295. J&J Vision has been damaged and will continue to be damaged by

 Alcon’s infringement of the ’725 patent.

       296. J&J Vision has suffered and will continue to suffer irreparable harm

 unless and until Alcon’s infringing activities are enjoined by this Court. J&J Vision

 does not have an adequate remedy at law.

       297. Despite Alcon’s knowledge of the ’725 patent and of its infringing

 activities, Alcon has continued to manufacture, use, offer to sell, and/or sell the

 LenSx. Alcon’s infringement of the ’725 patent has been willful, making this an



                                          134
Case 1:20-cv-00842-CFC-JLH Document 141 Filed 06/17/21 Page 135 of 213 PageID #:
                                    11566



 exceptional case and entitling J&J Vision to an award of increased damages and

 attorneys’ fees.

                                   COUNT X
                          Infringement of the ’023 Patent

       298. J&J Vision incorporates by reference the allegations set forth in

 paragraphs 1 through 297 as though fully set forth herein.

       299. Alcon has directly and indirectly infringed, and continues to infringe,

 literally or under the doctrine of equivalents, one or more claims of the ’023 patent,

 by making, using, offering to sell, and/or selling the LenSx and consumables in the

 United States, and supplying or causing to be supplied the LenSx and consumables

 from the United States for use abroad, without authority or license, in violation of

 35 U.S.C. § 271.

       300. For example, the LenSx meets each limitation of claim 1 of the ’023

 patent, which claims:

       A cataract surgery scanning system for treating target tissue in one or
       more of a cornea, limbus or sclera of a patient’s eye, comprising:

              a treatment light source for generating a treatment light beam;

              a scanner for deflecting the light beam to form first and second
              treatment patterns of the treatment light beam under the control
              of a controller; and

              a delivery system comprising the controller operatively coupled
              to the treatment light source and the scanner, and programmed
              to: (i) deliver the first treatment pattern to a first target tissue
              selected from the group consisting of the cornea, limbus and
              sclera of the patient’s eye to form a cataract incision therein that

                                          135
Case 1:20-cv-00842-CFC-JLH Document 141 Filed 06/17/21 Page 136 of 213 PageID #:
                                    11567



              provides access to an eye chamber of the patient’s eye, the
              incision to be formed by delivering the first treatment pattern
              only partially extending through the target tissue, and (ii) deliver
              the second treatment pattern to a second target tissue to form a
              relaxation incision along or near limbus tissue, or along corneal
              tissue-of the patient’s eye.

       301. The LenSx is a cataract surgery scanning system for treating target

 tissue in one or more of a cornea, limbus or sclera of a patient’s eye. For example,

 Alcon has stated that “[t]he LenSx® Laser is indicated for use in patients undergoing

 cataract surgery for removal of the crystalline lens. Intended uses in cataract surgery

 include … the creation of single plane and multi-plane arc cuts/incisions in the

 cornea. … The incision is achieved by contiguously placed microphotodisruptions

 scanned by a computer-controlled delivery system.”

       302. The LenSx has a treatment light source for generating a treatment light

 beam. For example, Alcon has stated that “[t]he LenSx® Laser uses focused

 femtosecond laser pulses to create incisions and separates tissue in the lens capsule,

 crystalline lens and cornea.”

       303. The LenSx has a scanner for deflecting the light beam to form first and

 second treatment patterns of the treatment light beam under the control of a

 controller. For example, Alcon has stated that “[a] computer-controlled scanning

 system directs the laser beam throughout a three-dimensional pattern to produce an

 incision.” Alcon has also stated that “[t]he Primary Incision Pattern is used to create




                                          136
Case 1:20-cv-00842-CFC-JLH Document 141 Filed 06/17/21 Page 137 of 213 PageID #:
                                    11568



 corneal incisions.” Additionally, Alcon has stated that “[a]rcuate corneal cuts can be

 made using the Arcuate Incision Pattern.”

       304. The LenSx has a delivery system comprising the controller operatively

 coupled to the treatment light source and the scanner. For example, Alcon has stated

 that “[a] computer monitors and controls the beam energy, repetition rate, safety

 shutters, footswitch, laser diagnostics, the position of the scanners and the position

 of the scanning objective lens.”

       305. The LenSx is programmed to deliver the first treatment pattern to a first

 target tissue selected from the group consisting of the cornea, limbus and sclera of

 the patient’s eye to form a cataract incision therein that provides access to an eye

 chamber of the patient’s eye, the incision to be formed by delivering the first

 treatment pattern only partially extending through the target tissue. For example,

 Alcon has stated “[t]he Primary Incision Pattern is used to create corneal incisions.”

 Alcon has also stated that “[t]he Primary Incision Pattern may represent a completely

 penetrating cut or a partial thickness cut.”

       306. The LenSx is programmed to deliver the second treatment pattern to a

 second target tissue to form a relaxation incision along or near limbus tissue, or along

 corneal tissue-of the patient’s eye. For example, Alcon has stated “[a]rcuate corneal

 cuts can be made using the Arcuate Incision Pattern. Arcuate Incision Pattern cuts




                                           137
Case 1:20-cv-00842-CFC-JLH Document 141 Filed 06/17/21 Page 138 of 213 PageID #:
                                    11569



 are arc-shaped partial thickness cuts and are made in the cornea at a programmed

 diameter from the center.”

       307. Alcon’s manufacture, use, offer to sell, and sale of the LenSx in the

 United States has infringed and continues to infringe the ’023 patent under 35 U.S.C.

 § 271(a).

       308. Alcon’s customers in the United States have directly infringed and

 continue to directly infringe the ’023 patent by using the LenSx for its FDA-

 approved indications (including corneal cuts/incisions during cataract surgery).

       309. Alcon has actively induced and continues to actively induce

 infringement of the ’023 patent by encouraging its customers to use the LenSx, with

 specific intent, knowledge and/or willful blindness that the induced acts constitute

 patent infringement, in violation of 35 U.S.C. § 271(b). Upon information and belief,

 Alcon’s inducing acts include marketing the LenSx, supporting the ongoing use of

 the LenSx by providing consumables such as the LenSx SoftFit Patient Interface for

 use with the LenSx, and providing installation, maintenance, service, and/or repair

 of the LenSx. Alcon has stated that the “LenSx® Laser requires use of proprietary

 sterile disposable Patient Interfaces.” Alcon has further stated “[t]he consumables

 used in conjunction with ALCON® instrument products constitute a complete

 surgical system.” Alcon’s inducing acts also include providing instructions to use

 the LenSx for its FDA-approved indications (including corneal cuts/incisions during



                                         138
Case 1:20-cv-00842-CFC-JLH Document 141 Filed 06/17/21 Page 139 of 213 PageID #:
                                    11570



 cataract surgery) in an infringing manner, including providing the information

 relevant to each of the claim limitations that is referenced and/or quoted in the

 paragraphs above. Additionally, upon information and belief, Alcon has published

 and provided product documentation and educational materials that instruct and

 encourage its customers to use the LenSx for its FDA-approved indications in an

 infringing manner, with knowledge and/or with willful blindness that the induced

 acts constitute patent infringement. Moreover, upon information and belief, Alcon

 warns customers in the Operator’s Manual for the LenSx that its “instructions must

 be observed.”

       310. Alcon has known of the ’023 patent and of its infringement prior to this

 litigation, and it is further on notice through this lawsuit. Alcon’s knowledge of the

 ’023 patent, together with its knowledge about the design and operation of the

 LenSx, gave Alcon knowledge that its customers’ use of the LenSx constitutes patent

 infringement, because the language of the ’023 patent claims plainly reads upon the

 LenSx. Alcon’s knowledge of infringement is also demonstrated by its receipt of

 correspondence and infringement charts specifically identifying its infringing acts,

 the allegations contained in this amended complaint, its prior knowledge of the

 patent and the subject matter claimed, its statements touting the advantages of

 features that it knew to be patented, and the affirmative measures it took to address

 its risk of liability for patent infringement. Alcon’s specific intent to induce



                                          139
Case 1:20-cv-00842-CFC-JLH Document 141 Filed 06/17/21 Page 140 of 213 PageID #:
                                    11571



 infringement is demonstrated by its continued infringing acts despite this

 knowledge.

       311. Alcon has infringed and continues to infringe the ’023 patent by

 supplying or causing to be supplied in or from the United States, without authority,

 all or a substantial portion of the components of the patented invention, including

 but not limited to the LenSx (in either assembled or unassembled form), parts and

 software for the LenSx, and consumables such as the LenSx SoftFit Patient Interface,

 where such components are uncombined in whole or in part, in such a manner as to

 actively induce the combination of such components outside of the United States in

 a manner that would infringe the patent if such combination occurred within the

 United States, in violation of 35 U.S.C. § 271(f)(1). The components include but are

 not limited to the hardware and software components that are used to enable and

 perform “Cornea Arcuate,” “Cornea Primary,” and “Cornea Secondary” Programs

 that perform the FDA-approved partial thickness corneal cuts/incisions during

 cataract surgery in an infringing manner. Alcon’s inducing acts include instructions

 on assembly and use of the LenSx and consumables for use with the LenSx,

 marketing the LenSx, and providing installation, maintenance, service, and/or repair

 of the LenSx. Alcon has stated that the “LenSx® Laser requires use of proprietary

 sterile disposable Patient Interfaces.” Alcon has further stated “[t]he consumables

 used in conjunction with ALCON® instrument products constitute a complete



                                         140
Case 1:20-cv-00842-CFC-JLH Document 141 Filed 06/17/21 Page 141 of 213 PageID #:
                                    11572



 surgical system.” Additionally, upon information and belief, Alcon publishes and

 provides product documentation and educational materials that instruct and

 encourage its customers to use the LenSx for its FDA-approved indications for use

 and in an infringing manner, including providing the information relevant to each of

 the claim limitations that is referenced and/or quoted in the paragraphs above, with

 knowledge and/or with willful blindness that the induced acts constitute patent

 infringement.

       312. Alcon is not licensed under the ’023 patent.

       313. The marking requirement of 35 U.S.C. § 287(a) has been satisfied

 through J&J Vision’s marking of the Catalys® Precision Laser System.

       314. J&J Vision has been damaged and will continue to be damaged by

 Alcon’s infringement of the ’023 patent.

       315. J&J Vision has suffered and will continue to suffer irreparable harm

 unless and until Alcon’s infringing activities are enjoined by this Court. J&J Vision

 does not have an adequate remedy at law.

       316. Despite Alcon’s knowledge of the ’023 patent and of its infringing

 activities, Alcon has continued to manufacture, use, offer to sell, and/or sell the

 LenSx. Alcon’s infringement of the ’023 patent has been willful, making this an

 exceptional case and entitling J&J Vision to an award of increased damages and

 attorneys’ fees.



                                         141
Case 1:20-cv-00842-CFC-JLH Document 141 Filed 06/17/21 Page 142 of 213 PageID #:
                                    11573



                                    COUNT XI
                           Infringement of the ’024 Patent

       317. J&J Vision incorporates by reference the allegations set forth in

 paragraphs 1 through 316 as though fully set forth herein.

       318. Alcon has directly and indirectly infringed, and continues to infringe,

 literally or under the doctrine of equivalents, one or more claims of the ’024 patent,

 by making, using, offering to sell, and/or selling the LenSx and consumables in the

 United States, and supplying or causing to be supplied the LenSx and consumables

 from the United States for use abroad, without authority or license, in violation of

 35 U.S.C. § 271.

       319. For example, the LenSx meets each limitation of claim 1 of the ’024

 patent, which claims:

       A cataract surgery method of treating target tissue in one or more of a
       cornea, limbus or sclera of a patient’s eye, comprising:

              generating a treatment light beam;

              deflecting the treatment light beam using a scanner to form first
              and second treatment patterns;

              delivering the first treatment pattern to a first target tissue
              selected from the group consisting of the cornea, limbus and
              sclera of the patient’s eye to form a cataract incision that is sized
              to provide access to an eye chamber of the patient’s eye for lens
              removal instrumentation; and

              delivering the second treatment pattern to a second target tissue
              to form a relaxation incision along or near limbus tissue or along
              corneal tissue anterior to the limbus tissue of the patient’s eye to
              reduce astigmatism thereof,


                                           142
Case 1:20-cv-00842-CFC-JLH Document 141 Filed 06/17/21 Page 143 of 213 PageID #:
                                    11574



              wherein the incision formed by delivering the first treatment
              pattern only partially extends through the target tissue.

       320. The LenSx practices a cataract surgery method of treating target tissue

 in one or more of a cornea, limbus or sclera of a patient’s eye. For example, Alcon

 has stated that “[t]he LenSx® Laser is indicated for use in patients undergoing

 cataract surgery for removal of the crystalline lens. Intended uses in cataract surgery

 include … the creation of single plane and multi-plane arc cuts/incisions in the

 cornea. … The incision is achieved by contiguously placed microphotodisruptions

 scanned by a computer-controlled delivery system.”

       321. The LenSx generates a treatment light beam. For example, Alcon has

 stated that “[t]he LenSx® Laser uses focused femtosecond laser pulses to create

 incisions and separates tissue in the lens capsule, crystalline lens and cornea.”

       322. The LenSx deflects the treatment light beam using a scanner to form

 first and second treatment patterns. For example, Alcon has stated that “[a]

 computer-controlled scanning system directs the laser beam throughout a three-

 dimensional pattern to produce an incision.” Alcon states that “[t]he Primary

 Incision Pattern is used to create corneal incisions.” Additionally, Alcon has stated

 that “[a]rcuate corneal cuts can be made using the Arcuate Incision Pattern.”

       323. The LenSx delivers the first treatment pattern to a first target tissue

 selected from the group consisting of the cornea, limbus and sclera of the patient’s

 eye to form a cataract incision that is sized to provide access to an eye chamber of


                                          143
Case 1:20-cv-00842-CFC-JLH Document 141 Filed 06/17/21 Page 144 of 213 PageID #:
                                    11575



 the patient’s eye for lens removal instrumentation. For example, Alcon has stated

 that “[t]he LenSx® Laser is indicated for use in patients undergoing cataract surgery

 for removal of the crystalline lens. Intended uses in cataract surgery include … the

 creation of single plane and multi-plane arc cuts/incisions in the cornea.” Alcon has

 also stated that “[t]he Primary Incision Pattern is used to create corneal incisions.”

       324. The LenSx delivers the second treatment pattern to a second target

 tissue to form a relaxation incision along or near limbus tissue or along corneal tissue

 anterior to the limbus tissue of the patient’s eye to reduce astigmatism thereof,

 wherein the incision formed by delivering the first treatment pattern only partially

 extends through the target tissue. For example, Alcon has stated that “[a]rcuate

 corneal cuts can be made using the Arcuate Incision Pattern. Arcuate Incision Pattern

 cuts are arc-shaped partial thickness cuts and are made in the cornea at a

 programmed diameter from the center.” Alcon has also stated that “[t]he Primary

 Incision Pattern is used to create corneal incisions. … The Primary Incision Pattern

 may represent a completely penetrating cut or a partial thickness cut.”

       325. Alcon’s use of the LenSx in the United States has infringed and

 continues to infringe the ’024 patent under 35 U.S.C. § 271(a).

       326. Alcon’s customers in the United States have directly infringed and

 continue to directly infringe the ’024 patent by using the LenSx for its FDA-

 approved indications (including corneal cuts/incisions during cataract surgery).



                                           144
Case 1:20-cv-00842-CFC-JLH Document 141 Filed 06/17/21 Page 145 of 213 PageID #:
                                    11576



       327. Alcon has actively induced and continues to actively induce

 infringement of the ’024 patent by encouraging its customers to use the LenSx, with

 specific intent, knowledge and/or willful blindness that the induced acts constitute

 patent infringement, in violation of 35 U.S.C. § 271(b). Upon information and belief,

 Alcon’s inducing acts include marketing the LenSx, supporting the ongoing use of

 the LenSx by providing consumables such as the LenSx SoftFit Patient Interface for

 use with the LenSx, and providing installation, maintenance, service, and/or repair

 of the LenSx. Alcon has stated that the “LenSx® Laser requires use of proprietary

 sterile disposable Patient Interfaces.” Alcon has further stated “[t]he consumables

 used in conjunction with ALCON® instrument products constitute a complete

 surgical system.” Alcon’s inducing acts also include providing instructions to use

 the LenSx for its FDA-approved indications (including corneal cuts/incisions during

 cataract surgery) in an infringing manner, including providing the information

 relevant to each of the claim limitations that is referenced and/or quoted in the

 paragraphs above. Additionally, upon information and belief, Alcon has published

 and provided product documentation and educational materials that instruct and

 encourage its customers to use the LenSx for its FDA-approved indications in an

 infringing manner, with knowledge and/or with willful blindness that the induced

 acts constitute patent infringement. Moreover, upon information and belief, Alcon




                                         145
Case 1:20-cv-00842-CFC-JLH Document 141 Filed 06/17/21 Page 146 of 213 PageID #:
                                    11577



 warns customers in the Operator’s Manual for the LenSx that its “instructions must

 be observed.”

       328. Alcon has known of the ’024 patent and of its infringement prior to this

 litigation, and it is further on notice through this lawsuit. Alcon’s knowledge of the

 ’024 patent, together with its knowledge about the design and operation of the

 LenSx, gave Alcon knowledge that its customers’ use of the LenSx constitutes patent

 infringement, because the language of the ’024 patent claims plainly reads upon the

 LenSx. Alcon’s knowledge of infringement is also demonstrated by its receipt of

 correspondence and infringement charts specifically identifying its infringing acts,

 the allegations contained in this amended complaint, its prior knowledge of the

 patent and the subject matter claimed, its statements touting the advantages of

 features that it knew to be patented, and the affirmative measures it took to address

 its risk of liability for patent infringement. Alcon’s specific intent to induce

 infringement is demonstrated by its continued infringing acts despite this

 knowledge.

       329. Alcon is not licensed under the ’024 patent.

       330. J&J Vision has been damaged and will continue to be damaged by

 Alcon’s infringement of the ’024 patent.




                                          146
Case 1:20-cv-00842-CFC-JLH Document 141 Filed 06/17/21 Page 147 of 213 PageID #:
                                    11578



       331. J&J Vision has suffered and will continue to suffer irreparable harm

 unless and until Alcon’s infringing activities are enjoined by this Court. J&J Vision

 does not have an adequate remedy at law.

       332. Despite Alcon’s knowledge of the ’024 patent and of its infringing

 activities, Alcon has continued to manufacture, use, offer to sell, and/or sell the

 LenSx. Alcon’s infringement of the ’024 patent has been willful, making this an

 exceptional case and entitling J&J Vision to an award of increased damages and

 attorneys’ fees.

                                   COUNT XII
                          Infringement of the ’648 Patent

       333. J&J Vision incorporates by reference the allegations set forth in

 paragraphs 1 through 332 as though fully set forth herein.

       334. Alcon has directly and indirectly infringed, and continues to infringe,

 literally or under the doctrine of equivalents, one or more claims of the ’648 patent,

 by making, using, offering to sell, and/or selling the LenSx and consumables in the

 United States, and supplying or causing to be supplied the LenSx and consumables

 from the United States for use abroad, without authority or license, in violation of

 35 U.S.C. § 271.

       335. For example, the LenSx meets each limitation of claim 1 of the ’648

 patent, which claims:




                                          147
Case 1:20-cv-00842-CFC-JLH Document 141 Filed 06/17/21 Page 148 of 213 PageID #:
                                    11579



       A laser surgical system for making incisions in ocular tissues during a
       cataract surgical procedure, the system comprising:

              a laser system comprising a scanning assembly;

              a laser operable to generate a laser beam configured to incise
              ocular tissue;

              an imaging device configured to acquire image data of at least a
              portion of the lens; and

              a control system operably coupled to the laser system and
              configured to:

                    operate the imaging device to generate image data for the
                    patient’s crystalline lens;

                    process the image data to determine an anterior capsule
                    incision scanning pattern for scanning a focal zone of the
                    laser beam for performing an anterior capsule incision;
                    and

                    operate the laser and the scanning assembly to scan the
                    focal zone of the laser beam in the anterior capsule
                    incision scanning pattern to perform the anterior capsule
                    incision, wherein positioning of the focal zone is
                    determined in part by the control system based on the
                    image data.

       336. The LenSx is a laser surgical system for making incisions in ocular

 tissues during a cataract surgical procedure. For example, Alcon has stated that

 “[t]he LenSx® Laser is indicated for use in patients undergoing cataract surgery …

 The LenSx® Laser creates incisions through tightly focused femtosecond laser

 pulses that cut tissue with micron-scale precision.”

       337. The LenSx has a laser system comprising a scanning assembly. For

 example, Alcon has stated that the LenSx has “[a] computer-controlled scanning

                                         148
Case 1:20-cv-00842-CFC-JLH Document 141 Filed 06/17/21 Page 149 of 213 PageID #:
                                    11580



 system [that] directs the focused laser beam throughout a three-dimensional pattern

 to produce an incision.”

       338. The LenSx has a laser operable to generate a laser beam configured to

 incise ocular tissue. For example, Alcon has stated that the LenSx has “an

 ophthalmic surgical laser which uses focused femtosecond laser pulses to create

 incisions and to separate tissue within the lens capsule, crystalline lens, and the

 cornea. A femtosecond light pulse[] is focused into a sufficiently small spot in order

 to achieve photodisruption of the tissue inside the focus. A tiny volume of tissue, a

 few microns in diameter, is thereby photodisrupted at the laser focus. A computer-

 controlled scanning system directs the focused laser beam throughout a three-

 dimensional pattern to produce an incision.”

       339. The LenSx has an imaging device configured to acquire image data of

 at least a portion of the lens. Upon information and belief, the LenSx uses a 3D

 spectral domain OCT imaging assembly. For example, Alcon has stated that its OCT

 imaging assembly is “a low power visible wavelength light source that is scanned

 throughout the transparent structures of the anterior chamber of the eye.”

       340. The LenSx has a control system operably coupled to the laser system

 and configured to operate the imaging device to generate image data for the patient’s

 crystalline lens. For example, Alcon has stated that in the LenSx, “a computer

 monitors and controls the beam energy, repetition rate, safety shutters, footswitch,



                                          149
Case 1:20-cv-00842-CFC-JLH Document 141 Filed 06/17/21 Page 150 of 213 PageID #:
                                    11581



 laser diagnostics, the position of the scanners and the position of the scanning

 objective lens.” Upon information and belief, the LenSx uses its OCT imaging

 assembly to generate what Alcon refers to as a circle scan. For example, Alcon has

 illustrated a circle scan as follows:




 The circle scan provides an image of the patient’s crystalline lens. For example,

 Alcon has shown an image of a circle scan as follows:




       341. The LenSx has a control system operably coupled to the laser system

 and configured to process the image data to determine an anterior capsule incision

 scanning pattern for scanning a focal zone of the laser beam for performing an

                                         150
Case 1:20-cv-00842-CFC-JLH Document 141 Filed 06/17/21 Page 151 of 213 PageID #:
                                    11582



 anterior capsule incision. For example, Alcon has stated that the LenSx “includes an

 optical coherence tomography (OCT) based imaging device that assists in localizing

 specific target locations.” Alcon has also stated that a “[c]ircle scan OCT image of

 the lens and capsule is displayed [on] the top right area of the Surgical Display. The

 circle scan is performed along the Capsule Pattern diameter as defined on the video

 microscope image of the eye.” Alcon has also stated that “[t]he Capsule Pattern is

 used to perform an anterior capsulotomy of the crystalline lens.” Alcon has also

 stated that “[t]he surgical effect is produced by scanning thousands of individual

 pulses” and the location of those pulses “is controlled by moving the focus of the

 laser beam to the desired surgical target location. A computer-controlled scanning

 system directs the laser beam throughout a three-dimensional pattern to produce an

 incision.”

       342. The LenSx has a control system operably coupled to the laser system

 and configured to operate the laser and the scanning assembly to scan the focal zone

 of the laser beam in the anterior capsule incision scanning pattern to perform the

 anterior capsule incision, wherein positioning of the focal zone is determined in part

 by the control system based on the image data. For example, Alcon has stated that

 the LenSx “includes an optical coherence tomography (OCT) based imaging device

 that assists in localizing specific target locations.” Alcon has also stated that a

 “[c]ircle scan OCT image of the lens and capsule is displayed [on] the top right area



                                          151
Case 1:20-cv-00842-CFC-JLH Document 141 Filed 06/17/21 Page 152 of 213 PageID #:
                                    11583



 of the Surgical Display. The circle scan is performed along the Capsule Pattern

 diameter as defined on the video microscope image of the eye.” Alcon has also stated

 that “[t]he Capsule Pattern is used to perform an anterior capsulotomy of the

 crystalline lens.” Alcon has also stated that “[t]he surgical effect is produced by

 scanning thousands of individual pulses” and the location of those pulses “is

 controlled by moving the focus of the laser beam to the desired surgical target

 location. A computer-controlled scanning system directs the laser beam throughout

 a three-dimensional pattern to produce an incision.”

       343. Alcon’s manufacture, use, offer to sell, and sale of the LenSx in the

 United States has infringed and continues to infringe the ’648 patent under 35 U.S.C.

 § 271(a).

       344. Alcon’s customers in the United States have directly infringed and

 continue to directly infringe the ’648 patent by using the LenSx for its FDA-

 approved indications (including anterior capsulotomy).

       345. Alcon has actively induced and continues to actively induce

 infringement of the ’648 patent by encouraging its customers to use the LenSx, with

 specific intent, knowledge and/or willful blindness that the induced acts constitute

 patent infringement, in violation of 35 U.S.C. § 271(b). Upon information and belief,

 Alcon’s inducing acts include marketing the LenSx, supporting the ongoing use of

 the LenSx by providing consumables such as the LenSx SoftFit Patient Interface for



                                         152
Case 1:20-cv-00842-CFC-JLH Document 141 Filed 06/17/21 Page 153 of 213 PageID #:
                                    11584



 use with the LenSx, and providing installation, maintenance, service, and/or repair

 of the LenSx. Alcon has stated that the “LenSx® Laser requires use of proprietary

 sterile disposable Patient Interfaces.” Alcon has further stated “[t]he consumables

 used in conjunction with ALCON® instrument products constitute a complete

 surgical system.” Alcon’s inducing acts also include providing instructions to use

 the LenSx for its FDA-approved indications (including anterior capsulotomy) in an

 infringing manner, including providing the information relevant to each of the claim

 limitations that is referenced and/or quoted in the paragraphs above. Additionally,

 upon information and belief, Alcon has published and provided product

 documentation and educational materials that instruct and encourage its customers

 to use the LenSx for its FDA-approved indications in an infringing manner, with

 knowledge and/or with willful blindness that the induced acts constitute patent

 infringement. Moreover, upon information and belief, Alcon warns customers in the

 Operator’s Manual for the LenSx that its “instructions must be observed.”

       346. Alcon has known of the ’648 patent and of its infringement prior to this

 litigation, and it is further on notice through this lawsuit. Alcon’s knowledge of the

 ’648 patent, together with its knowledge about the design and operation of the

 LenSx, gave Alcon knowledge that its customers’ use of the LenSx constitutes patent

 infringement, because the language of the ’648 patent claims plainly reads upon the

 LenSx. Alcon’s knowledge of infringement is also demonstrated by its receipt of



                                          153
Case 1:20-cv-00842-CFC-JLH Document 141 Filed 06/17/21 Page 154 of 213 PageID #:
                                    11585



 correspondence and infringement charts specifically identifying its infringing acts,

 the allegations contained in the original complaint, its prior knowledge of the patent

 and the subject matter claimed, its statements touting the advantages of features that

 it knew to be patented, and the affirmative measures it took to address its risk of

 liability for patent infringement. Alcon’s specific intent to induce infringement is

 demonstrated by its continued infringing acts despite this knowledge.

       347. Alcon has contributed to and continues to contribute to infringement of

 the ’648 patent by offering to sell and selling the LenSx that its customers use to

 infringe the patent, in violation of 35 U.S.C. § 271(c). Alcon does so knowing that

 the LenSx constitutes a material part of the invention, and that it is especially made

 and especially adapted for use in an infringement of the patent. The LenSx is and

 consumables are designed and configured so that the customer will use the system

 to perform FDA-approved anterior capsulotomy in a manner that infringes the

 patent, including as set forth limitation-by-limitation in the paragraphs above. The

 customer necessarily infringes the patent when it uses the LenSx for the FDA-

 approved indicated use in the creation of an anterior capsulotomy during cataract

 surgery. The LenSx includes a separate and distinct mode of operation, the

 “Capsule” Program, that performs anterior capsulotomy in an infringing manner,

 and for which there is no substantial noninfringing use. Using the LenSx for the

 FDA-approved indication of anterior capsulotomy during cataract surgery is not a



                                          154
Case 1:20-cv-00842-CFC-JLH Document 141 Filed 06/17/21 Page 155 of 213 PageID #:
                                    11586



 staple article or commodity of commerce, and does not have a substantial

 noninfringing use. Upon information and belief, customers have no practical ability

 to modify or use the LenSx for the indicated use of anterior capsulotomy in a way to

 avoid infringement of the ’648 patent.

       348. Alcon has infringed and continues to infringe the ’648 patent by

 supplying or causing to be supplied in or from the United States, without authority,

 all or a substantial portion of the components of the patented invention, including

 but not limited to the LenSx (in either assembled or unassembled form), parts and

 software for the LenSx, and consumables such as the LenSx SoftFit Patient Interface,

 where such components are uncombined in whole or in part, in such a manner as to

 actively induce the combination of such components outside of the United States in

 a manner that would infringe the patent if such combination occurred within the

 United States, in violation of 35 U.S.C. § 271(f)(1). The components include but are

 not limited to the hardware and software components that are used to enable and

 perform the “Capsule” Program that performs the FDA-approved anterior

 capsulotomy in an infringing manner. Alcon’s inducing acts include instructions on

 assembly and use of the LenSx and consumables for use with the LenSx, marketing

 the LenSx, and providing installation, maintenance, service, and/or repair of the

 LenSx. Alcon has stated that the “LenSx® Laser requires use of proprietary sterile

 disposable Patient Interfaces.” Alcon has further stated “[t]he consumables used in



                                          155
Case 1:20-cv-00842-CFC-JLH Document 141 Filed 06/17/21 Page 156 of 213 PageID #:
                                    11587



 conjunction with ALCON® instrument products constitute a complete surgical

 system.” Additionally, upon information and belief, Alcon publishes and provides

 product documentation and educational materials that instruct and encourage its

 customers to use the LenSx for its FDA-approved indications for use and in an

 infringing manner, including providing the information relevant to each of the claim

 limitations that is referenced and/or quoted in the paragraphs above, with knowledge

 and/or with willful blindness that the induced acts constitute patent infringement.

       349. Alcon has infringed and continues to infringe the ’648 patent by

 supplying or causing to be supplied in or from the United States, without authority,

 at least one component of the patented invention, including but not limited to the

 LenSx (in either assembled or unassembled form), and parts and software for the

 LenSx, that is especially made or especially adapted for use in the invention and not

 a staple article or commodity of commerce suitable for substantial noninfringing use,

 where such component is uncombined in whole or in part, knowing that such

 component is so made or adapted and intending that such component(s) will be

 combined outside of the United States in a manner that infringe the patent if such

 combination occurred within the United States, in violation of 35 U.S.C. § 271(f)(2).

 The components include but are not limited to the hardware and software

 components that are used to enable and perform the “Capsule” Program that

 performs the FDA-approved anterior capsulotomy in an infringing manner,



                                         156
Case 1:20-cv-00842-CFC-JLH Document 141 Filed 06/17/21 Page 157 of 213 PageID #:
                                    11588



 including as set forth limitation-by-limitation in the paragraphs above, and for which

 there are no substantial noninfringing uses. Using the LenSx for the FDA-approved

 indicated uses of anterior capsulotomy during cataract surgery is not a staple article

 or commodity of commerce, and does not have a substantial noninfringing use. Upon

 information and belief, customers have no practical ability to modify or use the

 LenSx or the components thereto for the indicated uses of anterior capsulotomy in a

 way to avoid infringement of the ’648 patent.

       350. Alcon is not licensed under the ’648 patent.

       351. The marking requirement of 35 U.S.C. § 287(a) has been satisfied

 through J&J Vision’s marking of the Catalys® Precision Laser System.

       352. J&J Vision has been damaged and will continue to be damaged by

 Alcon’s infringement of the ’648 patent.

       353. J&J Vision has suffered and will continue to suffer irreparable harm

 unless and until Alcon’s infringing activities are enjoined by this Court. J&J Vision

 does not have an adequate remedy at law.

       354. Despite Alcon’s knowledge of the ’648 patent and of its infringing

 activities, Alcon has continued to manufacture, use, offer to sell, and/or sell the

 LenSx. Alcon’s infringement of the ’648 patent has been willful, making this an

 exceptional case and entitling J&J Vision to an award of increased damages and

 attorneys’ fees.



                                          157
Case 1:20-cv-00842-CFC-JLH Document 141 Filed 06/17/21 Page 158 of 213 PageID #:
                                    11589



                                  COUNT XIII
                          Infringement of the ’903 Patent

       355. J&J Vision incorporates by reference the allegations set forth in

 paragraphs 1 through 354 as though fully set forth herein.

       356. Alcon has directly and indirectly infringed, and continues to infringe,

 literally or under the doctrine of equivalents, one or more claims of the ’903 patent,

 by making, using, offering to sell, and/or selling the LenSx and consumables in the

 United States, and supplying or causing to be supplied the LenSx and consumables

 from the United States for use abroad, without authority or license, in violation of

 35 U.S.C. § 271.

       357. For example, the LenSx meets each limitation of claim 1 of the ’903

 patent, which claims:

       A laser surgical system for making incisions in ocular tissues during a
       cataract surgical procedure, the system comprising:

              a laser system comprising a scanning assembly, a laser operable
              to generate a laser beam configured to incise ocular tissue;

              an imaging device configured to acquire image data from
              locations distributed throughout a volume of a crystalline lens of
              the patient and construct one or more images of the patient’s eye
              tissues from the image data, wherein the one or more images
              comprise an image of at least a portion of the crystalline lens;
              and

              a control system operably coupled to the laser system and
              configured to:




                                          158
Case 1:20-cv-00842-CFC-JLH Document 141 Filed 06/17/21 Page 159 of 213 PageID #:
                                    11590



                    operate the imaging device to generate image data of a
                    continuous depth profile of the volume of the patient’s
                    crystalline lens;

                    identify one or more boundaries of the one or more tissue
                    structures of the crystalline lens based at least in part on
                    the image data;

                    process the image data to determine a lens fragmentation
                    treatment region of the lens of the eye based at least in part
                    upon the one or more boundaries, the lens fragmentation
                    treatment region comprising a posterior cutting boundary
                    located anterior to the posterior capsule of the lens;

                    process the image data to determine a lens fragmentation
                    scanning pattern for scanning a focal zone of the laser
                    beam for performing lens fragmentation, the lens
                    fragmentation pattern comprising a scanning pattern at a
                    plurality of depths within the lens fragmentation treatment
                    region; and

                    operate the laser and the scanning assembly to scan the
                    focal zone of the laser beam in the lens fragmentation
                    scanning pattern consecutively at each of the plurality of
                    depths within the lens fragmentation treatment region,

              wherein positioning of the focal zone is guided by the control
              system based on the image data.

       358. The LenSx is a laser surgical system for making incisions in ocular

 tissues during a cataract surgical procedure. For example, Alcon has stated that

 “[t]he LenSx® Laser is indicated for use in patients undergoing cataract surgery …

 The LenSx® Laser creates incisions through tightly focused femtosecond laser

 pulses that cut tissue with micron-scale precision.”




                                          159
Case 1:20-cv-00842-CFC-JLH Document 141 Filed 06/17/21 Page 160 of 213 PageID #:
                                    11591



       359. The LenSx has a laser system comprising a scanning assembly, a laser

 operable to generate a laser beam configured to incise ocular tissue. For example,

 Alcon has stated that the LenSx has “an ophthalmic surgical laser which uses focused

 femtosecond laser pulses to create incisions and to separate tissue within the lens

 capsule, crystalline lens, and the cornea. A femtosecond light pulse[] is focused into

 a sufficiently small spot in order to achieve photodisruption of the tissue inside the

 focus. A tiny volume of tissue, a few microns in diameter, is thereby photodisrupted

 at the laser focus. A computer-controlled scanning system directs the focused laser

 beam throughout a three-dimensional pattern to produce an incision.”

       360. The LenSx has an imaging device configured to acquire image data

 from locations distributed throughout a volume of a crystalline lens of the patient

 and construct one or more images of the patient’s eye tissues from the image data,

 wherein the one or more images comprise an image of at least a portion of the

 crystalline lens. Upon information and belief, the LenSx uses a 3D spectral domain

 OCT imaging device. For example, Alcon has stated that “[t]he OCT consists of a

 low power visible wavelength light source that is scanned throughout the transparent

 structures of the anterior chamber of the eye. Light scattered from ocular structures

 and surfaces within the eye is analyzed to produce cross sectional images of the eye’s

 anterior segment. Various sectioned images may be produced, including a wide field

 line scan of the anterior chamber, magnified cross sections of the cornea at the points



                                          160
Case 1:20-cv-00842-CFC-JLH Document 141 Filed 06/17/21 Page 161 of 213 PageID #:
                                    11592



 of planned incisions, and circle and line scans of the lens and capsule.” Upon

 information and belief the LenSx uses its OCT imaging assembly to generate what

 Alcon refers to as a line scan. For example, Alcon has shown an image of a line scan

 as follows:




 The line scan provides an image of at least a portion of the crystalline lens.

       361. The LenSx has a control system operably coupled to the laser system

 and configured to operate the imaging device to generate image data of a continuous

 depth profile of the volume of the patient’s crystalline lens. Upon information and

 belief, the LenSx uses a 3D spectral domain OCT imaging device. For example,

 Alcon has stated that its OCT imaging assembly is “a low power visible wavelength

 light source that is scanned throughout the transparent structures of the anterior

 chamber of the eye.” Upon information and belief, the line scan depicted above

 shows a continuous depth profile of the volume of the patient’s crystalline lens.

       362. The LenSx has a control system operably coupled to the laser system

 and configured to identify one or more boundaries of the one or more tissue


                                          161
Case 1:20-cv-00842-CFC-JLH Document 141 Filed 06/17/21 Page 162 of 213 PageID #:
                                    11593



 structures of the crystalline lens based at least in part on the image data. For example,

 with respect to the above image of a line scan, Alcon has stated that “[t]he Lens

 treatment volume is represented by a yellow semi-transparent solid. The upper arc

 of the solid matches the programmed Anterior Lens Curvature and the lower arc

 corresponds to the programmed Posterior Lens Curvature.”

       363. The LenSx has a control system operably coupled to the laser system

 and configured to process the image data to determine a lens fragmentation treatment

 region of the lens of the eye based at least in part upon the one or more boundaries,

 the lens fragmentation treatment region comprising a posterior cutting boundary

 located anterior to the posterior capsule of the lens. For example, Alcon has stated

 that “[a] computer monitors and controls the beam energy, repetition rate, safety

 shutters, footswitch, laser diagnostics, the position of the scanners and the position

 of the scanning objective lens.” Alcon has also stated that the LenSx “includes an

 optical coherence tomography (OCT) based imaging device that assists in localizing

 specific target locations.” Upon information and belief, the LenSx displays a

 treatment region to the user. For example, Alcon has shown an image of a treatment

 region as follows:




                                           162
Case 1:20-cv-00842-CFC-JLH Document 141 Filed 06/17/21 Page 163 of 213 PageID #:
                                    11594




 Alcon has stated that “[t]he Lens treatment volume is represented by a yellow semi-

 transparent solid. The upper arc of the solid matches the programmed Anterior Lens

 Curvature and the lower arc corresponds to the programmed Posterior Lens

 Curvature.” Alcon has stated that the “yellow solid” corresponds to the “volume of

 the Lens Pattern.” Alcon has described the “Lens Pattern” as “used to perform

 phacofragmentation of the crystalline lens.”

       364. The LenSx has a control system operably coupled to the laser system

 and configured to process the image data to determine a lens fragmentation scanning

 pattern for scanning a focal zone of the laser beam for performing lens

 fragmentation, the lens fragmentation pattern comprising a scanning pattern at a

 plurality of depths within the lens fragmentation treatment region. For example,

 Alcon has stated that the “Lens Pattern is used to perform phacofragmentation of the

 crystalline lens. Lens Patterns may be specified as Chop, Cylinder or combined Chop

 and Cylinder patterns.” Alcon has also stated that these “Lens phacofragmentation

 patterns are programmed to cut from at least 500 microns above the posterior capsule


                                         163
Case 1:20-cv-00842-CFC-JLH Document 141 Filed 06/17/21 Page 164 of 213 PageID #:
                                    11595



 to at least 500 microns below the anterior capsule.” Alcon has stated that the

 phacofragmentation “treatment pattern begins at the programmed posterior depth as

 an initial x-shaped scan is complete.” Alcon has stated that the incision of the

 treatment pattern at the programmed posterior depth is “followed by successive x-

 shaped scans created a few microns apart.” Alcon has also stated that these “cuts

 proceed from the deepest point and move anteriorly, ending below the anterior

 capsule.”

       365. The LenSx has a control system operably coupled to the laser system

 and configured to operate the laser and the scanning assembly to scan the focal zone

 of the laser beam in the lens fragmentation scanning pattern consecutively at each of

 the plurality of depths within the lens fragmentation treatment region. For example,

 Alcon has stated that the phacofragmentation “treatment pattern begins at the

 programmed posterior depth as an initial x-shaped scan is complete.” Alcon has

 stated that the incision of the treatment pattern at the programmed posterior depth is

 “followed by successive x-shaped scans created a few microns apart.” Alcon has

 also stated that these “cuts proceed from the deepest point and move anteriorly,

 ending below the anterior capsule.”

       366. The LenSx has the above-described system wherein the positioning of

 the focal zone is guided by the control system based on the image data. For example,

 Alcon has stated that the LenSx “includes an optical coherence tomography (OCT)



                                          164
Case 1:20-cv-00842-CFC-JLH Document 141 Filed 06/17/21 Page 165 of 213 PageID #:
                                    11596



 based imaging device that assists in localizing specific target locations.” Alcon has

 also stated that “[l]ens phacofragmentation patterns are programmed to cut from at

 least 500 microns above the posterior capsule to at least 500 microns below the

 anterior capsule.”

       367. Alcon’s manufacture, use, offer to sell, and sale of the LenSx in the

 United States has infringed and continues to infringe the ’903 patent under 35 U.S.C.

 § 271(a).

       368. Alcon’s customers in the United States have directly infringed and

 continue to directly infringe the ’903 patent by using the LenSx for its FDA-

 approved indications (including laser phacofragmentation).

       369. Alcon has actively induced and continues to actively induce

 infringement of the ’903 patent by encouraging its customers to use the LenSx, with

 specific intent, knowledge and/or willful blindness that the induced acts constitute

 patent infringement, in violation of 35 U.S.C. § 271(b). Upon information and belief,

 Alcon’s inducing acts include marketing the LenSx, supporting the ongoing use of

 the LenSx by providing consumables such as the LenSx SoftFit Patient Interface for

 use with the LenSx, and providing installation, maintenance, service, and/or repair

 of the LenSx. Alcon has stated that the “LenSx® Laser requires use of proprietary

 sterile disposable Patient Interfaces.” Alcon has further stated “[t]he consumables

 used in conjunction with ALCON® instrument products constitute a complete



                                         165
Case 1:20-cv-00842-CFC-JLH Document 141 Filed 06/17/21 Page 166 of 213 PageID #:
                                    11597



 surgical system.” Alcon’s inducing acts also include providing instructions to use

 the LenSx for its FDA-approved indications (including laser phacofragmentation) in

 an infringing manner, including providing the information relevant to each of the

 claim limitations that is referenced and/or quoted in the paragraphs above.

 Additionally, upon information and belief, Alcon has published and provided

 product documentation and educational materials that instruct and encourage its

 customers to use the LenSx for its FDA-approved indications in an infringing

 manner, with knowledge and/or with willful blindness that the induced acts

 constitute patent infringement. Moreover, upon information and belief, Alcon warns

 customers in the Operator’s Manual for the LenSx that its “instructions must be

 observed.”

       370. Alcon has known of the ’903 patent and of its infringement prior to this

 litigation, and it is further on notice through this lawsuit. Alcon’s knowledge of the

 ’903 patent, together with its knowledge about the design and operation of the

 LenSx, gave Alcon knowledge that its customers’ use of the LenSx constitutes patent

 infringement, because the language of the ’903 patent claims plainly reads upon the

 LenSx. Alcon’s knowledge of infringement is also demonstrated by its receipt of

 correspondence and infringement charts specifically identifying its infringing acts,

 the allegations contained in the original complaint, its prior knowledge of the patent

 and the subject matter claimed, its statements touting the advantages of features that



                                          166
Case 1:20-cv-00842-CFC-JLH Document 141 Filed 06/17/21 Page 167 of 213 PageID #:
                                    11598



 it knew to be patented, and the affirmative measures it took to address its risk of

 liability for patent infringement. Alcon’s specific intent to induce infringement is

 demonstrated by its continued infringing acts despite this knowledge.

       371. Alcon has contributed to and continues to contribute to infringement of

 the ’903 patent by offering to sell and selling the LenSx that its customers use to

 infringe the patent, in violation of 35 U.S.C. § 271(c). Alcon does so knowing that

 the LenSx constitutes a material part of the invention, and that it is especially made

 and especially adapted for use in an infringement of the patent. The LenSx is

 designed and configured so that the customer will use the system to perform FDA-

 approved lens fragmentation in a manner that infringes the patent, including as set

 forth limitation-by-limitation in the paragraphs above. The customer necessarily

 infringes the patent when it uses the LenSx for the FDA-approved indicated use of

 a laser phacofragmentation during cataract surgery. The LenSx includes a separate

 and distinct mode of operation, the “Lens” Program, that performs laser

 phacofragmentation in an infringing manner, and for which there is no substantial

 noninfringing use. Using the LenSx for the FDA-approved indication of laser

 phacofragmentation during cataract surgery is not a staple article or commodity of

 commerce, and does not have a substantial noninfringing use. Upon information and

 belief, customers have no practical ability to modify or use the LenSx for the




                                          167
Case 1:20-cv-00842-CFC-JLH Document 141 Filed 06/17/21 Page 168 of 213 PageID #:
                                    11599



 indicated use of laser phacofragmentation in a way to avoid infringement of the ’903

 patent.

       372. Alcon has infringed and continues to infringe the ’903 patent by

 supplying or causing to be supplied in or from the United States, without authority,

 all or a substantial portion of the components of the patented invention, including

 but not limited to the LenSx (in either assembled or unassembled form), parts and

 software for the LenSx, and consumables such as the LenSx SoftFit Patient Interface,

 where such components are uncombined in whole or in part, in such a manner as to

 actively induce the combination of such components outside of the United States in

 a manner that would infringe the patent if such combination occurred within the

 United States, in violation of 35 U.S.C. § 271(f)(1). The components include but are

 not limited to the hardware and software components that are used to enable and

 perform   the   “Lens”    Program    that     performs   the   FDA-approved    laser

 phacofragmentation in an infringing manner. Alcon’s inducing acts include

 instructions on assembly and use of the LenSx and consumables for use with the

 LenSx, marketing the LenSx, and providing installation, maintenance, service,

 and/or repair of the LenSx. Alcon has stated that the “LenSx® Laser requires use of

 proprietary sterile disposable Patient Interfaces.” Alcon has further stated “[t]he

 consumables used in conjunction with ALCON® instrument products constitute a

 complete surgical system.” Additionally, upon information and belief, Alcon



                                         168
Case 1:20-cv-00842-CFC-JLH Document 141 Filed 06/17/21 Page 169 of 213 PageID #:
                                    11600



 publishes and provides product documentation and educational materials that

 instruct and encourage its customers to use the LenSx for its FDA-approved

 indications for use and in an infringing manner, including providing the information

 relevant to each of the claim limitations that is referenced and/or quoted in the

 paragraphs above, with knowledge and/or with willful blindness that the induced

 acts constitute patent infringement.

       373. Alcon has infringed and continues to infringe the ’903 patent by

 supplying or causing to be supplied in or from the United States, without authority,

 at least one component of the patented invention, including but not limited to the

 LenSx (in either assembled or unassembled form), and parts and software for the

 LenSx, that is especially made or especially adapted for use in the invention and not

 a staple article or commodity of commerce suitable for substantial noninfringing use,

 where such component is uncombined in whole or in part, knowing that such

 component is so made or adapted and intending that such component(s) will be

 combined outside of the United States in a manner that infringe the patent if such

 combination occurred within the United States, in violation of 35 U.S.C. § 271(f)(2).

 The components include but are not limited to the hardware and software

 components that are used to enable and perform the “Lens” Program that performs

 the FDA-approved laser phacofragmentation in an infringing manner, including as

 set forth limitation-by-limitation in the paragraphs above, and for which there are no



                                          169
Case 1:20-cv-00842-CFC-JLH Document 141 Filed 06/17/21 Page 170 of 213 PageID #:
                                    11601



 substantial noninfringing uses. Using the LenSx for the FDA-approved indicated use

 of laser phacofragmentation during cataract surgery is not a staple article or

 commodity of commerce, and does not have a substantial noninfringing use. Upon

 information and belief, customers have no practical ability to modify or use the

 LenSx or the components thereto for the indicated use of laser phacofragmentation

 in a way to avoid infringement of the ’903 patent.

       374. Alcon is not licensed under the ’903 patent.

       375. The marking requirement of 35 U.S.C. § 287(a) has been satisfied

 through J&J Vision’s marking of the Catalys® Precision Laser System.

       376. J&J Vision has been damaged and will continue to be damaged by

 Alcon’s infringement of the ’903 patent.

       377. J&J Vision has suffered and will continue to suffer irreparable harm

 unless and until Alcon’s infringing activities are enjoined by this Court. J&J Vision

 does not have an adequate remedy at law.

       378. Despite Alcon’s knowledge of the ’903 patent and of its infringing

 activities, Alcon has continued to manufacture, use, offer to sell, and/or sell the

 LenSx. Alcon’s infringement of the ’903 patent has been willful, making this an

 exceptional case and entitling J&J Vision to an award of increased damages and

 attorneys’ fees.




                                         170
Case 1:20-cv-00842-CFC-JLH Document 141 Filed 06/17/21 Page 171 of 213 PageID #:
                                    11602



                                  COUNT XIV
                          Infringement of the ’904 Patent

       379. J&J Vision incorporates by reference the allegations set forth in

 paragraphs 1 through 378 as though fully set forth herein.

       380. Alcon has directly and indirectly infringed, and continues to infringe,

 literally or under the doctrine of equivalents, one or more claims of the ’904 patent,

 by making, using, offering to sell, and/or selling the LenSx and consumables in the

 United States, and supplying or causing to be supplied the LenSx and consumables

 from the United States for use abroad, without authority or license, in violation of

 35 U.S.C. § 271.

       381. For example, the LenSx meets each limitation of claim 1 of the ’904

 patent, which claims:

       A laser surgical system for making incisions in ocular tissues during a
       cataract surgical procedure, the system comprising:

              a laser system comprising a scanning assembly, a laser operable
              to generate a laser beam configured to incise ocular tissue;

              an imaging device configured to acquire image data from
              locations distributed throughout a volume of a crystalline lens of
              the patient and construct one or more images of the patient’s eye
              tissues from the image data, wherein the one or more images
              comprise an image of at least a portion of the crystalline lens;
              and

              a control system operably coupled to the laser system and
              configured to:




                                          171
Case 1:20-cv-00842-CFC-JLH Document 141 Filed 06/17/21 Page 172 of 213 PageID #:
                                    11603



                    operate the imaging device to generate image data of a
                    continuous depth profile of the volume of the patient’s
                    crystalline lens;

                    identify one or more boundaries of crystalline lens based
                    at least in part on the image data;

                           process the image data to determine a lens
                           fragmentation scanning pattern for scanning a focal
                           zone of the laser beam for performing lens
                           fragmentation, the lens fragmentation scanning
                           pattern comprising a planar pattern at a first depth
                           and at one or more additional depths anterior to the
                           first depth;

                           process the image data to determine a lens
                           fragmentation treatment region of the lens of the eye
                           based at least in part upon the one or more
                           boundaries;

                           operate the laser and the scanning assembly to scan
                           the focal zone of the laser beam within the lens
                           fragmentation treatment region in the planar pattern
                           at the first depth and to subsequently direct the focal
                           zone of the laser beam at the one or more additional
                           depths anterior to the first depth, thereby effecting
                           patterned laser cutting of lens tissue,

              wherein positioning of the focal zone is guided by the control
              system based on the image data.

       382. The LenSx is a laser surgical system for making incisions in ocular

 tissues during a cataract surgical procedure. For example, Alcon has stated that

 “[t]he LenSx® Laser is indicated for use in patients undergoing cataract surgery …

 The LenSx® Laser creates incisions through tightly focused femtosecond laser

 pulses that cut tissue with micron-scale precision.”



                                          172
Case 1:20-cv-00842-CFC-JLH Document 141 Filed 06/17/21 Page 173 of 213 PageID #:
                                    11604



       383. The LenSx has a laser system comprising a scanning assembly, a laser

 operable to generate a laser beam configured to incise ocular tissue. For example,

 Alcon has stated that the LenSx has “an ophthalmic surgical laser which uses focused

 femtosecond laser pulses to create incisions and to separate tissue within the lens

 capsule, crystalline lens, and the cornea. A femtosecond light pulse[] is focused into

 a sufficiently small spot in order to achieve photodisruption of the tissue inside the

 focus. A tiny volume of tissue, a few microns in diameter, is thereby photodisrupted

 at the laser focus. A computer-controlled scanning system directs the focused laser

 beam throughout a three-dimensional pattern to produce an incision.”

       384. The LenSx has an imaging device configured to acquire image data

 from locations distributed throughout a volume of a crystalline lens of the patient

 and construct one or more images of the patient’s eye tissues from the image data,

 wherein the one or more images comprise an image of at least a portion of the

 crystalline lens. Upon information and belief, the LenSx uses a 3D spectral domain

 OCT imaging device. For example, Alcon has stated that “[t]he OCT consists of a

 low power visible wavelength light source that is scanned throughout the transparent

 structures of the anterior chamber of the eye. Light scattered from ocular structures

 and surfaces within the eye is analyzed to produce cross sectional images of the eye’s

 anterior segment. Various sectioned images may be produced, including a wide field

 line scan of the anterior chamber, magnified cross sections of the cornea at the points



                                          173
Case 1:20-cv-00842-CFC-JLH Document 141 Filed 06/17/21 Page 174 of 213 PageID #:
                                    11605



 of planned incisions, and circle and line scans of the lens and capsule.” Upon

 information and belief the LenSx uses its OCT imaging assembly to generate what

 Alcon refers to as a line scan. Alcon has shown an image of a line scan as follows:




 The line scan provides an image of at least a portion of the crystalline lens.

       385. The LenSx has a control system operably coupled to the laser system

 and configured to operate the imaging device to generate image data of a continuous

 depth profile of the volume of the patient’s crystalline lens. Upon information and

 belief, the LenSx uses a 3D spectral domain OCT imaging device. For example,

 Alcon has stated that its OCT imaging assembly is “a low power visible wavelength

 light source that is scanned throughout the transparent structures of the anterior

 chamber of the eye.” Upon information and belief, the line scan depicted above

 shows a continuous depth profile of the volume of the patient’s crystalline lens.

       386. The LenSx has a control system operably coupled to the laser system

 and configured to identify one or more boundaries of the crystalline lens based at

 least in part on the image data. For example, with respect to the above image of a


                                          174
Case 1:20-cv-00842-CFC-JLH Document 141 Filed 06/17/21 Page 175 of 213 PageID #:
                                    11606



 line scan, Alcon has stated that “[t]he Lens treatment volume is represented by a

 yellow semi-transparent solid. The upper arc of the solid matches the programmed

 Anterior Lens Curvature and the lower arc corresponds to the programmed Posterior

 Lens Curvature.”

       387. The LenSx has a control system operably coupled to the laser system

 and configured to process the image data to determine a lens fragmentation scanning

 pattern for scanning a focal zone of the laser beam for performing lens

 fragmentation, the lens fragmentation scanning pattern comprising a planar pattern

 at a first depth and at one or more additional depths anterior to the first depth. For

 example, Alcon has stated that the “Lens Pattern is used to perform

 phacofragmentation of the crystalline lens. Lens Patterns may be specified as Chop,

 Cylinder or combined Chop and Cylinder patterns.” Alcon has also stated that these

 “Lens phacofragmentation patterns are programmed to cut from at least 500 microns

 above the posterior capsule to at least 500 microns below the anterior capsule.”

 Alcon has stated that the phacofragmentation “treatment pattern begins at the

 programmed posterior depth as an initial x-shaped scan is complete.” Alcon has

 stated that the incision of the treatment pattern at the programmed posterior depth is

 “followed by successive x-shaped scans created a few microns apart.” Alcon has

 also stated that these “cuts proceed from the deepest point and move anteriorly,

 ending below the anterior capsule.”



                                          175
Case 1:20-cv-00842-CFC-JLH Document 141 Filed 06/17/21 Page 176 of 213 PageID #:
                                    11607



       388. The LenSx has a control system operably coupled to the laser system

 and configured to process the image data to determine a lens fragmentation treatment

 region of the lens of the eye based at least in part upon the one or more boundaries.

 For example, Alcon has stated that “[a] computer monitors and controls the beam

 energy, repetition rate, safety shutters, footswitch, laser diagnostics, the position of

 the scanners and the position of the scanning objective lens.” Alcon has also stated

 that the LenSx “includes an optical coherence tomography (OCT) based imaging

 device that assists in localizing specific target locations.” Upon information and

 belief the LenSx uses its OCT imaging assembly to generate what Alcon refers to as

 a line scan. Alcon has shown an image of a line scan as follows:




 Alcon has stated that “[t]he Lens treatment volume is represented by a yellow semi-

 transparent solid. The upper arc of the solid matches the programmed Anterior Lens

 Curvature and the lower arc corresponds to the programmed Posterior Lens

 Curvature.” Upon information and belief the treatment volume includes the lens of

 the eye.


                                           176
Case 1:20-cv-00842-CFC-JLH Document 141 Filed 06/17/21 Page 177 of 213 PageID #:
                                    11608



       389. The LenSx has a control system operably coupled to the laser system

 and configured to operate the laser and the scanning assembly to scan the focal zone

 of the laser beam within the lens fragmentation treatment region in the planar pattern

 at the first depth and to subsequently direct the focal zone of the laser beam at the

 one or more additional depths anterior to the first depth, thereby effecting patterned

 laser cutting of lens tissue. For example, Alcon has stated that the “Lens Pattern is

 used to perform phacofragmentation of the crystalline lens. Lens Patterns may be

 specified as Chop, Cylinder or combined Chop and Cylinder patterns.” Alcon has

 also stated that these “Lens phacofragmentation patterns are programmed to cut from

 at least 500 microns above the posterior capsule to at least 500 microns below the

 anterior capsule.” Alcon has stated that the phacofragmentation “treatment pattern

 begins at the programmed posterior depth as an initial x-shaped scan is complete.”

 Alcon has stated that the incision of the treatment pattern at the programmed

 posterior depth is “followed by successive x-shaped scans created a few microns

 apart.” Alcon has also stated that these “cuts proceed from the deepest point and

 move anteriorly, ending below the anterior capsule.”

       390. The LenSx has the above-described system wherein positioning of the

 focal zone is guided by the control system based on the image data. For example,

 Alcon has stated that the LenSx “includes an optical coherence tomography (OCT)

 based imaging device that assists in localizing specific target locations.” Alcon has



                                          177
Case 1:20-cv-00842-CFC-JLH Document 141 Filed 06/17/21 Page 178 of 213 PageID #:
                                    11609



 also stated that “[l]ens phacofragmentation patterns are programmed to cut from at

 least 500 microns above the posterior capsule to at least 500 microns below the

 anterior capsule.”

       391. Alcon’s manufacture, use, offer to sell, and sale of the LenSx in the

 United States has infringed and continues to infringe the ’904 patent under 35 U.S.C.

 § 271(a).

       392. Alcon’s customers in the United States have directly infringed and

 continue to directly infringe the ’904 patent by using the LenSx for its FDA-

 approved indications (including laser phacofragmentation).

       393. Alcon has actively induced and continues to actively induce

 infringement of the ’904 patent by encouraging its customers to use the LenSx, with

 specific intent, knowledge and/or willful blindness that the induced acts constitute

 patent infringement, in violation of 35 U.S.C. § 271(b). Upon information and belief,

 Alcon’s inducing acts include marketing the LenSx, supporting the ongoing use of

 the LenSx by providing consumables such as the LenSx SoftFit Patient Interface for

 use with the LenSx, and providing installation, maintenance, service, and/or repair

 of the LenSx. Alcon has stated that the “LenSx® Laser requires use of proprietary

 sterile disposable Patient Interfaces.” Alcon has further stated “[t]he consumables

 used in conjunction with ALCON® instrument products constitute a complete

 surgical system.” Alcon’s inducing acts also include providing instructions to use



                                         178
Case 1:20-cv-00842-CFC-JLH Document 141 Filed 06/17/21 Page 179 of 213 PageID #:
                                    11610



 the LenSx for its FDA-approved indications (including laser phacofragmentation) in

 an infringing manner, including providing the information relevant to each of the

 claim limitations that is referenced and/or quoted in the paragraphs above.

 Additionally, upon information and belief, Alcon has published and provided

 product documentation and educational materials that instruct and encourage its

 customers to use the LenSx for its FDA-approved indications in an infringing

 manner, with knowledge and/or with willful blindness that the induced acts

 constitute patent infringement. Moreover, upon information and belief, Alcon warns

 customers in the Operator’s Manual for the LenSx that its “instructions must be

 observed.”

       394. Alcon has known of the ’904 patent and of its infringement prior to this

 litigation, and it is further on notice through this lawsuit. Alcon’s knowledge of the

 ’904 patent, together with its knowledge about the design and operation of the

 LenSx, gave Alcon knowledge that its customers’ use of the LenSx constitutes patent

 infringement, because the language of the ’904 patent claims plainly reads upon the

 LenSx. Alcon’s knowledge of infringement is also demonstrated by its receipt of

 correspondence and infringement charts specifically identifying its infringing acts,

 the allegations contained in the original complaint, its prior knowledge of the patent

 and the subject matter claimed, its statements touting the advantages of features that

 it knew to be patented, and the affirmative measures it took to address its risk of



                                          179
Case 1:20-cv-00842-CFC-JLH Document 141 Filed 06/17/21 Page 180 of 213 PageID #:
                                    11611



 liability for patent infringement. Alcon’s specific intent to induce infringement is

 demonstrated by its continued infringing acts despite this knowledge.

       395. Alcon has contributed to and continues to contribute to infringement of

 the ’904 patent by offering to sell and selling the LenSx that its customers use to

 infringe the patent, in violation of 35 U.S.C. § 271(c). Alcon does so knowing that

 the LenSx constitutes a material part of the invention, and that it is especially made

 and especially adapted for use in an infringement of the patent. The LenSx is

 designed and configured so that the customer will use the system to perform FDA-

 approved lens fragmentation in a manner that infringes the patent, including as set

 forth limitation-by-limitation in the paragraphs above. The customer necessarily

 infringes the patent when it uses the LenSx for the FDA-approved indicated use of

 a laser phacofragmentation during cataract surgery. The LenSx includes a separate

 and distinct mode of operation, the “Lens” Program, that performs laser

 phacofragmentation in an infringing manner. Using the LenSx for the FDA-

 approved indication of laser phacofragmentation during cataract surgery is not a

 staple article or commodity of commerce, and does not have a substantial

 noninfringing use. Upon information and belief, customers have no practical ability

 to modify or use the LenSx for the indicated use of laser phacofragmentation in a

 way to avoid infringement of the ’904 patent.




                                          180
Case 1:20-cv-00842-CFC-JLH Document 141 Filed 06/17/21 Page 181 of 213 PageID #:
                                    11612



       396. Alcon has infringed and continues to infringe the ’904 patent by

 supplying or causing to be supplied in or from the United States, without authority,

 all or a substantial portion of the components of the patented invention, including

 but not limited to the LenSx (in either assembled or unassembled form), parts and

 software for the LenSx, and consumables such as the LenSx SoftFit Patient Interface,

 where such components are uncombined in whole or in part, in such a manner as to

 actively induce the combination of such components outside of the United States in

 a manner that would infringe the patent if such combination occurred within the

 United States, in violation of 35 U.S.C. § 271(f)(1). The components include but are

 not limited to the hardware and software components that are used to enable and

 perform   the   “Lens”    Program    that     performs   the   FDA-approved    laser

 phacofragmentation in an infringing manner. Alcon’s inducing acts include

 instructions on assembly and use of the LenSx and consumables for use with the

 LenSx, marketing the LenSx, and providing installation, maintenance, service,

 and/or repair of the LenSx. Alcon has stated that the “LenSx® Laser requires use of

 proprietary sterile disposable Patient Interfaces.” Alcon has further stated “[t]he

 consumables used in conjunction with ALCON® instrument products constitute a

 complete surgical system.” Additionally, upon information and belief, Alcon

 publishes and provides product documentation and educational materials that

 instruct and encourage its customers to use the LenSx for its FDA-approved



                                         181
Case 1:20-cv-00842-CFC-JLH Document 141 Filed 06/17/21 Page 182 of 213 PageID #:
                                    11613



 indications for use and in an infringing manner, including providing the information

 relevant to each of the claim limitations that is referenced and/or quoted in the

 paragraphs above, with knowledge and/or with willful blindness that the induced

 acts constitute patent infringement.

       397. Alcon has infringed and continues to infringe the ’904 patent by

 supplying or causing to be supplied in or from the United States, without authority,

 at least one component of the patented invention, including but not limited to the

 LenSx (in either assembled or unassembled form), an parts and software for the

 LenSx, that is especially made or especially adapted for use in the invention and not

 a staple article or commodity of commerce suitable for substantial noninfringing use,

 where such component is uncombined in whole or in part, knowing that such

 component is so made or adapted and intending that such component(s) will be

 combined outside of the United States in a manner that infringe the patent if such

 combination occurred within the United States, in violation of 35 U.S.C. § 271(f)(2).

 The components include but are not limited to the hardware and software

 components that are used to enable and perform the “Lens” Program that performs

 the FDA-approved laser phacofragmentation in an infringing manner, including as

 set forth limitation-by-limitation in the paragraphs above, and for which there are no

 substantial noninfringing uses. Using the LenSx for the FDA-approved indicated use

 of laser phacofragmentation during cataract surgery is not a staple article or



                                          182
Case 1:20-cv-00842-CFC-JLH Document 141 Filed 06/17/21 Page 183 of 213 PageID #:
                                    11614



 commodity of commerce, and does not have a substantial noninfringing use. Upon

 information and belief, customers have no practical ability to modify or use the

 LenSx or the components thereto for the indicated use of laser phacofragmentation

 in a way to avoid infringement of the ’904 patent.

       398. Alcon is not licensed under the ’904 patent.

       399. The marking requirement of 35 U.S.C. § 287(a) has been satisfied

 through J&J Vision’s marking of the Catalys® Precision Laser System.

       400. J&J Vision has been damaged and will continue to be damaged by

 Alcon’s infringement of the ’904 patent.

       401. J&J Vision has suffered and will continue to suffer irreparable harm

 unless and until Alcon’s infringing activities are enjoined by this Court. J&J Vision

 does not have an adequate remedy at law.

       402. Despite Alcon’s knowledge of the ’904 patent and of its infringing

 activities, Alcon has continued to manufacture, use, offer to sell, and/or sell the

 LenSx. Alcon’s infringement of the ’904 patent has been willful, making this an

 exceptional case and entitling J&J Vision to an award of increased damages and

 attorneys’ fees.

                                   COUNT XV
                          Infringement of the ’356 Patent

       403. J&J Vision incorporates by reference the allegations set forth in

 paragraphs 1 through 402 as though fully set forth herein.


                                         183
Case 1:20-cv-00842-CFC-JLH Document 141 Filed 06/17/21 Page 184 of 213 PageID #:
                                    11615



       404. Alcon has directly and indirectly infringed, and continues to infringe,

 literally or under the doctrine of equivalents, one or more claims of the ’356 patent,

 by making, using, offering to sell, and/or selling the LenSx and consumables in the

 United States, and supplying or causing to be supplied the LenSx and consumables

 from the United States for use abroad, without authority or license, in violation of

 35 U.S.C. § 271.

       405. For example, the LenSx meets each limitation of claim 1 of the ’356

 patent, which claims:

       An optical beam scanning system for incising target tissue in a patient’s
       eye, the optical beam scanning system comprising:

              a laser source configured to deliver a laser beam comprising a
              plurality of laser pulses, the laser beam being configured to
              produce optical breakdown and initiate a plasma-mediated
              process within the target tissue at a focal spot of the laser beam;

              an Optical Coherence Tomography (OCT) imaging device
              configured to generate signals that can be used to create an image
              of eye tissue that includes the cornea of the patient’s eye;

              a delivery system for delivering the laser beam to the target tissue
              to form a cataract incision;

              a scanner operable to scan the focal spot of the laser beam to
              different locations within the patient’s eye; and

              a controller operatively coupled to the laser source, the OCT
              imaging device and the scanner, the optical beam scanning, the
              controller programmed to:

              scan the eye tissue with the OCT device to generate imaging data
              for the target tissue that includes imaging data for the cornea;



                                          184
Case 1:20-cv-00842-CFC-JLH Document 141 Filed 06/17/21 Page 185 of 213 PageID #:
                                    11616



             generate an incision pattern based at least in part on the imaging
             data, the incision pattern forming one or more relaxation
             incisions into the cornea, wherein each of the relaxation incision
             extends in an angular direction for a predetermined length less
             than a full circle, and wherein at least one of the one or more
             relaxation incisions is a partially penetrating incision that leaves
             an un-incised tissue thickness; and

             scan the focal spot of the laser beam in the incision pattern,
             wherein the focal spot of the laser beam is guided based on the
             imaging data so that the focal spot of the laser beam is scanned
             from a posterior portion of the eye and proceeding anteriorly.

       406. The LenSx has an optical beam scanning system for incising target

 tissue in a patient’s eye. For example, Alcon has stated, “[t]he LenSx® Laser is

 indicated for use in patients undergoing cataract surgery for removal of the

 crystalline lens. Intended uses in cataract surgery include an anterior capsulotomy,

 phacofragmentation, and the creation of single plane and multi-plane arc

 cuts/incisions in the cornea. … The incision is achieved by contiguously placed

 microphotodisruptions scanned by a computer-controlled delivery system.”

       407. The LenSx optical beam scanning system has a laser source configured

 to deliver a laser beam comprising a plurality of laser pulses, the laser beam being

 configured to produce optical breakdown and initiate a plasma-mediated process

 within the target tissue at a focal spot of the laser beam. For example, Alcon has

 stated, “[a]n all-solid-state laser source produces a kHz pulse train of femtosecond

 pulses. … Computer controlled scanning mirrors direct the light through a beam

 expander and through a focusing objective onto a spot at pre-determined depth


                                         185
Case 1:20-cv-00842-CFC-JLH Document 141 Filed 06/17/21 Page 186 of 213 PageID #:
                                    11617



 within the eye.” Alcon has stated that “[t]he light pulse is focused into a sufficiently

 small spot in order to achieve photodisruption of the tissue inside the focus. A tiny

 volume of tissue, a few microns in diameter, is photodisrupted at the laser focus. The

 surgical effect is produced by scanning thousands of individual pulses per second to

 produce a continuous incision or tissue separation. The location of the tissue

 photodisruption is controlled by moving the focus of the laser beam to the desired

 surgical target location.” Alcon has also stated that “[t]he LenSx® Laser focuses a

 beam of low energy pulses of infrared light into the eye. Each pulse of energy creates

 photodisruption of a micro-volume of tissue at the focus of the beam.” Upon

 information and belief photodisruption produced optical breakdown and initiates a

 plasma-mediated process within the target tissue.

       408. The LenSx optical beam scanning system has an Optical Coherence

 Tomography (OCT) imaging device configured to generate signals that can be used

 to create an image of eye tissue that includes the cornea of the patient’s eye. Alcon

 has stated “[a]n optical coherence tomography (OCT) imaging device and a video

 camera microscope (VM) are used to localize specific targets and to view the

 patient’s eye.” For example, Alcon has shown an OCT image as follows, which

 includes the cornea of the patient’s eye:




                                             186
Case 1:20-cv-00842-CFC-JLH Document 141 Filed 06/17/21 Page 187 of 213 PageID #:
                                    11618




       409. The LenSx optical beam scanning system has a delivery system for

 delivering the laser beam to the target tissue to form a cataract incision. For example,

 Alcon has stated that “[t]he LenSx® Laser focuses a beam of low energy pulses of

 infrared light into the eye. … By programming the size, shape and location of the

 scanning pattern, incisions are created.” Alcon has also stated that “[t]he Primary

 Incision Pattern is used to create corneal incisions. … Secondary Incision Pattern

 creates a second corneal incision that is used to aid cataract surgery. The Secondary

 Incision Pattern is similar to the Primary Incision Pattern with the exception that the

 Secondary Incision Pattern is only a single plane incision located along an arc on the

 corneal periphery.”


                                           187
Case 1:20-cv-00842-CFC-JLH Document 141 Filed 06/17/21 Page 188 of 213 PageID #:
                                    11619



       410. The LenSx optical beam scanning system has a scanner operable to scan

 the focal spot of the laser beam to different locations within the patient’s eye. For

 example, Alcon has stated that “[c]omputer controlled scanning mirrors direct the

 light through a beam expander and through a focusing objective onto a spot at pre-

 determined depth within the eye.”

       411. The LenSx optical beam scanning system has a controller operatively

 coupled to the laser source, the OCT imaging device and the scanner, the optical

 beam scanning. For example, Alcon has stated that “[a] computer monitors and

 controls the beam energy, repetition rate, safety shutters, footswitch, laser

 diagnostics, the position of the scanners and the position of the scanning objective

 lens.” Additionally, the “[c]omputer controlled scanning mirrors direct the light

 through a beam expander and through a focusing objective onto a spot at pre-

 determined depth within the eye.” Alcon has also stated that “[t]he Surgical Display

 also includes an optical coherence tomography (OCT) based imaging device that

 assists in localizing specific target locations.”

       412. The LenSx controller is programmed to scan the eye tissue with the

 OCT device to generate imaging data for the target tissue that includes imaging data

 for the cornea. For example, Alcon has stated that “[a]n optical coherence

 tomography (OCT) imaging device and a video camera microscope (VM) are used

 to localize specific targets and to view the patient’s eye.” Additionally, Alcon has



                                           188
Case 1:20-cv-00842-CFC-JLH Document 141 Filed 06/17/21 Page 189 of 213 PageID #:
                                    11620



 stated that “[v]arious sectioned images may be produced, including a wide field line

 scan of the anterior chamber, magnified cross sections of the cornea at the points of

 planned incisions, and circle and line scans of the lens and capsule.” For example,

 Alcon has shown an OCT image as follows, which includes the cornea of the

 patient’s eye:




       413. The LenSx controller is programmed to generate an incision pattern

 based at least in part on the imaging data, the incision pattern forming one or more

 relaxation incisions into the cornea, wherein each of the relaxation incision extends

 in an angular direction for a predetermined length less than a full circle, and wherein

 at least one of the one or more relaxation incisions is a partially penetrating incision



                                           189
Case 1:20-cv-00842-CFC-JLH Document 141 Filed 06/17/21 Page 190 of 213 PageID #:
                                    11621



 that leaves an un-incised tissue thickness. For example, Alcon has stated that “[a]n

 optical coherence tomography (OCT) imaging device and a video camera

 microscope (VM) are used to localize specific targets and to view the patient’s eye.”

 Alcon has arcuate corneal cuts as follows:.




 The relaxation incisions (white curved boxes) extend in an angular direction for a

 predetermined length less than a full circle. Alcon has also stated that “[a]rcuate

 corneal cuts can be made using the Arcuate Incision Pattern. Arcuate Incision Pattern

 cuts are arc-shaped partial thickness cuts and are made in the cornea at a

 programmed diameter from the center.”

       414. The LenSx controller is programmed to scan the focal spot of the laser

 beam in the incision pattern, wherein the focal spot of the laser beam is guided based

 on the imaging data so that the focal spot of the laser beam is scanned from a

 posterior portion of the eye and proceeding anteriorly. For example, Alcon has stated

                                          190
Case 1:20-cv-00842-CFC-JLH Document 141 Filed 06/17/21 Page 191 of 213 PageID #:
                                    11622



 that “[a]n all-solid-state laser source produces a kHz pulse train of femtosecond

 pulses. … Computer controlled scanning mirrors direct the light through a beam

 expander and through a focusing objective onto a spot at pre-determined depth

 within the eye.” Alcon has also stated that “[w]hen scanned, the beam places

 individual photodisruption sites in a contiguous pattern to form continuous

 incisions.” Furthermore, Alcon has stated “[a]rcuate Incision Pattern cuts start at a

 user-programmed posterior depth and progress in the anterior direction.”

       415. Alcon’s manufacture, use, offer to sell, and sale of the LenSx in the

 United States has infringed and continues to infringe the ’356 patent under 35 U.S.C.

 § 271(a).

       416. Alcon’s customers in the United States have directly infringed and

 continue to directly infringe the ’356 patent by using the LenSx for its FDA-

 approved indications (including corneal cuts/incisions during cataract surgery).

       417. Alcon has actively induced and continues to actively induce

 infringement of the ’356 patent by encouraging its customers to use the LenSx, with

 specific intent, knowledge and/or willful blindness that the induced acts constitute

 patent infringement, in violation of 35 U.S.C. § 271(b). Upon information and belief,

 Alcon’s inducing acts include marketing the LenSx, supporting the ongoing use of

 the LenSx by providing consumables such as the LenSx SoftFit Patient Interface for

 use with the LenSx, and providing installation, maintenance, service, and/or repair



                                         191
Case 1:20-cv-00842-CFC-JLH Document 141 Filed 06/17/21 Page 192 of 213 PageID #:
                                    11623



 of the LenSx. Alcon has stated that the “LenSx® Laser requires use of proprietary

 sterile disposable Patient Interfaces.” Alcon has further stated “[t]he consumables

 used in conjunction with ALCON® instrument products constitute a complete

 surgical system.” Alcon’s inducing acts also include providing instructions to use

 the LenSx for its FDA-approved indications (including corneal cuts/incisions during

 cataract surgery) in an infringing manner, including providing the information

 relevant to each of the claim limitations that is referenced and/or quoted in the

 paragraphs above. Additionally, upon information and belief, Alcon has published

 and provided product documentation and educational materials that instruct and

 encourage its customers to use the LenSx for its FDA-approved indications in an

 infringing manner, with knowledge and/or with willful blindness that the induced

 acts constitute patent infringement. Moreover, upon information and belief, Alcon

 warns customers in the Operator’s Manual for the LenSx that its “instructions must

 be observed.”

       418. Alcon has known of the ’356 patent and of its infringement prior to this

 litigation, and it is further on notice through this lawsuit. Alcon’s knowledge of the

 ’356 patent, together with its knowledge about the design and operation of the

 LenSx, gave Alcon knowledge that its customers’ use of the LenSx constitutes patent

 infringement, because the language of the ’356 patent claims plainly reads upon the

 LenSx. Alcon’s knowledge of infringement is also demonstrated by its receipt of



                                          192
Case 1:20-cv-00842-CFC-JLH Document 141 Filed 06/17/21 Page 193 of 213 PageID #:
                                    11624



 correspondence and infringement charts specifically identifying its infringing acts,

 the allegations contained in this amended complaint, its prior knowledge of the

 patent and the subject matter claimed, its statements touting the advantages of

 features that it knew to be patented, and the affirmative measures it took to address

 its risk of liability for patent infringement. Alcon’s specific intent to induce

 infringement is demonstrated by its continued infringing acts despite this

 knowledge.

       419. Alcon has infringed and continues to infringe the ’356 patent by

 supplying or causing to be supplied in or from the United States, without authority,

 all or a substantial portion of the components of the patented invention, including

 but not limited to the LenSx (in either assembled or unassembled form), parts and

 software for the LenSx, and consumables such as the LenSx SoftFit Patient Interface,

 where such components are uncombined in whole or in part, in such a manner as to

 actively induce the combination of such components outside of the United States in

 a manner that would infringe the patent if such combination occurred within the

 United States, in violation of 35 U.S.C. § 271(f)(1). The components include but are

 not limited to the hardware and software components that are used to enable and

 perform “Cornea Arcuate,” “Cornea Primary,” and “Cornea Secondary” Programs

 for the FDA-approved corneal cuts/incisions during cataract surgery in an infringing

 manner. Alcon’s inducing acts include instructions on assembly and use of the



                                         193
Case 1:20-cv-00842-CFC-JLH Document 141 Filed 06/17/21 Page 194 of 213 PageID #:
                                    11625



 LenSx and consumables for use with the LenSx, marketing the LenSx, and providing

 installation, maintenance, service, and/or repair of the LenSx. Alcon has stated that

 the “LenSx® Laser requires use of proprietary sterile disposable Patient Interfaces.”

 Alcon has further stated “[t]he consumables used in conjunction with ALCON®

 instrument products constitute a complete surgical system.” Additionally, upon

 information and belief, Alcon publishes and provides product documentation and

 educational materials that instruct and encourage its customers to use the LenSx for

 its FDA-approved indications for use and in an infringing manner, including

 providing the information relevant to each of the claim limitations that is referenced

 and/or quoted in the paragraphs above, with knowledge and/or with willful blindness

 that the induced acts constitute patent infringement.

       420. Alcon is not licensed under the ’356 patent.

       421. The marking requirement of 35 U.S.C. § 287(a) has been satisfied

 through J&J Vision’s marking of the Catalys® Precision Laser System.

       422. J&J Vision has been damaged and will continue to be damaged by

 Alcon’s infringement of the ’356 patent.

       423. J&J Vision has suffered and will continue to suffer irreparable harm

 unless and until Alcon’s infringing activities are enjoined by this Court. J&J Vision

 does not have an adequate remedy at law.




                                          194
Case 1:20-cv-00842-CFC-JLH Document 141 Filed 06/17/21 Page 195 of 213 PageID #:
                                    11626



       424. Despite Alcon’s knowledge of the ’356 patent and of its infringing

 activities, Alcon has continued to manufacture, use, offer to sell, and/or sell the

 LenSx. Alcon’s infringement of the ’356 patent has been willful, making this an

 exceptional case and entitling J&J Vision to an award of increased damages and

 attorneys’ fees.

                                  COUNT XVI
                          Infringement of the ’548 Patent

       425. J&J Vision incorporates by reference the allegations set forth in

 paragraphs 1 through 424 as though fully set forth herein.

       426. Alcon has directly and indirectly infringed, and continues to infringe,

 literally or under the doctrine of equivalents, one or more claims of the ’548 patent,

 by making, using, offering to sell, and/or selling the LenSx and consumables in the

 United States, and supplying or causing to be supplied the LenSx and consumables

 from the United States for use abroad, without authority or license, in violation of

 35 U.S.C. § 271.

       427. For example, the LenSx meets each limitation of claim 1 of the ’548

 patent, which claims:

       A scanning system for treating target tissue in a patient’s eye,
       comprising:

              a)    an ultrafast laser source configured to deliver a laser beam
                    comprising a plurality of laser pulses;




                                          195
Case 1:20-cv-00842-CFC-JLH Document 141 Filed 06/17/21 Page 196 of 213 PageID #:
                                    11627



             b)     an Optical Coherence Tomography (OCT) device
                    configured to generate signals which may be used to create
                    an image of the cornea and limbus of the eye of the patient;

             c)     a scanner configured to focus and direct the laser beam in
                    a pattern within the cornea or limbus to create incisions
                    therein; and

             d)     a controller operatively coupled to the laser source and
                    scanner programmed to determine a treatment pattern
                    based upon the signals from the OCT device, the treatment
                    pattern forming a cataract incision in the cornea that
                    provides access for lens removal instrumentation to a
                    crystalline lens of the patient’s eye and one or more
                    relaxation incisions in the cornea or limbus, wherein the
                    cataract incision has an arcuate extent of less than 360
                    degrees in a top view, wherein the cataract incision
                    includes a bevel shape in a cross-sectional view, the bevel
                    shape including a first segment and a second segment
                    which intersect each other at an angle, the cataract incision
                    being entirely located in the cornea and intersecting both
                    an anterior surface and a posterior surface of the cornea,
                    and to control the scanner to scan the position of the laser
                    beam in the treatment pattern.

       428. The LenSx has a scanning system for treating target tissue in a patient’s

 eye. For example, Alcon has stated “[t]he LenSx® Laser is indicated for use in

 patients undergoing cataract surgery for removal of the crystalline lens. Intended

 uses in cataract surgery include … the creation of single plane and multi-plane arc

 cuts/incisions in the cornea. … The incision is achieved by contiguously placed

 microphotodisruptions scanned by a computer-controlled delivery system.”

       429. The LenSx has an ultrafast laser source configured to deliver a laser

 beam comprising a plurality of laser pulses. For example, Alcon has stated “[t]he


                                         196
Case 1:20-cv-00842-CFC-JLH Document 141 Filed 06/17/21 Page 197 of 213 PageID #:
                                    11628



 LenSx® Laser System uses focused femtosecond laser pulses to create incisions and

 separates tissue in the lens capsule, crystalline lens and cornea.”

       430. The LenSx has an Optical Coherence Tomography (OCT) device

 configured to generate signals which may be used to create an image of the cornea

 and limbus of the eye of the patient. For example, Alcon has stated that “[a]n optical

 coherence tomography (OCT) imaging device and a video camera microscope (VM)

 are used to localize specific targets and to view the patient’s eye.” For example,

 Alcon has shown an OCT image as follows, which includes the cornea and limbus

 of the patient’s eye:




                                          197
Case 1:20-cv-00842-CFC-JLH Document 141 Filed 06/17/21 Page 198 of 213 PageID #:
                                    11629



       431. The LenSx has a scanner configured to focus and direct the laser beam

 in a pattern within the cornea or limbus to create incisions therein. For example,

 Alcon has stated “[t]he LenSx® Laser creates incisions through tightly focused

 femtosecond laser pulses that cut tissue with micron-scale precision. The incision is

 achieved by contiguously placed microphotodisruptions scanned by a computer-

 controlled delivery system.” For example, Alcon has stated that “[t]he Primary

 Incision Pattern parameter screen allows the user to specify pattern geometry and

 laser scanning parameters. Its basic shape is an arc cut at the periphery of the

 cornea.” Alcon has also stated that “[a]rcuate corneal cuts can be made using the

 Arcuate Incision Pattern.”

       432. The LenSx has a controller operatively coupled to the laser source and

 scanner programmed to determine a treatment pattern based upon the signals from

 the OCT device. For example, Alcon has stated that “[c]omputer controlled scanning

 mirrors direct the light through a beam expander and through a focusing objective

 onto a spot at pre-determined depth within the eye.” Alcon has also stated that “[t]he

 Surgical Display also includes an optical coherence tomography (OCT) based

 imaging device that assists in localizing specific target locations.”

       433. The LenSx treatment pattern forms a cataract incision in the cornea that

 provides access for lens removal instrumentation to a crystalline lens of the patient’s

 eye and one or more relaxation incisions in the cornea or limbus, wherein the cataract



                                          198
Case 1:20-cv-00842-CFC-JLH Document 141 Filed 06/17/21 Page 199 of 213 PageID #:
                                    11630



 incision has an arcuate extent of less than 360 degrees in a top view. For example,

 Alcon has stated that “[t]he LenSx® Laser is indicated for use in patients undergoing

 cataract surgery for removal of the crystalline lens.” Alcon has also stated that “[t]he

 Primary Incision Pattern is used to create corneal incisions. … The Primary Incision

 Pattern may represent a completely penetrating cut or a partial thickness cut. … The

 Primary Incision Pattern parameter screen allows the user to specify pattern

 geometry and laser scanning parameters. Its basic shape is an arc cut at the periphery

 of the cornea.” Additionally, Alcon has stated that “[a]rcuate corneal cuts can be

 made using the Arcuate Incision Pattern. Arcuate Incision Pattern cuts are arc-

 shaped partial thickness cuts and are made in the cornea at a programmed diameter

 from the center.” Alcon has shown the cataract incisions as follows:




 The cataract incisions (yellow and orange boxes) have an arcuate extent of less

 than 360 degrees in a top view.

                                           199
Case 1:20-cv-00842-CFC-JLH Document 141 Filed 06/17/21 Page 200 of 213 PageID #:
                                    11631



       434. The LenSx cataract incision includes a bevel shape in a cross-sectional

 view, the bevel shape including a first segment and a second segment which intersect

 each other at an angle, the cataract incision being entirely located in the cornea and

 intersecting both an anterior surface and a posterior surface of the cornea, and to

 control the scanner to scan the position of the laser beam in the treatment pattern.

 For example, Alcon has also stated “[a]n X-Z cross-section of the Primary Incision

 Pattern is depicted. This representation of the incision is referred to as the Tunnel.

 The Tunnel may be composed of 1, 2 or 3 separate line segments representing the

 planes specified in the Primary Incision Pattern parameter programming step. … The

 numeric values of the tunnel length (distance from Epithelial control point to Tunnel

 control point), effective tunnel length (sum of distances of each plane making up the

 tunnel), corneal thickness are displayed. The angles and the percent depth of cornea

 for each plane making up the Primary Incision Pattern are also displayed.” Alcon

 has stated that the “Primary Incision Pattern may represent a completely penetrating

 cut.” Alcon has shown the segments intersecting both an anterior surface and a

 posterior surface of the cornea as follows:




                                          200
Case 1:20-cv-00842-CFC-JLH Document 141 Filed 06/17/21 Page 201 of 213 PageID #:
                                    11632




 Alcon has also stated that “[a] computer monitors and controls the beam energy,

 repetition rate, safety shutters, footswitch, laser diagnostics, the position of the

 scanners and the position of the scanning objective lens.”

       435. Alcon’s manufacture, use, offer to sell, and sale of the LenSx in the

 United States has infringed and continues to infringe the ’548 patent under 35 U.S.C.

 § 271(a).

       436. Alcon’s customers in the United States have directly infringed and

 continue to directly infringe the ’548 patent by using the LenSx for its FDA-

 approved indications (including corneal cuts/incisions during cataract surgery).




                                         201
Case 1:20-cv-00842-CFC-JLH Document 141 Filed 06/17/21 Page 202 of 213 PageID #:
                                    11633



       437. Alcon has actively induced and continues to actively induce

 infringement of the ’548 patent by encouraging its customers to use the LenSx, with

 specific intent, knowledge and/or willful blindness that the induced acts constitute

 patent infringement, in violation of 35 U.S.C. § 271(b). Upon information and belief,

 Alcon’s inducing acts include marketing the LenSx, supporting the ongoing use of

 the LenSx by providing consumables for use with the LenSx, and providing

 installation, maintenance, service, and/or repair of the LenSx. Alcon’s inducing acts

 also include providing instructions to use the LenSx in an infringing manner,

 including providing the information relevant to each of the claim limitations that is

 referenced and/or quoted in the paragraphs above. Additionally, upon information

 and belief, Alcon has published and provided product documentation and

 educational materials that instruct and encourage its customers to use the LenSx for

 its FDA-approved indications (including corneal cuts/incisions during cataract

 surgery) in an infringing manner. For example, upon information and belief, Alcon

 warns customers in the Operator’s Manual for the LenSx that its “instructions must

 be observed.”

       438. Alcon has known of the ’548 patent and of its infringement prior to this

 litigation, and it is further on notice through this lawsuit. Alcon’s knowledge of the

 ’548 patent, together with its knowledge about the design and operation of the

 LenSx, gave Alcon knowledge that its customers’ use of the LenSx constitutes patent



                                          202
Case 1:20-cv-00842-CFC-JLH Document 141 Filed 06/17/21 Page 203 of 213 PageID #:
                                    11634



 infringement, because the language of the ’548 patent claims plainly reads upon the

 LenSx. Alcon’s knowledge of infringement is also demonstrated by its receipt of

 correspondence and infringement charts specifically identifying its infringing acts,

 the allegations contained in this amended complaint, its prior knowledge of the

 patent and the subject matter claimed, its statements touting the advantages of

 features that it knew to be patented, and the affirmative measures it took to address

 its risk of liability for patent infringement. Alcon’s specific intent to induce

 infringement is demonstrated by its continued infringing acts despite this

 knowledge.

       439. Alcon has infringed and continues to infringe the ’548 patent by

 supplying or causing to be supplied in or from the United States, without authority,

 all or a substantial portion of the components of the patented invention, including

 but not limited to the LenSx (in either assembled or unassembled form), parts and

 software for the LenSx, and consumables such as the LenSx SoftFit Patient Interface,

 where such components are uncombined in whole or in part, in such a manner as to

 actively induce the combination of such components outside of the United States in

 a manner that would infringe the patent if such combination occurred within the

 United States, in violation of 35 U.S.C. § 271(f)(1). The components include but are

 not limited to the hardware and software components that are used to enable and

 perform “Cornea Arcuate,” “Cornea Primary,” and “Cornea Secondary” Programs



                                         203
Case 1:20-cv-00842-CFC-JLH Document 141 Filed 06/17/21 Page 204 of 213 PageID #:
                                    11635



 that perform the FDA-approved fully penetrating corneal cuts/incisions during

 cataract surgery in an infringing manner. Alcon’s inducing acts include instructions

 on assembly and use of the LenSx and consumables for use with the LenSx,

 marketing the LenSx, and providing installation, maintenance, service, and/or repair

 of the LenSx. Alcon has stated that the “LenSx® Laser requires use of proprietary

 sterile disposable Patient Interfaces.” Alcon has further stated “[t]he consumables

 used in conjunction with ALCON® instrument products constitute a complete

 surgical system.” Additionally, upon information and belief, Alcon publishes and

 provides product documentation and educational materials that instruct and

 encourage its customers to use the LenSx for its FDA-approved indications for use

 and in an infringing manner, including providing the information relevant to each of

 the claim limitations that is referenced and/or quoted in the paragraphs above, with

 knowledge and/or with willful blindness that the induced acts constitute patent

 infringement.

       440. Alcon is not licensed under the ’548 patent.

       441. The marking requirement of 35 U.S.C. § 287(a) has been satisfied

 through J&J Vision’s marking of the Catalys® Precision Laser System.

       442. J&J Vision has been damaged and will continue to be damaged by

 Alcon’s infringement of the ’548 patent.




                                         204
Case 1:20-cv-00842-CFC-JLH Document 141 Filed 06/17/21 Page 205 of 213 PageID #:
                                    11636



       443. J&J Vision has suffered and will continue to suffer irreparable harm

 unless and until Alcon’s infringing activities are enjoined by this Court. J&J Vision

 does not have an adequate remedy at law.

       444. Despite Alcon’s knowledge of the ’548 patent and of its infringing

 activities, Alcon has continued to manufacture, use, offer to sell, and/or sell the

 LenSx. Alcon’s infringement of the ’548 patent has been willful, making this an

 exceptional case and entitling J&J Vision to an award of increased damages and

 attorneys’ fees.

                                 COUNT XVII
          Direct Infringement of the Copyrighted Computer Programs

       445. J&J Vision incorporates by reference the allegations set forth in

 paragraphs 1 through 444 as though fully set forth herein.

       446. AMO Development owns the Asserted Copyrights in the iFS® Laser

 computer programs, which are valid and enforceable and protect the iFS® Laser

 computer programs and all copyrightable elements of those computer programs. The

 Asserted Copyrights were all properly registered with the U.S. Copyright Office

 prior to instituting the action for copyright infringement of those computer programs.

       447. Alcon does not have authorization, license, or permission from J&J

 Vision to reproduce, prepare derivative works based on, distribute to the public, or

 export any of J&J Vision’s computer programs or any protected elements of those

 programs.


                                          205
Case 1:20-cv-00842-CFC-JLH Document 141 Filed 06/17/21 Page 206 of 213 PageID #:
                                    11637



       448. Through the acts alleged above, Alcon has violated, and is continuing

 to violate, J&J Vision’s exclusive rights to reproduce, prepare derivative works

 based on, distribute to the public, and export the copyrighted iFS® Laser computer

 programs, in violation of 17 U.S.C. §§ 106, 501, and 602.

       449. On information and belief, when developing, adopting, and marketing

 the LenSx, Alcon was and remains aware that the iFS® Laser computer programs are

 protected by copyright, or acted or is acting in reckless disregard of the possibility

 that it was infringing and continues to infringe those copyrights. On information and

 belief, Alcon purposefully and without authorization incorporated into the LenSx

 software one or more protectable elements from the iFS® Laser computer programs,

 and Alcon was aware and continues to be aware that the LenSx software incorporates

 those protectable elements. At a minimum, Alcon was put on notice of its acts of

 copyright infringement as of July 14, 2020, when J&J Vision sent a letter identifying

 unambiguous evidence of such copying. Thus, Alcon’s violations of J&J Vision’s

 exclusive rights were and continue to be knowing, intentional, and willful.

                                 COUNT XVIII
  Secondary Liability for Infringement of the Copyrighted Computer Programs

       450. J&J Vision incorporates by reference the allegations set forth in

 paragraphs 1 through 449 as though fully set forth herein.

       451. AMO Development owns the Asserted Copyrights, which are valid and

 enforceable and protect the iFS® Laser computer programs and all copyrightable


                                          206
Case 1:20-cv-00842-CFC-JLH Document 141 Filed 06/17/21 Page 207 of 213 PageID #:
                                    11638



 elements of those computer programs. The Asserted Copyrights were all properly

 registered with the U.S. Copyright Office prior to instituting this action for copyright

 infringement.

       452. Users of the LenSx purchased from Alcon do not have authorization,

 license, or permission from J&J Vision to reproduce any of J&J Vision’s computer

 programs.

       453. Through the acts alleged above, users of the LenSx are engaged in acts

 of direct copyright infringement, including by reproducing the iFS® Laser computer

 programs.

       454. On information and belief, when developing, marketing, and selling the

 LenSx, Alcon was and remains aware, or willfully blind, that its customers’ use of

 LenSx would result in the infringement of J&J Vision’s copyrights. Through the acts

 alleged above, Alcon knowingly induced, caused, and/or materially contributed to,

 and continues to induce, cause, and/or materially contribute to, those acts of direct

 infringement by its LenSx customers. Accordingly, Alcon is liable for contributory

 copyright infringement.

       455. On information and belief, Alcon has a direct financial interest in its

 LenSx customers’ infringing activities. Alcon profits from ongoing use of the LenSx

 by its customers, including from the sale of consumable parts and the charging of

 per-procedure and maintenance fees, which as alleged above entails the infringement



                                           207
Case 1:20-cv-00842-CFC-JLH Document 141 Filed 06/17/21 Page 208 of 213 PageID #:
                                    11639



 of the copyrighted iFS® Laser computer programs. On information and belief, Alcon

 also has the right and ability to supervise or control its customers’ use of the LenSx

 (and thus, its LenSx customers’ infringing activities). Alcon could prevent its LenSx

 customers’ acts of infringement by, among other things, declining to sell the

 necessary consumable parts to those customers or by providing software updates that

 would replace the infringing software on its customers’ devices. Accordingly, Alcon

 is liable for vicarious copyright infringement.

                                 COUNT XIX
   Infringement of the Confidential FDA Submissions and Internal Technical
                               Documentation

       456. J&J Vision incorporates by reference the allegations set forth in

 paragraphs 1 through 455 as though fully set forth herein.

       457. AMO Development owns the Asserted Copyrights in the confidential

 submissions made to the FDA to seek regulatory approval for the iFS® Laser and

 IntraLase Fusion Laser, including the internal technical documentation compiled and

 attached thereto. Those copyrights are valid and enforceable and protect all

 copyrightable elements of those works. The Asserted Copyrights in those works

 were all properly registered with the U.S. Copyright Office prior to instituting this

 action for copyright infringement of them.

       458. Alcon does not have authorization, license, or permission from J&J

 Vision to reproduce, prepare derivative works based on, or otherwise exploit J&J



                                          208
Case 1:20-cv-00842-CFC-JLH Document 141 Filed 06/17/21 Page 209 of 213 PageID #:
                                    11640



 Vision’s confidential FDA 510(k) submissions, internal technical documentation, or

 any protected elements of those works.

       459. Through the acts alleged above, Alcon has violated, and is continuing

 to violate, J&J Vision’s exclusive rights to reproduce, prepare derivative works

 based on, distribute to the public, and/or export J&J Vision’s confidential FDA

 510(k) submissions or internal technical documentation, in violation of 17 U.S.C.

 §§ 106, 501, and 602.

       460. On information and belief, when developing, adopting, and marketing

 the LenSx, Alcon was and remains aware that the iFS® Laser and IntraLase Fusion

 Laser confidential FDA 510(k) submissions and internal technical documentation

 are protected by copyright, or acted or is acting in reckless disregard of the

 possibility that it was infringing and continues to infringe those copyrights. On

 information and belief, Alcon purposefully and without authorization copied into the

 LenSx FDA 510(k) submissions one or more protectable elements from the iFS®

 Laser and IntraLase Fusion Laser confidential 510(k) submissions, and Alcon was

 aware and continues to be aware that the LenSx 510(k) submissions incorporate

 those protectable elements. On information and belief, Alcon purposefully and

 without authorization copied into the LenSx technical documentation one or more

 protectable elements from the iFS® Laser and IntraLase Fusion Laser internal

 technical documentation, and Alcon was aware and continues to be aware that the



                                          209
Case 1:20-cv-00842-CFC-JLH Document 141 Filed 06/17/21 Page 210 of 213 PageID #:
                                    11641



 LenSx technical documentation incorporates those protectable elements. Thus,

 Alcon’s violations of J&J Vision’s exclusive rights were and continue to be

 knowing, intentional, and willful.

                                  COUNT XX
                Infringement of the IntraLase Operator’s Manual

       461. J&J Vision incorporates by reference the allegations set forth in

 paragraphs 1 through 460 as though fully set forth herein.

       462. AMO Development owns the Asserted Copyright in the IntraLase FS

 Laser operator’s manual. That copyright is valid and enforceable and protects all

 copyrightable elements of that work. The Asserted Copyright in that work was

 properly registered with the U.S. Copyright Office prior to instituting the action for

 copyright infringement of it.

       463. Alcon does not have authorization, license, or permission from J&J

 Vision to reproduce, prepare derivative works based on, or otherwise exploit the

 IntraLase FS Laser operator’s manual, or any protected elements of that work.

       464. Through the acts alleged above, Alcon has violated, and is continuing

 to violate, J&J Vision’s exclusive rights to reproduce, prepare derivative works

 based on, distribute to the public, and/or export the IntraLase FS Laser operator’s

 manual, in violation of 17 U.S.C. §§ 106, 501, and 602. On information and belief,

 when developing, adopting, and marketing the LenSx, Alcon was and remains aware

 that the IntraLase FS Laser operator’s manual is protected by copyright, or acted or


                                          210
Case 1:20-cv-00842-CFC-JLH Document 141 Filed 06/17/21 Page 211 of 213 PageID #:
                                    11642



 is acting in reckless disregard of the possibility that it was infringing and continues

 to infringe that copyright. On information and belief, Alcon purposefully and

 without authorization copied into the LenSx operator’s manuals one or more

 protectable elements from the IntraLase FS Laser operator’s manual, and Alcon was

 aware and continues to be aware that the LenSx operator’s manual incorporates those

 protectable elements. Thus, Alcon’s violations of J&J Vision’s exclusive rights

 were and continue to be knowing, intentional, and willful.

                              PRAYER FOR RELIEF

       WHEREFORE, J&J Vision prays for a judgment that:

       A.     Alcon has infringed and, unless enjoined, will continue to infringe the

 Asserted Patents and Asserted Copyrights;

       B.     Enjoins Alcon and its officers, agents, servants, employees, attorneys,

 licensees, successors, customers, and all other persons acting in concert or

 participation with them, from further infringement of the Asserted Patents and

 Asserted Copyrights;

       C.     Awards J&J Vision damages adequate to compensate for Alcon’s

 infringement of the Asserted Patents, including an accounting and/or supplemental

 damages for any infringing sales not presented at trial and through final judgment,

 together with pre-judgment and post-judgment interest as allowed by law, and other

 damages permitted under 35 U.S.C. § 284;



                                          211
Case 1:20-cv-00842-CFC-JLH Document 141 Filed 06/17/21 Page 212 of 213 PageID #:
                                    11643



       D.     Declares Alcon’s infringement of the Asserted Patents to be willful and

 awards enhanced damages in an amount to be treble the amount of compensatory

 damages as justified under 35 U.S.C. § 284;

       E.     Declares that this is an exceptional case under 35 U.S.C. § 285, and

 awards J&J Vision reasonable attorneys’ fees, including pre-judgment interest on

 such fees;

       F.     Orders Alcon to return all copies of J&J Vision’s copyrighted works;

       G.     Awards actual damages and infringer’s profits under 17 U.S.C.

 § 504(b) for Alcon’s infringement of the Asserted Copyrights;

       H.     Orders impoundment or destruction of all infringing articles under 17

 U.S.C. § 503, including, as necessary, while the present action is pending;

       I.     Awards pre-judgment and post-judgment interest, costs, and expenses;

 and

       J.     Awards such other and further relief as this Court deems just and

 proper.

                                  JURY DEMAND

       J&J Vision hereby demands trial by jury on all issues so triable.




                                         212
Case 1:20-cv-00842-CFC-JLH Document 141 Filed 06/17/21 Page 213 of 213 PageID #:
                                    11644



                                   MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                   /s/ Brian P. Egan
                                   _____________________________________
  OF COUNSEL:                      Jack B. Blumenfeld (#1014)
                                   Brian P. Egan (#6227)
  Michael A. Morin                 Anthony D. Raucci (#5948)
  Matthew J. Moore                 1201 North Market Street
  Sarang V. Damle                  P.O. Box 1347
  Rachel Weiner Cohen              Wilmington, DE 19899
  Susan Y. Tull                    (302) 658-9200
  Carolyn M. Homer                 jblumenfeld@morrisnichols.com
  Holly K. Victorson               began@morrisnichols.com
  Ashley N. Finger                 araucci@morrisnichols.com
  LATHAM & WATKINS LLP
  555 Eleventh Street, NW, Suite   Attorneys for Plaintiffs
  1000                             AMO Development, LLC,
  Washington, DC 20004             AMO Manufacturing USA, LLC and
  (202) 637-2200                   AMO Sales and Service, Inc.

  Roger J. Chin
  Joseph R. Wetzel
  Allison Harms
  Kristine W. Hanson
  LATHAM & WATKINS LLP
  505 Montgomery Street, Suite
  2000
  San Francisco, CA 94111
  (415) 491-0600

  S. Giri Pathmanaban
  LATHAM & WATKINS LLP
  140 Scott Drive
  Menlo Park, CA 94025
  (650) 328-4600

  June 16, 2021




                                      213
